 

Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

Dated as of March 17, 2016

among

GENTHERM INCORPORATED,

GENTHERM (TEXAS), INC.,

GENTHERM GMBH,

GENTHERM GLOBAL POWER TECHNOLOGIES INC.,

and

GENTHERM CANADA ULC,

as Borrowers,

GENTHERM LICENSING, LIMITED PARTNERSHIP,

as New U.S. Borrower,

GENTHERM ENTERPRISES GMBH

and

GENTHERM LICENSING GMBH,

as New German Borrowers,

CERTAIN SUBSIDIARIES OF GENTHERM INCORPORATED,

as Guarantors,

GENTHERM PROPERTIES III, LLC,

as the New Subsidiary,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

HSBC BANK USA, NATIONAL ASSOCIATION,

as Documentation Agent

and

the Other Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as

Sole Lead Arranger and Sole Book Runner

 

--------------------------------------------------------------------------------

 

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Agreement”), dated as of March
17, 2016 (the “Second Amendment Effective Date”), is entered into by and among
Gentherm Incorporated, a Michigan corporation (the “Company”), Gentherm (Texas),
Inc., a Texas corporation (“Gentherm Texas” and together with the Company, the
“U.S. Borrowers”), Gentherm GmbH, a German limited liability company (“Gentherm
Germany”), Gentherm Global Power Technologies Inc., an Alberta corporation
(“Global”), Gentherm Canada ULC, an Alberta unlimited liability company
(“Gentherm Canada” and, together with Global, the “Canadian Borrowers” and,
together with the U.S. Borrowers and Gentherm Germany, the “Borrowers” and each,
a “Borrower”), Gentherm Licensing, Limited Partnership, a Michigan limited
partnership (the “New U.S. Borrower”), Gentherm Enterprises GmbH, a German
limited liability company (“Gentherm Enterprises”), Gentherm Licensing GmbH, a
German limited liability company (“Gentherm Licensing” and, together with
Gentherm Enterprises, the “New German Borrowers” and each, a “New German
Borrower”; the New German Borrowers together with the New U.S. Borrower, the
“New Borrowers” and each, a “New Borrower”), the Guarantors party hereto,
Gentherm Properties III, LLC, a Michigan limited liability company (the “New
Subsidiary”), each Lender party hereto and Bank of America, N.A., as
Administrative Agent (the “Administrative Agent”), Swing Line Lender and L/C
Issuer.

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders and Bank of America, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer, are all parties to that certain Credit
Agreement, dated as of August 7, 2014 (as amended or otherwise modified prior to
the date hereof, the “Existing Credit Agreement”);

WHEREAS, the Borrowers have requested that the Lenders, the Swing Line Lender,
the L/C Issuer and the Administrative Agent amend certain provisions of the
Existing Credit Agreement as set forth herein; and

WHEREAS, the Lenders, the Swing Line Lender, the L/C Issuer and the
Administrative Agent are willing to effect such amendments, subject to the terms
and conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1. Definitions.  Capitalized terms used but not otherwise defined
herein have the meanings assigned to them in the Existing Credit Agreement or
the Amended Credit Agreement (as defined below), as the context may require.

ARTICLE II.

AMENDMENTS TO EXISTING CREDIT AGREEMENT

SECTION 2.1. Amendments.  Effective as of the Second Amendment Effective Date,
(a) the Existing Credit Agreement is hereby amended by this Agreement and for
ease of reference restated (after giving effect to this Agreement) in the form
of Schedule A hereto (as amended, the “Amended Credit Agreement”), (b) Schedule
2.01 to the Existing Credit Agreement is hereby amended to read as provided on
Schedule 2.01 attached hereto, (c) Schedule 5.13 to the Existing Credit
Agreement is hereby amended to read as provided on Schedule 5.13 attached
hereto, (d) Schedule 7.02 of the Existing Credit Agreement is hereby amended to
read as provided on Schedule 7.02 attached hereto, and (e) the Exhibits to the
Existing Credit Agreement are hereby amended by this Agreement and for ease of
reference restated (after giving effect to this Agreement) in the form of
Schedule B hereto.  Except as expressly set forth above and therein, all
Schedules to the Existing Credit Agreement will continue in their present forms.

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE III.

CONDITION TO EFFECTIVENESS

SECTION 3.1. Conditions to Effectiveness.  This Agreement shall become effective
on and as of the Second Amendment Effective Date upon and subject to the
satisfaction of the following conditions precedent:

SECTION 3.1.1. Counterparts.  Receipt by the Administrative Agent of
counterparts of this Agreement duly executed by each of the Borrowers, each New
Borrower, the Guarantors, the New Subsidiary, the Lenders, the Swing Line
Lender, the L/C Issuer and the Administrative Agent.

SECTION 3.1.2. Opinions of Counsel.  Receipt by the Administrative Agent of
favorable opinions of legal counsel to the Loan Parties and the New Subsidiary,
addressed to the Administrative Agent and each Lender, dated as of the Second
Amendment Effective Date, and in form and substance reasonably satisfactory to
the Administrative Agent.

SECTION 3.1.3. Financial Statements.  Receipt by the Administrative Agent of (a)
the audited consolidated balance sheet of the Company and its Subsidiaries for
the fiscal year ended December 31, 2015, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for such fiscal
year of the Company and its Subsidiaries, including the notes thereto, and (b)
financial projections for the Company and its Subsidiaries in form and substance
satisfactory to the Lenders for each year commencing with the fiscal year ended
December 31, 2016 through December 31, 2020.

SECTION 3.1.4. No Material Adverse Change.  There shall not have occurred a
material adverse change since December 31, 2015 in the operations, business,
properties, liabilities (actual or contingent) or condition (financial or
otherwise) of any Borrower or of the Company and its Material Subsidiaries taken
as a whole.

SECTION 3.1.5. Litigation.  There shall not exist any action, suit,
investigation or proceeding pending or, to the knowledge of any Borrower,
threatened in any court or before an arbitrator or Governmental Authority that
could reasonably be expected to have a Material Adverse Effect.

SECTION 3.1.6. Organizational Documents, Resolutions, Etc.  Receipt by the
Administrative Agent of the following, each of which shall be originals or
facsimiles (followed promptly by originals), in form and substance satisfactory
to the Administrative Agent and its legal counsel:

(i) copies of the Organization Documents of each Loan Party and the New
Subsidiary certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
incorporation or organization, where applicable, and certified by a secretary or
assistant secretary or managing director of such Loan Party or the New
Subsidiary to be true and correct as of the Second Amendment Effective Date;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party and the New
Subsidiary as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party or the New Subsidiary is a party;

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party and the New Subsidiary is
duly organized or formed, and that each Loan Party and the New Subsidiary is
validly existing, in good standing and qualified to engage in business in its
jurisdiction or organization or formation;

(iv) in the case of Gentherm Hungary Kft., a current excerpt of the entry of
Gentherm Hungary Kft. in the court of registration records (cégkivonat); and

(v) in the case of Gentherm Germany and each New German Borrower, a current
excerpt of the entry of Gentherm Germany and each New German Borrower,
respectively, in the commercial register (Handelsregisterauszug).

SECTION 3.1.7. Perfection and Priority of Liens.  Receipt by the Administrative
Agent of the following:

(i) Account Control Agreements relating to the accounts of the New Subsidiary,
as may be required by the Security Agreement;

(ii) (A) searches of UCC filings in the jurisdiction of organization of each
Domestic Loan Party and the New Subsidiary and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect the Administrative Agent’s security interest in the Collateral, copies
of the financing statements on

3

--------------------------------------------------------------------------------

 

file in such jurisdictions and evidence that no Liens exist other than Liens
permitted pursuant to Section 7.01 of the Existing Credit Agreement, and (B) tax
lien, judgment and bankruptcy searches;

(iii) proper financing statements in form appropriate for filing under the UCC
of all jurisdictions that the Administrative Agent may deem necessary or
desirable in order to perfect the Liens created under the Security Agreement,
covering the Collateral described in the Security Agreement;

(iv) certificates representing any Equity Interests of the New Subsidiary
required to be pledged pursuant to the terms of the Security Agreement
accompanied by undated stock powers (or other transfers, stock transfer forms or
the equivalent thereof) executed in blank and instruments evidencing any
Indebtedness of the New Subsidiary required to be pledged pursuant to the terms
of the Security Agreement indorsed in blank;

(v) searches of ownership of, and Liens on, intellectual property of each
Domestic Loan Party and the New Subsidiary in the appropriate governmental
offices;

(vi) duly executed notices of grant of security interest in the form required by
the Security Agreement as are necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the
intellectual property of the Domestic Loan Parties and the New Subsidiary;

(vii) in the case of any personal property Collateral located at a premises
leased by the New Subsidiary (excluding locations owned by a Domestic Loan Party
and leased to the New Subsidiary), such estoppel letters, consents and waivers
from the landlords on such real property as may be required by the
Administrative Agent; and

(viii) evidence of the completion of all other actions, recordings and filings
of or with respect to the Security Agreement (including the payment of any
recording or filing fees) that the Administrative Agent may deem necessary or
desirable in order to perfect the Liens created thereby.

SECTION 3.1.8. Evidence of Insurance.  Receipt by the Administrative Agent of
evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, together with the certificates of
insurance, naming the Administrative Agent, on behalf of the Secured Parties, as
an additional insured or loss payee, as the case may be, under all insurance
policies maintained with respect to the assets and properties of the Loan
Parties that constitutes Collateral.

SECTION 3.1.9. Closing Certificate.  Receipt by the Administrative Agent of a
certificate signed by the chief financial officer of the Company certifying that
(i) the conditions specified in Sections 3.1.4 and 3.1.5 and Sections 4.02(a)
and (b) of the Existing Credit Agreement have been satisfied, (ii) the Company
and its Material Subsidiaries have no Indebtedness for borrowed money (other
than Indebtedness permitted by Section 7.03 of the Existing Credit Agreement),
and (iii) each Loan Party is (after giving effect to the transactions
contemplated hereby and the incurrence of Indebtedness related thereto),
individually and together with its Material Subsidiaries on a consolidated
basis, Solvent.

SECTION 3.1.10. Existing Credit Agreement.  The Loan Parties shall have (or
concurrently with the Credit Extensions on the Second Amendment Effective Date
will have) (i) paid all accrued and unpaid interest on the outstanding Revolving
Credit Loans to the Second Amendment Effective Date, (ii) prepaid any Revolving
Credit Loans (and pay any additional amounts required pursuant to Section 3.05
of the Existing Credit Agreement) to the extent necessary to keep the
outstanding Revolving Credit Loans ratable with the revised Commitments as of
the Second Amendment Effective Date, (iii) paid all accrued Commitment Fees
owing to the Lenders under Section 2.09 of the Existing Credit Agreement to the
Second Amendment Effective Date and (iv) repaid in full all principal and
interest owing with respect to the Company Term Loan and the Gentherm Germany
Term Loan.

SECTION 3.1.11. Fees.  Receipt by the Administrative Agent, the Arranger and the
Lenders of any fees required to be paid on or before the Second Amendment
Effective Date.

SECTION 3.1.12. Licensing Requirements.  Each Lender shall have obtained all
applicable licenses, consents, permits and approvals as deemed necessary by such
Lender in order to execute and perform the transactions contemplated by this
Agreement and the other Loan Documents.

SECTION 3.1.13. Consents.  Receipt by the Administrative Agent of a certificate
of a Responsible Officer of each Loan Party either (i) attaching copies of all
consents, licenses and approvals required in connection with the execution,
delivery and performance by such Loan Party and the validity against such Loan
Party of this Agreement and the other Loan Documents to which it is a party, and
such consents, licenses and approvals shall be in full force and effect, or (ii)
stating that no such consents, licenses or approvals are so required.

SECTION 3.1.14. Attorney Costs.  Unless waived by the Administrative Agent, the
Company shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent to the extent invoiced prior to or on the Second Amendment
Effective Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings

4

--------------------------------------------------------------------------------

 

(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Company and the Administrative Agent).

SECTION 3.1.15. Other.  Receipt by the Administrative Agent and the Lenders of
such other documents, instruments, agreements and information as reasonably
requested by the Administrative Agent or any Lender.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03 of the Existing Credit Agreement, for purposes of determining
compliance with the conditions specified in this Section 3.1, each Lender that
has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the Second Amendment Effective Date specifying its objection
thereto.

ARTICLE IV.

EFFECT OF THIS AGREEMENT; REALLOCATION; GUARANTOR REAFFIRMATION

SECTION 4.1. Effect of this Agreement; No Impairment.

SECTION 4.1.1. Effect of this Agreement.  The parties hereto agree that, on the
Second Amendment Effective Date, the following transactions shall be deemed to
occur automatically, without further action by any party hereto: (i) all
Obligations under the Existing Credit Agreement outstanding on the Second
Amendment Effective Date shall in all respects be continuing and shall be deemed
to be Obligations outstanding under the Amended Credit Agreement, (ii) the
Guaranties made to the Secured Parties pursuant to the Existing Credit Agreement
shall remain in full force and effect with respect to the Obligations and are
hereby reaffirmed, (iii) the Collateral Documents and the Liens created in
connection with the Existing Credit Agreement shall remain in full force and
effect with respect to the Obligations and are hereby reaffirmed, and (iv) all
Letters of Credit outstanding under the Existing Credit Agreement on the Second
Amendment Effective Date shall be deemed to be Letters of Credit outstanding on
the Second Amendment Effective Date under the Amended Credit Agreement.  The
parties hereto further acknowledge and agree that this Agreement constitutes an
amendment to the Existing Credit Agreement made under and in accordance with the
terms of Section 11.01 of the Existing Credit Agreement.  Except as expressly
modified and amended in this Agreement, all of the terms, provisions and
conditions of the Loan Documents shall remain unchanged and in full force and
effect.  The Loan Documents and any and all other documents heretofore, now or
hereafter executed and delivered pursuant to the terms of the Existing Credit
Agreement are hereby amended so that any reference to the Existing Credit
Agreement shall mean a reference to the Amended Credit Agreement.

SECTION 4.1.2. No Impairment. Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Secured Parties
under the Existing Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Existing Credit Agreement
or any other Loan Document, all of which, as amended, supplemented or otherwise
modified hereby, are ratified and affirmed in all respects and shall continue in
full force and effect.  Nothing herein shall be deemed to entitle any Loan Party
to a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Existing Credit Agreement or any other Loan Document in similar or different
circumstances.  This Agreement shall constitute a Loan Document.

SECTION 4.2. Re-Allocation and Restatement of Commitments.  On the Second
Amendment Effective Date, the loans and commitments made by the Lenders under
the Existing Credit Agreement  shall be re-allocated and restated among the
Lenders so that, and loans and commitments shall be made by the Lenders so that,
as of the Second Amendment Effective Date, the respective commitments of the
Lenders shall be as set forth on Schedule 2.01 attached hereto.

SECTION 4.3. Reaffirmation.  Each Loan Party hereby restates, ratifies and
reaffirms each and every term and condition set forth in, and its obligations
under, the Existing Credit Agreement and the other Loan Documents as of the date
hereof.  Each Guarantor (i) hereby acknowledges and consents to all of the terms
and conditions of this Agreement, (ii) affirms all of its obligations under the
Loan Documents and (iii) agrees that this Agreement and all documents executed
in connection herewith do not operate to reduce or discharge its obligations
under the Existing Credit Agreement, the Amended Credit Agreement or the other
Loan Documents.

5

--------------------------------------------------------------------------------

 

ARTICLE V.

JOINDER OF NEW BORROWERS

SECTION 5.1. Joinder of New Borrowers.

SECTION 5.1.1. Generally.  Each New Borrower hereby agrees that, from the Second
Amendment Effective Date, it shall become a Borrower under the Amended Credit
Agreement, and accordingly, agrees that from the Second Amendment Effective Date
and until the payment in full of the principal of and interest on all Loans made
under the Amended Credit Agreement and performance of all of its obligations
thereunder, it shall perform, comply with and be bound by each of the provisions
of the Amended Credit Agreement.

SECTION 5.1.2. Joinder to Guaranty.  By execution hereof, each New Borrower
hereby irrevocably agrees to become a party to the Guaranty under the Amended
Credit Agreement with the same force and effect as if it were an original
signatory to the Existing Credit Agreement and agrees to be bound by and comply
with all of the terms and provisions of the Guaranty contained in Article X of
the Amended Credit Agreement applicable to it as a party to the Guaranty.

SECTION 5.2. Disclosure.  As of the Second Amendment Effective Date, the New
Borrowers have no Subsidiaries or Material Subsidiaries other than those
specifically disclosed as a Subsidiary or Material Subsidiary in Part (a) of
Schedule C attached hereto, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned such New Borrower in the amounts specified on Part (a) of Schedule C
attached hereto free and clear of all Liens except those created under the
Collateral Documents.  As of the Second Amendment Effective Date, the New
Borrowers have no equity investments in any other corporation or entity other
than those specifically disclosed in Part (b) of Schedule C attached
hereto.  Set forth on Part (c) of Schedule C attached hereto is, as of the
Second Amendment Effective Date, each New Borrower’s jurisdiction of
organization, address of its principal place of business and U.S. taxpayer
identification number (or, in the case of any New Borrower that is a foreign
entity that does not have a U.S. taxpayer identification number, its unique
identification number issued to it by the jurisdiction of its organization.

ARTICLE VI.

JOINDER OF NEW SUBSIDIARY

SECTION 6.1. Joinder of New Subsidiary.  The New Subsidiary hereby agrees with
the Administrative agent, for the benefit of each Secured Party, as follows:

SECTION 6.1.1. Joinder to Guaranty.

(i) Party to Guaranty, etc.  In accordance with the terms of the Closing Date
Guaranty, by execution hereof, the New Subsidiary hereby irrevocably agrees to
become a U.S. Guarantor (as defined in the Closing Date Guaranty) under the
Closing Date Guaranty with the same force and effect as if it were an original
signatory thereto and (A) agrees to be bound by and comply with all of the terms
and provisions of the Closing Date Guaranty applicable to it as a U.S. Guarantor
and (B) represents and warrants that the representations and warranties made by
it as a Guarantor (as defined in the Closing Date Guaranty) under the Closing
Date Guaranty, including such representations and warranties set forth in
Article III of the Closing Date Guaranty, are true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality) as of the date hereof, and further represents and
warrants that this Agreement has been duly authorized, executed and delivered by
the New Subsidiary and that this Agreement and the Closing Date Guaranty
constitute the legal, valid and binding obligation of the New Subsidiary,
enforceable against it in accordance with its terms.  In furtherance of the
foregoing, each reference to a “U.S. Guarantor”, “Guarantor”, “U.S. Guarantors”
and/or “Guarantors” in the Closing Date Guaranty and the other Loan Documents
shall be deemed to include the New Subsidiary.

(ii) Waiver, Agreements, etc.

(A) The New Subsidiary hereby irrevocably waives promptness, diligence,
presentment, notice of acceptance and any other notice with respect to any of
the Guaranteed Obligations (as defined in the Closing Date Guaranty), this
Agreement and the Closing Date Guaranty and any requirement that any Secured
Party protect, secure, perfect or insure any Lien, or any property subject
thereto, or exhaust any right or take any action against any Loan Party or any
other Person (including any other Guarantor) or entity or any Collateral
securing the Guaranteed Obligations, as the case may be.

(B) The New Subsidiary understands and acknowledges that if the Secured Parties
foreclose judicially or nonjudicially against any Collateral, including real
property security, if any, for the Guaranteed Obligations, that foreclosure
could impair or destroy any ability that such Person may have to

6

--------------------------------------------------------------------------------

 

seek reimbursement, contribution, or indemnification from the other Loan Parties
or others based on any right such Person may have of subrogation, reimbursement,
contribution, or indemnification for any amounts paid by such Person under this
Agreement and the Closing Date Guaranty.  By executing this Agreement, the New
Subsidiary freely, irrevocably, and unconditionally (1) waives and relinquishes
that defense and agrees that such Person will be fully liable under this
Agreement and the Closing Date Guaranty even though the Secured Parties may
foreclose, either by judicial foreclosure or by exercise of power of sale, any
deed of trust or other Collateral Document securing the Guaranteed Obligations,
(2) agrees that such Person will not assert that defense in any action or
proceeding which the Secured Parties may commence to enforce this Agreement and
the Closing Date Guaranty, and (3) acknowledges and agrees that the Secured
Parties are relying on this waiver in creating the Guaranteed Obligations, and
that this waiver is a material part of the consideration which the Secured
Parties are receiving for creating the Guaranteed Obligations.

(C) The New Subsidiary waives all rights and defenses that it may have because
any of the Guaranteed Obligations is secured by any Collateral, including real
property, if any.  This means, among other things, that (1) the Secured Parties
may collect from such Person without first foreclosing on any real or personal
property Collateral pledged by the other Loan Parties, and (2) if the Secured
Parties foreclose on any Collateral, including real property, if any, pledged by
the other Loan Parties (x) the amount of the Guaranteed Obligations may be
reduced only by the price for which that Collateral is sold at the foreclosure
sale, even if the Collateral is worth more than the sale price, and (y) the
Secured Parties may collect from such Person even if the Secured Parties, by
foreclosing on such Collateral, have destroyed any right such Person may have to
collect from the other Loan Parties.  This is an unconditional and irrevocable
waiver of any rights and defenses such Person may have because any of the
Guaranteed Obligations are secured by such Collateral, including real property,
if any.

SECTION 6.1.2. Joinder to Pledge and Security Agreement.

(i) Party to Security Agreement, etc.  In accordance with the terms of the
Security Agreement, by execution hereof, the New Subsidiary hereby irrevocably
agrees to become a Grantor (as defined in the Security Agreement) under the
Security Agreement with the same force and effect as if it were an original
signatory thereto and the New Subsidiary hereby (a) creates and grants to the
Administrative Agent, its successors and assigns, a security interest in all of
the New Subsidiary’s right, title and interest in and to the Collateral to
secure the payment and performance of the Obligations, (b) agrees to be bound by
and comply with all of the terms and provisions of the Security Agreement
applicable to it as a Grantor and (c) represents and warrants that the
representations and warranties made by it as a Grantor under the Security
Agreement are true and correct in all material respects (and in all respects if
any such representation or warranty is already qualified by materiality) as of
the date hereof, unless stated to relate solely to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects (and in all respects if any such representation or warranty is
already qualified by materiality) as of such earlier date.  In furtherance of
the foregoing, each reference to a “Grantor” and/or “Grantors” in the Security
Agreement shall be deemed to include the New Subsidiary.

(ii) Representations.  The New Subsidiary hereby represents and warrants that
this Agreement has been duly authorized, executed and delivered by it and that
this Agreement and the Security Agreement constitute the legal, valid and
binding obligation of the New Subsidiary, enforceable against it in accordance
with its terms.

SECTION 6.1.3. Disclosure.

(i) As of the Second Amendment Effective Date, the New Subsidiary has no
Subsidiaries or Material Subsidiaries other than those specifically disclosed as
a Subsidiary or Material Subsidiary in Part (a) of Schedule D attached hereto,
and all of the outstanding Equity Interests (including, as reflected on Part (a)
of Schedule D, as to percentage of issued and outstanding Equity Interests of
each Subsidiary owned by the New Subsidiary) in such Subsidiaries have been
validly issued, are fully paid and non-assessable and are owned by the New
Subsidiary in the amounts specified on Part (a) of Schedule D attached hereto
free and clear of all Liens except those created under the Collateral
Documents.  As of the Second Amendment Effective Date, the New Subsidiary has no
equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule D attached hereto.  Set forth on
Part (c) of Schedule D attached hereto is, as of the Second Amendment Effective
Date, the New Subsidiary’s jurisdiction of organization (and, if different, the
jurisdiction of the New Subsidiary for purposes of Sections 9-301 and 9-307 of
the UCC), address of its principal place of business and U.S. taxpayer
identification number.

(ii) Each location as to which a secured party would have filed a UCC financing
statement in the five years prior to the date hereof to perfect a security
interest in equipment, inventory and general intangibles owned by the New
Subsidiary is set forth on Schedule E attached hereto.

7

--------------------------------------------------------------------------------

 

(iii) The New Subsidiary does not have any trade names other than those set
forth in on Schedule F attached hereto.

(iv) During the twelve months preceding the date hereof, the New Subsidiary has
not been known by any legal name different from the one set forth on the
signature page hereto, nor has the New Subsidiary been the subject of any merger
or other corporate reorganization or otherwise acquired assets outside of the
ordinary course of business, except as set forth on Schedule G attached hereto.

(v) The New Subsidiary is not a party to any federal, state or local government
contract that is material to its business except as set forth on Schedule H
attached hereto.

(vi) The New Subsidiary does not maintain any deposit accounts, securities
accounts or commodity accounts with any Person, in each case, except as set
forth on Schedule I attached hereto.

(vii) The New Subsidiary is not the beneficiary of any Letters of Credit, except
as set forth on Schedule J attached hereto.

(viii) The New Subsidiary does not have any commercial tort claims in which a
suit has been filed by the New Subsidiary in excess of $500,000, except as set
forth on Schedule K attached hereto.

(ix) The address of the New Subsidiary for purposes of all notices and other
communications is the address designated for the Borrowers in Section 11.02 of
the Credit Agreement or such other address as the New Subsidiary may from time
to time notify the Administrative Agent in writing.

ARTICLE VII.

MISCELLANEOUS

SECTION 7.1. Cross-References. References in this Agreement to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Agreement.

SECTION 7.2. Loan Document Pursuant to Existing Credit Agreement.  This
Agreement is a Loan Document executed pursuant to the Existing Credit Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with all of the terms and provisions of
the Amended Credit Agreement, including Article XI thereof.

SECTION 7.3. Certification Regarding Reorganization.  The Company hereby
certifies that the Reorganization has occurred.

SECTION 7.4. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

SECTION 7.5. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement by telecopy or other electronic imaging means shall be effective
as delivery of a manually executed counterpart of this Agreement.

SECTION 7.6. Governing Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

SECTION 7.7. Full Force and Effect. Except as expressly amended hereby, all of
the representations, warranties, terms, covenants, conditions and other
provisions of the Existing Credit Agreement and the other Loan Documents shall
remain unchanged and shall continue to be, and shall remain, in full force and
effect in accordance with their respective terms.  The amendments set forth
herein shall be limited precisely as provided for herein to the provisions
expressly amended herein and shall not be deemed to be an amendment to or
modification of any other term or provision of the Existing Credit Agreement or
any other Loan Document or of any transaction or further or future action on the
part of any Loan Party which would require the consent of the Lenders under the
Existing Credit Agreement or any of the Loan Documents.

SECTION 7.8. Miscellaneous.  Each Loan Party that is a party hereto hereby
represents and warrants as follows: (i) the execution, delivery and performance
by such Loan Party of this Agreement has been duly authorized by all necessary
corporate or other organizational action, (ii) such Loan Party has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to execute, deliver and perform its obligations under
this Agreement and to consummate the transactions contemplated hereby, (iii)
this Agreement has been duly executed and delivered by such Loan Party and
constitutes such

8

--------------------------------------------------------------------------------

 

Loan Party’s legal, valid and binding obligation, enforceable in accordance with
its terms, and (iv) no approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person is necessary or required in connection with execution, delivery or
performance by, or enforcement against, such Loan Party of this Agreement, or
for the consummation of the transactions contemplated hereby.

SECTION 7.9. Representations and Warranties. In order to induce the Lenders to
execute and deliver this Agreement, the Loan Parties hereby represent and
warrant to the Lenders that both before and after giving effect to this
Agreement, (a) no event has occurred and is continuing which constitutes a
Default or an Event of Default and (b) the representations and warranties of (i)
the Borrowers contained in Article V of the Amended Credit Agreement and (ii)
each Loan Party contained in each other Loan Document or in any document
furnished at any time under or in connection herewith or therewith, are true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality) on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality) as of such earlier date, and except that for purposes
of this Agreement, the representations and warranties contained in Sections
5.05(a) and (b) of the Amended Credit Agreement shall be deemed to refer to the
most recent statements furnished pursuant to, respectively, of Sections 6.01(a)
and (b) of the Existing Credit Agreement.

[signature pages follow]

 

 

9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

BORROWERS:

 

GENTHERM INCORPORATED,

 

 

a Michigan corporation

 

 

 

 

 

 

 

By:

 

/s/ Barry G. Steele

 

 

Name:

 

Barry G. Steele

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

GENTHERM (TEXAS), INC.,

 

 

a Texas corporation

 

 

 

 

 

 

 

By:

 

/s/ Barry G. Steele

 

 

Name:

 

Barry G. Steele

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

GENTHERM GMBH,

 

 

a German limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Barry G. Steele

 

 

Name:

 

Barry G. Steele

 

 

Title:

 

Managing Director

 

 

 

 

 

 

 

GENTHERM GLOBAL POWER TECHNOLOGIES INC.,

 

 

an Alberta corporation

 

 

 

 

 

 

 

By:

 

/s/ Barry G. Steele

 

 

Name:

 

Barry G. Steele

 

 

Title:

 

Treasurer

 

 

 

 

 

 

 

GENTHERM CANADA ULC,

 

 

an Alberta unlimited liability company

 

 

 

 

 

 

 

By:

 

/s/ Barry G. Steele

 

 

Name:

 

Barry G. Steele

 

 

Title:

 

Vice President Finance

 

 

Gentherm Incorporated

SECOND Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

NEW U.S. BORROWER:

 

GENTHERM LICENSING, LIMITED PARTNERSHIP,

 

 

a Michigan limited partnership

 

 

 

 

 

 

 

By:

 

/s/ Barry G. Steele

 

 

Name:

 

Barry G. Steele

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

NEW GERMAN BORROWERS:

 

GENTHERM ENTERPRISES GMBH,

 

 

a German limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Barry G. Steele

 

 

Name:

 

Barry G. Steele

 

 

Title:

 

Managing Director

 

 

 

 

 

 

 

GENTHERM LICENSING GMBH,

 

 

a German limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Barry G. Steele

 

 

Name:

 

Barry G. Steele

 

 

Title:

 

Managing Director

 

 

 

 

 

 

Gentherm Incorporated

SECOND Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

 

GUARANTORS:

 

GENTHERM PROPERTIES I, LLC,

 

 

a Michigan limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Barry G. Steele

 

 

Name:

 

Barry G. Steele

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

GENTHERM HOLDING (MALTA) LIMITED,

 

 

a Maltese limited company

 

 

 

 

 

 

 

By:

 

/s/ Silvano Azzopardi

 

 

Name:

 

Silvano Azzopardi

 

 

Title:

 

Director

 

 

 

 

 

 

 

GENTHERM AUTOMOTIVE SYSTEMS (MALTA) LIMITED,

 

 

a Maltese limited company

 

 

 

 

 

 

 

By:

 

/s/ Silvano Azzopardi

 

 

Name:

 

Silvano Azzopardi

 

 

Title:

 

Director

 

 

 

 

 

 

 

GENTHERM HUNGARY KORLÁTOLT FELELŐSSÉGŰ TÁRSASÁG,

 

 

a Hungarian limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Jӧrg Evers

 

 

Name:

 

Jӧrg Evers

 

 

Title:

 

Managing Director

 

 

 

 

 

 

 

GENTHERM LUXEMBOURG I S.À R.L.,

 

 

a private limited liability company (societe a responsabilite limitee)
incorporated and existing under the laws of the Grand Duchy of Luxembourg, with
its registered office at 41, avenue de la Gare, L-1611 Luxembourg and registered
with the Luxembourg trade and companies register under number B 191.251

 

 

 

 

 

 

 

By:

 

/s/ Barry G. Steele

 

 

Name:

 

Barry G. Steele

 

 

Title:

 

Manager

 

Gentherm Incorporated

SECOND Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

 

 

 

GENTHERM LUXEMBOURG II S.À R.L.,

 

 

a private limited liability company (societe a responsabilite limitee)
incorporated and existing under the laws of the Grand Duchy of Luxembourg, with
its registered office at 41, avenue de la Gare, L-1611 Luxembourg and registered
with the Luxembourg trade and companies register under number B 191.252

 

 

 

 

 

 

 

By:

 

/s/ Barry G. Steele

 

 

Name:

 

Barry G. Steele

 

 

Title:

 

Manager

 

 

 

 

 

 

 

GENTHERM PROPERTIES II, LLC,

 

 

a Michigan limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Barry G. Steele

 

 

Name:

 

Barry G. Steele

 

 

Title:

 

Chief Financial Officer

Gentherm Incorporated

SECOND Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

 

NEW SUBSIDIARY:

 

GENTHERM PROPERTIES III, LLC,

 

 

a Michigan limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Barry G. Steele

 

 

Name:

 

Barry G. Steele

 

 

Title:

 

Chief Financial Officer

Gentherm Incorporated

SECOND Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT:

 

BANK OF AMERICA, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

/s/ Angela Larkin

 

 

Name:

 

Angela Larkin

 

 

Title:

 

Assistant Vice President

 

Gentherm Incorporated

SECOND Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

 

LENDERS:

 

BANK OF AMERICA, N.A.,

 

 

as a Lender, Swing Line Lender and L/C Issuer

 

 

 

 

 

 

 

By:

 

/s/ Gregory J. Bosio

 

 

Name:

 

Gregory J. Bosio

 

 

Title:

 

Vice President

Gentherm Incorporated

SECOND Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as a Lender

 

 

 

 

 

 

 

By:

 

/s/ Wieslaw Sliwinski

 

 

Name:

 

Wieslaw Sliwinski

 

 

Title:

 

Authorized Officer

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,

 

 

as a Lender

 

 

 

 

 

 

 

By:

 

/s/ Deborah Booth

 

 

Name:

 

Deborah Booth

 

 

Title:

 

Executive Director

Gentherm Incorporated

SECOND Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

 

as a Lender

 

 

 

 

 

 

 

By:

 

/s/ Gregory R. Duval

 

 

Name:

 

Gregory R. Duval

 

 

Title:

 

Senior Vice President

Gentherm Incorporated

SECOND Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

 

 

 

COMERICA BANK,

 

 

as a Lender

 

 

 

 

 

 

 

By:

 

/s/ Nicole Swigert

 

 

Name:

 

Nicole Swigert

 

 

Title:

 

Vice President

Gentherm Incorporated

SECOND Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

 

 

 

THE HUNTINGTON NATIONAL BANK,

 

 

as a Lender

 

 

 

 

 

 

 

By:

 

/s/ Steven J. McCormack

 

 

Name:

 

Steven J. McCormack

 

 

Title:

 

Senior Vice President

Gentherm Incorporated

SECOND Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

 

as a Lender

 

 

 

 

 

 

 

By:

 

/s/ Karson Malecky

 

 

Name:

 

Karson Malecky

 

 

Title:

 

Vice President

 

 

Gentherm Incorporated

SECOND Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

Schedule A

Amended Credit Agreement

See attached.

 

--------------------------------------------------------------------------------

 

Published CUSIP Number: 37253NAA3

CREDIT AGREEMENT

Dated as of August 7, 2014

among

GENTHERM INCORPORATED,

GENTHERM (TEXAS), INC.,

GENTHERM LICENSING, LIMITED PARTNERSHIP,

GENTHERM GMBH

GENTHERM ENTERPRISES GMBH,

GENTHERM LICENSING GMBH,

GENTHERM GLOBAL POWER TECHNOLOGIES INC.,

and

GENTHERM CANADA ULC,

as Borrowers,

CERTAIN SUBSIDIARIES OF GENTHERM INCORPORATED,

as Designated Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

JPMORGAN CHASE BANK, N.A.

as Syndication Agent,

HSBC BANK USA, NATIONAL ASSOCIATION,

as Documentation Agent

and

The Other Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as

Sole Lead Arranger and Sole Book Runner

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

 

Page

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

 

1

 

 

 

1.01

 

Defined Terms

 

1

1.02

 

Other Interpretive Provisions

 

26

1.03

 

Accounting Terms

 

26

1.04

 

Rounding

 

27

1.05

 

Exchange Rates; Currency Equivalents

 

27

1.06

 

Change of Currency

 

27

1.07

 

Times of Day

 

27

1.08

 

Letter of Credit Amounts

 

27

1.09

 

Additional Alternative Currencies

 

28

 

 

 

 

 

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

 

29

 

 

 

2.01

 

Loans

 

29

2.02

 

Borrowings, Conversions and Continuations of Loans

 

29

2.03

 

Letters of Credit

 

31

2.04

 

Swing Line Loans

 

37

2.05

 

Prepayments

 

38

2.06

 

Termination or Reduction of Commitments

 

39

2.07

 

Repayment of Loans

 

40

2.08

 

Interest

 

40

2.09

 

Fees

 

40

2.10

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

 

41

2.11

 

Evidence of Debt

 

41

2.12

 

Payments Generally; Administrative Agent’s Clawback

 

41

2.13

 

Sharing of Payments by Lenders

 

43

2.14

 

German Loan Parties

 

43

2.15

 

Cash Collateral

 

45

2.16

 

Defaulting Lenders

 

46

2.17

 

Appointment of Borrower Agent

 

48

2.18

 

Designated Lenders

 

48

2.19

 

Designated Borrowers

 

48

 

 

 

 

 

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

 

49

 

 

 

3.01

 

Taxes

 

49

3.02

 

Illegality

 

51

3.03

 

Inability to Determine Rates

 

52

3.04

 

Increased Costs; Reserves on Eurocurrency Rate Loans

 

53

3.05

 

Compensation for Losses

 

54

3.06

 

Mitigation Obligations; Replacement of Lenders

 

54

3.07

 

Survival

 

 

 

 

 

 

 

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

55

 

 

 

4.01

 

Conditions of Closing Date

 

55

4.02

 

Conditions to all Credit Extensions

 

57

 

 

 

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES

 

58

 

 

 

5.01

 

Existence, Qualification and Power

 

58

5.02

 

Authorization; No Contravention

 

58

5.03

 

Governmental Authorization; Other Consents

 

58

5.04

 

Binding Effect

 

58

5.05

 

Financial Statements; No Material Adverse Effect

 

58

5.06

 

Litigation

 

59

5.07

 

No Default

 

59

5.08

 

Ownership of Property; Liens

 

59

5.09

 

Environmental Compliance

 

59

5.10

 

Insurance

 

59

 

--------------------------------------------------------------------------------

 

5.11

 

Taxes

 

59

5.12

 

ERISA Compliance

 

59

5.13

 

Subsidiaries; Equity Interests

 

60

5.14

 

Margin Regulations; Investment Company Act

 

60

5.15

 

Disclosure

 

60

5.16

 

Compliance with Laws

 

61

5.17

 

Intellectual Property; Licenses, Etc

 

61

5.18

 

Solvency

 

61

5.19

 

Casualty, Etc

 

61

5.20

 

Labor Matters

 

61

5.21

 

Representations as to Foreign Obligors

 

61

5.22

 

Collateral Documents

 

62

5.23

 

German Money Laundering Act (Geldwäschegesetz)

 

62

5.24

 

Pari Passu Ranking

 

62

5.25

 

Deposit Accounts

 

62

5.26

 

Government Sanctions

 

62

5.27

 

PATRIOT Act

 

62

5.28

 

Anti-Corruption Laws

 

62

5.29

 

EEA Financial Institutions

 

62

 

 

 

 

 

ARTICLE VI. AFFIRMATIVE COVENANTS

 

63

 

 

 

6.01

 

Financial Statements

 

63

6.02

 

Certificates; Other Information

 

63

6.03

 

Notices

 

65

6.04

 

Payment of Obligations

 

65

6.05

 

Preservation of Existence, Etc

 

65

6.06

 

Maintenance of Properties

 

65

6.07

 

Maintenance of Insurance

 

65

6.08

 

Compliance with Laws

 

65

6.09

 

Books and Records

 

65

6.10

 

Inspection Rights

 

66

6.11

 

Use of Proceeds

 

66

6.12

 

Approvals and Authorizations

 

66

6.13

 

Covenant to Guarantee Obligations and Give Security

 

66

6.14

 

Compliance with Environmental Laws

 

67

6.15

 

Further Assurances

 

67

6.16

 

Compliance with Terms of Leaseholds

 

67

6.17

 

Lien Searches

 

68

6.18

 

Material Contracts

 

68

6.19

 

Post-Closing Obligations

 

68

6.20

 

Anti-Corruption Laws

 

68

 

 

 

 

 

ARTICLE VII. NEGATIVE COVENANTS

 

69

 

 

 

7.01

 

Liens

 

69

7.02

 

Investments

 

70

7.03

 

Indebtedness

 

70

7.04

 

Fundamental Changes

 

71

7.05

 

Dispositions

 

71

7.06

 

Restricted Payments

 

72

7.07

 

Change in Nature of Business

 

72

7.08

 

Transactions with Affiliates

 

72

7.09

 

Burdensome Agreements

 

72

7.10

 

Use of Proceeds

 

73

7.11

 

Financial Covenants

 

73

7.12

 

Amendments of Organization Documents, etc

 

73

7.13

 

Accounting Changes

 

73

7.14

 

Prepayments, Etc

 

73

7.15

 

Amendment, Etc

 

73

7.16

 

Designation of Senior Debt

 

73

7.17

 

Sanctions

 

73

ii

--------------------------------------------------------------------------------

 

7.18

 

Bank Accounts

 

73

7.19

 

Canadian Defined Benefit Pension Plan

 

73

7.20

 

Anti-Corruption Laws

 

73

 

 

 

 

 

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

 

74

 

 

 

8.01

 

Events of Default

 

74

8.02

 

Remedies Upon Event of Default

 

75

8.03

 

Application of Funds

 

76

 

 

 

 

 

ARTICLE IX. ADMINISTRATIVE AGENT

 

77

 

 

 

9.01

 

Appointment and Authority

 

77

9.02

 

Rights as a Lender

 

77

9.03

 

Exculpatory Provisions

 

77

9.04

 

Reliance by Administrative Agent

 

78

9.05

 

Delegation of Duties

 

78

9.06

 

Resignation of Administrative Agent

 

78

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

 

79

9.08

 

No Other Duties, Etc

 

79

9.09

 

Administrative Agent May File Proofs of Claim; Credit Bidding

 

79

9.10

 

Collateral and Guaranty Matters

 

80

9.11

 

Secured Treasury Management Agreements and Secured Swap Agreements

 

81

9.12

 

Provisions Relating to German Collateral

 

81

 

 

 

 

 

ARTICLE X. BORROWER GUARANTY

 

82

 

 

 

10.01

 

The Borrower Guaranty

 

82

10.02

 

Obligations Unconditional

 

82

10.03

 

Reinstatement

 

83

10.04

 

Certain Additional Waivers.. Each U.S

 

83

10.05

 

Remedies

 

83

10.06

 

Rights of Contribution

 

84

10.07

 

Guarantee of Payment; Continuing Guarantee.

 

84

10.08

 

Keepwell

 

84

10.09

 

Limitation on Guaranty of Disregarded Entity Borrowers

 

84

 

 

 

 

 

ARTICLE XI. MISCELLANEOUS

 

85

 

 

 

11.01

 

Amendments, Etc

 

85

11.02

 

Notices; Effectiveness; Electronic Communication

 

86

11.03

 

No Waiver; Cumulative Remedies; Enforcement

 

87

11.04

 

Expenses; Indemnity; Damage Waiver

 

88

11.05

 

Payments Set Aside

 

89

11.06

 

Successors and Assigns

 

89

11.07

 

Treatment of Certain Information; Confidentiality

 

92

11.08

 

Right of Setoff

 

92

11.09

 

Interest Rate Limitation

 

93

11.10

 

Counterparts; Integration; Effectiveness

 

93

11.11

 

Survival of Representations and Warranties

 

93

11.12

 

Severability

 

93

11.13

 

Replacement of Lenders

 

93

11.14

 

Governing Law; Jurisdiction; Etc

 

94

11.15

 

Waiver of Jury Trial

 

94

11.16

 

No Advisory or Fiduciary Responsibility

 

95

11.17

 

Electronic Execution

 

95

11.18

 

USA PATRIOT Act

 

95

11.19

 

Judgment Currency

 

95

11.20

 

Entire Agreement

 

96

11.21

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

96

SCHEDULES

iii

--------------------------------------------------------------------------------

 

 

1.01(a)

 

Reorganization

1.01(b)

 

Existing Letters of Credit

2.01

 

Commitments and Applicable Percentages

5.13

 

Subsidiaries; Other Equity Investments

7.01

 

Existing Liens

7.02

 

Existing Investments

7.03

 

Existing Indebtedness

11.02

 

Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

Form of

 

 

A

 

Committed Loan Notice

 

B

 

Swing Line Loan Notice

 

C

 

Note

 

D

 

Compliance Certificate

 

E-1

 

Assignment and Assumption

 

E-2

 

Administrative Questionnaire

 

F

 

Closing Date Guaranty

 

G

 

Secured Party Designation Notice

 

H-1

 

Lender Joinder Agreement

 

H-2

 

Lender Commitment Agreement

 

I

 

German Share Pledge Agreement

 

J

 

German Parallel Debt Agreement

 

K

 

Notice of Loan Prepayment

 

L

 

Designated Borrower Request and Assumption Agreement

 

M

 

Designated Borrower Notice

 

 

 

iv

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) is entered into as of August 7, 2014,
among GENTHERM INCORPORATED, a Michigan corporation (the “Company”), GENTHERM
(TEXAS), INC., a Texas corporation (“Gentherm Texas”), GENTHERM LICENSING,
LIMITED PARTNERSHIP, a Michigan limited partnership (“Gentherm Licensing US”),
GENTHERM GMBH, a German limited liability company (“Gentherm Germany”), GENTHERM
ENTERPRISES GMBH, a German limited liability company (“Gentherm Enterprises”),
GENTHERM LICENSING GMBH, a German limited liability company (“Gentherm Licensing
Germany”; together with Gentherm Germany and Gentherm Enterprises, the “German
Borrowers”), GENTHERM GLOBAL POWER TECHNOLOGIES INC., an Alberta corporation
(“Global”), GENTHERM CANADA ULC, an Alberta unlimited liability company
(“Gentherm Canada” and, together with Global, the “Canadian Borrowers”), certain
Subsidiaries of the Company party hereto pursuant to Section 2.19 (the
“Designated Borrowers” and each, a “Designated Borrower”; and together with the
Company, Gentherm Texas, Gentherm Licensing US, the German Borrowers and the
Canadian Borrowers, the “Borrowers” and each, a “Borrower”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.

The Borrowers have requested that the Lenders provide a credit facility for the
purposes set forth herein, and the Lenders are willing to do so on the terms and
conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Account Control Agreement” means an agreement, among a Loan Party, a depository
institution or securities intermediary and the Administrative Agent, which
agreement is in form and substance reasonably acceptable to the Administrative
Agent and which provides the Administrative Agent with “control” (as such term
is used in Article 9 of the UCC) over the deposit account(s) or securities
account(s) described therein.

“Acquisition” means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of (a) all or
any substantial portion of the property of another Person, or any division, line
of business or other business unit of another Person or (b) at least a majority
of the Voting Stock of another Person, in each case whether or not involving a
merger, amalgamation or consolidation with such other Person and whether for
cash, property, services, assumption of Indebtedness, securities or otherwise.

“Act” has the meaning set forth in Section 11.18.

“Additional Secured Obligations” means (a) all obligations arising under Secured
Treasury Management Agreements and Secured Swap Agreements and (b) all
reasonable out-of-pocket costs and expenses incurred in connection with
enforcement and collection of the foregoing, including the fees, charges and
disbursements of counsel, in each case whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that Additional Secured Obligations of a Loan Party
shall exclude any Excluded Swap Obligations with respect to such Loan Party.

“Administrative Agent” means Bank of America (or any of its designated branch
offices or affiliates) in its capacity as administrative agent under any of the
Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

1

--------------------------------------------------------------------------------

 

“Agent Parties” has the meaning set forth in Section 11.02(c).

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 11.19.

“Alternative Currency” means (a) with respect to any Revolving Credit Loan, each
of Canadian Dollars, Euros and each other currency that is approved in
accordance with Section 1.09 and (b) with respect to any Letter of Credit, each
of Canadian Dollars, Euros, Sterling, Yen and each other currency that is
approved in accordance with Section 1.09.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Applicable Foreign Obligor Documents” has the meaning specified in Section
5.21(a).

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Lender’s Commitment at such time, subject to
adjustment as provided in Section 2.16; provided, that, if the commitment of
each Lender to make Revolving Credit Loans and the obligation of the L/C Issuer
to make L/C Credit Extensions have been terminated pursuant to Section 8.02 or
if the Commitments have expired, then the Applicable Percentage of each Lender
in respect of the Revolving Credit Facility shall be determined based on the
Applicable Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments.  The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption or other agreement pursuant to which such Lender becomes a party
hereto, as applicable.

“Applicable Rate” means, with respect to the Revolving Credit Facility, Swing
Line Loans, Letters of Credit and the Commitment Fee, (a) from the Second
Amendment Effective Date to the first Business Day immediately following the
date a Compliance Certificate is delivered pursuant to Section 6.02(a) for the
fiscal quarter ending September 30, 2016, 1.50% per annum for Eurocurrency Rate
Loans and Letter of Credit Fees, 0.50% per annum for Base Rate Loans and 0.25%
per annum for the Commitment Fee and (b) thereafter, the following percentages
per annum, based upon the Consolidated Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

 

Pricing Tier

Consolidated

Leverage Ratio

Commitment Fee

Letter of Credit Fees

Eurocurrency Rate Loans

Base Rate Loans

1

< 0.50:1.00

0.20%

1.25%

1.25%

0.25%

2

≥ 0.50:1.00 but

< 1.00:1.00

0.25%

1.50%

1.50%

0.50%

3

≥ 1.00:1.00 but

< 1.75:1.00

0.30%

1.75%

1.75%

0.75%

4

> 1.75:1.00

0.35%

2.00%

2.00%

1.00%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate indicating a
Consolidated Leverage Ratio that results in such increase or decrease is
delivered pursuant to Section 6.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Tier 4 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall continue to apply until the first
Business Day immediately following the date a Compliance Certificate is
delivered in accordance with Section 6.02(a), whereupon the Applicable Rate
shall be adjusted based upon the calculation of the Consolidated Leverage Ratio
contained in such Compliance Certificate.  Notwithstanding anything to the
contrary contained in this definition, the determination of the Applicable Rate
for any period shall be subject to the provisions of Section 2.10(b).

“Applicable Time” means, with respect to any Borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Applicant Borrower” has the meaning specified in Section 2.19.

2

--------------------------------------------------------------------------------

 

“Appropriate Lender” means, at any time, (a) with respect to the Revolving
Credit Facility, a Lender that has a Commitment or holds a Revolving Credit Loan
at such time, (b) with respect to the Letter of Credit Sublimit, (i) the L/C
Issuer and (ii) if any Letters of Credit have been issued pursuant to Section
2.03(a), the Lenders and (c) with respect to the Swing Line Sublimit, (i) the
Swing Line Lender and (ii) if any Swing Line Loans are outstanding pursuant to
Section 2.04(a), the Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole book runner.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including an electronic
documentation form generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and (c)
all Synthetic Debt of such Person.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2015,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Auditor’s Determination” has the meaning specified in Section 2.14(d).

“Auto-Extension Letter of Credit” has the meaning set forth in Section
2.03(b)(iii).

“Availability Period” means the period from and including the Second Amendment
Effective Date to the earliest of (a) the Maturity Date, (b) the date of
termination of the Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Bank of Nova Scotia/Global Credit Agreement” means that certain Second Amended
and Restated Credit Agreement dated as of December 30, 2013, by and between
Global and The Bank of Nova Scotia, as amended or otherwise modified.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

3

--------------------------------------------------------------------------------

 

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a)if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;

(b)if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c)if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable interbank market for such currency; and

(d)if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Canadian Borrowers” has the meaning specified in the introductory paragraph
hereto.

“Canadian Borrower Sublimit” means an amount equal to the lesser of (a)
$10,000,000 and (b) the Revolving Credit Facility. The Canadian Borrower
Sublimit is part of, and not in addition to, the Revolving Credit Facility.

“Canadian Defined Benefit Pension Plan” means a Foreign Plan that is subject to
the Pension Benefits Act (Ontario) or any other similar legislation in any other
jurisdiction of Canada that contains or has ever contained a “defined benefit
provision” as such term is defined in Section 147.1(1) of the Income Tax Act
(Canada).

“Canadian Dollar” and “CAD” means the lawful currency of Canada.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to (a) the Administrative Agent and (b) the
L/C Issuer or the Swing Line Lender (as applicable). “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Company or any of its Material Subsidiaries free and clear
of all Liens (other than Liens created under the Collateral Documents and other
Liens permitted hereunder):

4

--------------------------------------------------------------------------------

 

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case, with maturities of not more
than 90 days from the date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case, with maturities of not more than 180 days from the date of
acquisition thereof; and

(d) Investments, classified in accordance with GAAP as current assets of the
Company or any of its Material Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

“CDOR” and “CDOR Rate” have the meanings specified in the definition of
“Eurocurrency Rate”.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“CFC Holdco” means a Subsidiary all or substantially all the assets of which
consist of Equity Interests in one or more CFC’s.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 25% or more of the equity securities of the Company entitled to
vote for members of the board of directors or equivalent governing body of the
Company on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body;

5

--------------------------------------------------------------------------------

 

(c) any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Company, or control over the equity securities of
the Company entitled to vote for members of the board of directors or equivalent
governing body of the Company on a fully-diluted basis (and taking into account
all such securities that such Person or group has the right to acquire pursuant
to any option right) representing 25% or more of the combined voting power of
such securities; or

(d) the Company shall cease to own, directly or indirectly, 100% of the
outstanding Equity Interests of Gentherm Germany and each other Loan Party.

“Closing Date” means August 7, 2014.

“Closing Date Guaranty” means that certain Guaranty made by the Guarantors in
favor of the Administrative Agent, the Lenders and the other holders of the
Obligations, and dated as of the Closing Date, substantially in the form of
Exhibit F.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means a collective reference to all real and personal property with
respect to which Liens in favor of the Administrative Agent, for the benefit of
the Secured Parties, are purported to be granted pursuant to and in accordance
with the terms of the Collateral Documents.

“Collateral Documents” means, collectively, the Security Agreement, the German
Share Pledge Agreement, the German Parallel Debt Agreement, the Luxembourg Share
Pledge Agreement, the Account Control Agreements, each of the collateral
assignments, Security Agreement Supplements, security agreements, pledge
agreements or other similar agreements delivered to the Administrative Agent
pursuant to Section 6.13, and each other agreement, instrument or document that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties.

“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Credit Loans to each Borrower pursuant to Section 2.01(a), (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 under
the caption “Commitment” or opposite such caption in the Assignment and
Assumption or other agreement pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Commitment Fee” has the meaning specified in Section 2.09(a).

“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing, (b)
a conversion of Revolving Credit Loans from one Type to the other, or (c) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which
shall be substantially in the form of Exhibit A or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended or otherwise modified, and any successor statute.

“Company” has the meaning specified in the introductory paragraph hereto.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Capital Expenditures” means, for any Measurement Period, for the
Company and its Subsidiaries on a consolidated basis, all Capital Expenditures,
as determined in accordance with GAAP.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Company and its Subsidiaries for the most
recently completed Measurement Period plus (a) the following (without
duplication) to the extent deducted in calculating such Consolidated Net Income:
(i) Consolidated Interest Charges, (ii) the provision for federal, state,
provincial, territorial, local and foreign income taxes payable, (iii)
depreciation and amortization expense, (iv) non-cash unrealized losses on Swap
Contracts, (v) non-cash unrealized losses attributable to foreign currency
transactions, (vi) non-cash stock based compensation expense, (vii) transaction
fees and expenses in connection with Permitted Acquisitions, in an aggregate
amount not to

6

--------------------------------------------------------------------------------

 

exceed $3,000,000 for any Measurement Period and (viii) other non-recurring
expenses, as approved by the Administrative Agent in its reasonable discretion,
reducing such Consolidated Net Income which do not represent a cash item in such
period or any future period (in each case of or by the Company and its
Subsidiaries on a consolidated basis for such Measurement Period) and minus (b)
the following to the extent included in calculating such Consolidated Net
Income: (i) federal, state, provincial, territorial, local and foreign income
tax credits, (ii) non-cash unrealized gains on Swap Contracts, (iii) non-cash
unrealized gains attributable to foreign currency transactions and (iv) all
non-recurring, non-cash items increasing Consolidated Net Income (in each case,
of or by the Company and its Subsidiaries for such Measurement Period).

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including the Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business but, for
purposes of clarification, including earn out obligations), (e) all Attributable
Indebtedness of Capitalized Leases, Synthetic Lease Obligations and Synthetic
Debt, (f) all obligations to purchase, redeem, retire, defease or otherwise make
any payment in respect of any Equity Interests in the Company or any other
Person, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, (g) all Indebtedness of the types described in clauses (a) through
(f) above of others secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any Lien on, or
payable out of the proceeds of production from, property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed,
(h) without duplication, all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (g) above of Persons other than
the Company or any Subsidiary, and (i) all Indebtedness of the types referred to
in clauses (a) through (h) above of any partnership or joint venture (other than
a joint venture that is itself a corporation or limited liability company) in
which the Company or a Subsidiary is a general partner or joint venturer, unless
such Indebtedness is expressly made non-recourse to the Company or such
Subsidiary. For purposes hereof, as of any date of determination, the amount of
any direct obligation arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments shall be the maximum amount available to be drawn thereunder as of
such date of determination.

“Consolidated Interest Charges” means, for any Measurement Period, for the
Company and its Subsidiaries on a consolidated basis, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Company and its Subsidiaries in connection with borrowed money (including
capitalized interest), or in connection with the deferred purchase price of
assets, in each case, to the extent treated as interest in accordance with GAAP
plus (b) all interest paid or payable in connection with discontinued operations
plus (c) the portion of rent expense under Capitalized Leases that is treated as
interest in accordance with GAAP.

“Consolidated Interest Coverage Ratio” means, at any date of determination, the
ratio of (a) Consolidated EBITDA of the Company and its Subsidiaries for the
most recently completed Measurement Period to (b) Consolidated Interest Charges
for the most recently completed Measurement Period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA of the Company and its Subsidiaries for the most recently completed
Measurement Period.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Company and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the net income of any Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents or any agreement, instrument or Law
applicable to such Subsidiary during such Measurement Period, except that the
Company’s equity in any net loss of any such Subsidiary for such Measurement
Period shall be included in determining Consolidated Net Income, and (c) any
income (or loss) for such Measurement Period of any Person if such Person is not
a Subsidiary, except that the Company’s equity in the net income of any such
Person for such Measurement Period shall be included in Consolidated Net Income
up to the aggregate amount of cash actually distributed by such Person during
such Measurement Period to the Company or a Subsidiary as a dividend or other
distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to the Company as described in clause (b) of this proviso).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

7

--------------------------------------------------------------------------------

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada), the Winding-Up and Restructuring Act (Canada), the German Insolvency
Code (Insolvenzordnung) and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States, Canada, Germany or other applicable jurisdictions from time to
time in effect and affecting the rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within three (3) Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Company in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within three (3) Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, the L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided, that, a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interests in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.

“Demand” has the meaning specified in Section 2.14(d).

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

“Designated Borrower Request and Assumption Agreement” means the agreement
substantially in the form of Exhibit L attached hereto.

“Designated Borrower Notice” means the notice substantially in the form of
Exhibit M attached hereto.

8

--------------------------------------------------------------------------------

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“Designated L/C Subsidiary” has the meaning set forth in Section 2.03(b)(i).

“Designated Lender” has the meaning specified in Section 2.18.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disregarded Entity Borrower” means (a) Gentherm Licensing US, and (b) any
Designated Borrower that is a Domestic Subsidiary that is wholly-owned (directly
or indirectly) by a Foreign Subsidiary and that is treated for U.S. federal
income tax purposes as an entity disregarded as separate from such Foreign
Subsidiary.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Domestic Loan Party” means each U.S. Borrower and any Domestic Subsidiary that
is a Guarantor.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union, and
the countries of Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

“Environmental Laws” means any and all federal, state, provincial, territorial,
local, and foreign statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to Hazardous Materials, air emissions and discharges to waste or
public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower, any other Loan Party or any of their
respective Material Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of

9

--------------------------------------------------------------------------------

 

capital stock of (or other ownership or profit interests in) such Person, all of
the securities convertible into or exchangeable for shares of capital stock of
(or other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of any Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
any Borrower or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan (i)
denominated in a LIBOR Quoted Currency, the rate per annum equal to the London
Interbank Offered Rate (“LIBOR”) or a comparable or successor rate, which rate
is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, on the Rate Determination Date,
for deposits in the relevant LIBOR Quoted Currency (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period,
(ii) denominated in Canadian Dollars, the rate per annum equal to the Canadian
Dealer Offered Rate (“CDOR”), or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
(in such case, the “CDOR Rate”) at or about 10:00 a.m. (Toronto, Ontario time)
on the Rate Determination Date with a term equivalent to such Interest Period
and (iii) denominated in any Non-LIBOR Quoted Currency (other than Canadian
Dollars), the rate per annum as designated with respect to such Alternative
Currency at the time such Alternative Currency is approved by the Administrative
Agent and the Lenders pursuant to Section 1.09; and

(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at approximately 11:00 a.m., London
time, determined two Business Days prior to such date for Dollar deposits with a
term of one month commencing that date;

provided, that, (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied to the applicable Interest Period in a manner consistent with market
practice; provided, further, that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied to the applicable Interest Period as otherwise reasonably determined
by the Administrative Agent and (ii) if the Eurocurrency Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Eurocurrency Rate Loan” means a Revolving Credit Loan that bears interest at a
rate based on clause (a) of the definition of “Eurocurrency Rate”.  Eurocurrency
Rate Loans may be denominated in Dollars or in an Alternative Currency.  All
Loans denominated in an Alternative Currency must be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

10

--------------------------------------------------------------------------------

 

“Excluded Subsidiary” means (a) Gentherm Electronics (Shenzen) Ltd., (b)
Gentherm Automotive Systems (China) Ltd. (formerly known as W.E.T. Automotive
Systems (China) Ltd.), (c) Gentherm Automotive Technologies (Shanghai) Co. Ltd.,
(d) Gentherm Ukraine TOV (formerly known as W.E.T. Automotiv Ukraine TOV), (e)
Gentherm Korea Inc., (f) Gentherm Vietnam Co. Ltd., (g) Gentherm Macedonia DOOEL
import – export Skopje, (h) any Foreign Subsidiary that is prohibited by
applicable Law from providing a Guaranty or if the provision of such Guaranty by
such Foreign Subsidiary would require governmental consent, approval, license or
authorization and (i) any other Foreign Subsidiary with respect to which, in the
reasonable judgment of the Administrative Agent (confirmed in writing by notice
to the Company), the cost or other consequences of providing a Guaranty would be
excessive in view of the benefits to be obtained by the Lenders therefrom.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant under a Loan Document by such Loan Party of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation thereof) by virtue of such Loan Party failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 10.08 of this
Agreement (and any comparable provision of any Guaranty) and any and all
guarantees of such Loan Party’s Swap Obligations by other Loan Parties) at the
time the Guaranty of such Loan Party, or grant by such Loan Party of a security
interest, becomes effective with respect to such Swap Obligation.  If a Swap
Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to Swap Contracts for which such Guaranty or security
interest becomes excluded in accordance with the first sentence of this
definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) taxes imposed on or measured by its overall net income (however
denominated), franchise taxes imposed on it (in lieu of net income taxes) and
branch profit taxes, in each case, (i) imposed by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located or (ii) that are Other
Connection Taxes, (b) any backup withholding tax that is required by the Code to
be withheld from amounts payable to a Lender, (c) in the case of any Lender, any
United States federal withholding tax imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a Law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Company under Section 11.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became party hereto or to such
Lender immediately before it changed its Lending Office, (d) Taxes attributable
to such Recipient’s failure to comply with Section 3.01(e), and (e) any United
States federal withholding taxes imposed under FATCA. Notwithstanding anything
to the contrary contained in this definition, “Excluded Taxes” shall not include
any withholding tax imposed at any time on payments made by or on behalf of a
Foreign Obligor to any Lender hereunder or under any other Loan Document,
provided that such Lender shall have complied with Section 3.01(e)(i).

“Existing Credit Agreements” means (a) that certain Credit Agreement dated as of
March 30, 2011 among the Company, Gentherm Germany, each lender from time to
time party thereto and Bank of America, as administrative agent, swing line
lender and l/c issuer, as amended or otherwise modified and (b) that certain
Credit Agreement dated as of March 30, 2011 among W.E.T. Automotive Systems AG,
W.E.T. Automotive Systems Ltd., Bank of America Securities Limited, as
administrative agent and Bank of America, as swing line lender and l/c issuer,
as amended or otherwise modified.

“Existing Letters of Credit” means the letters of credit described by date of
issuance, letter of credit number, undrawn amount, name of beneficiary and date
of expiry on Schedule 1.01(b).

“Facility Office” means the office through which such Lender will perform its
obligations under this Agreement.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any treasury regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, and any applicable intergovernmental agreements.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds

11

--------------------------------------------------------------------------------

 

Rate for such day shall be the average rate (rounded upward, if necessary, to a
whole multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent.

“Fee Letter” means that certain letter agreement dated February 3, 2016, among
the Company, the Administrative Agent and the Arranger.

“Foreign Borrower” means (a) any Borrower (including any Designated Borrower)
that is organized under the laws of a jurisdiction other than the United States,
a state thereof or the District of Columbia, and (b) any Disregarded Entity
Borrower.

“Foreign Government Scheme or Arrangement” has the meaning specified in Section
5.12(d).

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Obligations” means with respect to each Foreign Obligor, (a) all
advances to, and debts, liabilities, obligations, covenants and duties of, any
Foreign Obligor arising under any Loan Document or otherwise with respect to any
Loan or Letter of Credit, and (b) all Additional Secured Obligations of any
Foreign Obligor, in the case of each of clauses (a) and (b), whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Foreign Obligor or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“Foreign Obligor” means (a) each Loan Party that is not a U.S. Person, and (b)
each Disregarded Entity Borrower.

“Foreign Plan” has the meaning specified in Section 5.12(d).

“Foreign Plan Event” means (a) termination in whole of a Foreign Plan by the
Company or any of its Subsidiaries (other than Excluded Subsidiaries); (b)
commencement of proceedings by the applicable pension regulator to terminate in
whole a Foreign Plan; (c) withdrawal by the Company or any of its Subsidiaries
from a “multi-employer pension plan,” as defined under any applicable Foreign
Government Scheme or Arrangement; (d) an event which constitutes grounds under
any applicable Foreign Government Scheme or Arrangement for the applicable
pension regulator to remove the administrator of a Foreign Plan; or (e) failure
to make a legally required contribution to the Foreign Plan.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Gentherm Canada” has the meaning specified in the introductory paragraph
hereto.

“Gentherm Company” has the meaning specified in Section 5.26.

“Gentherm Enterprises” has the meaning specified in the introductory paragraph
hereto.

“Gentherm Germany” has the meaning specified in the introductory paragraph
hereto.

12

--------------------------------------------------------------------------------

 

“Gentherm Licensing Germany” has the meaning specified in the introductory
paragraph hereto.

“Gentherm Licensing US” has the meaning specified in the introductory paragraph
hereto.

“Gentherm Texas” has the meaning specified in the introductory paragraph hereto.

“German Borrower Sublimit” means an amount equal to the lesser of (a)
$50,000,000 and (b) the Revolving Credit Facility. The German Borrower Sublimit
is part of, and not in addition to, the Revolving Credit Facility.

“German Borrowers” has the meaning specified in the introductory paragraph
hereto.

“German Civil Code” means Bürgerliches Gesetzbuch (BGB) as amended, supplemented
and/or restated from time to time.

“German Law” means the Laws of Germany.

“German Loan Party” means each German Borrower and any other Subsidiary of the
Company incorporated or established in Germany.

“German Obligation” has the meaning specified in Section 2.14(a).

“German Parallel Debt Agreement” means that certain parallel debt and security
trust agreement among the Administrative Agent and the other Secured Parties
from time to time party thereto, as beneficiaries, and the Loan Parties from
time to time party thereto, substantially in the form of Exhibit J.

“German Share Pledge Agreement” means that certain share pledge agreement among
the Company, as pledger, Gentherm Germany, as pledged company, the
Administrative Agent, as collateral agent and original pledgee and the other
Secured Parties party thereto as pledgees, substantially in the form of Exhibit
I.

“Germany” means the Federal Republic of Germany.

“Global” has the meaning specified in the introductory paragraph hereto.

“Global Letters of Guarantee” means those certain one or more letters of
guarantee issued by The Bank of Nova Scotia under the Bank of Nova Scotia/Global
Credit Agreement in support of certain of Global’s performance obligations, in
an aggregate amount not to exceed $2,500,000 at any one time.

“GmbH” means a limited liability company under the Laws of Germany (Gesellschaft
mit beschränkter Haftung).

“Governmental Authority” means the government of the United States, Canada,
Germany or any other nation, or of any political subdivision thereof, whether
state, provincial, territorial or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including , without limitation, the
Financial Conduct Authority, the Prudential Regulation Authority and any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

13

--------------------------------------------------------------------------------

 

“Guarantors” means, collectively, each Subsidiary of the Company that is either
(a) party to the Closing Date Guaranty or (b) who has executed and delivered a
guaranty or guaranty supplement pursuant to Section 6.13.

“Guaranty” means (a) the Closing Date Guaranty, (b) the guaranty made by the
Borrowers pursuant to Article X of this Agreement and (c) any other guaranty or
guaranty supplement delivered by any direct or indirect Subsidiary of the
Company pursuant to Section 6.13.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Impacted Loans” has the meaning specified in Section 3.03(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 150 days after the
date on which such trade account payable was created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) Capitalized Leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Capitalized Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) of this definition, Other Taxes.

“Indemnitee” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds

14

--------------------------------------------------------------------------------

 

three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates; and (b)
as to any Base Rate Loan (including a Swing Line Loan), the last Business Day of
each March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the applicable Borrower in its
Committed Loan Notice or such other period that is twelve months or less
requested by the applicable Borrower and consented to by all the Appropriate
Lenders; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Interim Financial Statements” means unaudited consolidated financial statements
of the Company and its Subsidiaries for the fiscal quarter ended March 31, 2014,
including balance sheets and statements of income or operations, shareholders’
equity and cash flows.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit, or all or a substantial part of the business, of
such Person. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Judgment Currency” has the meaning specified in Section 11.19.

“Laws” means, collectively, all international, foreign, federal, state,
provincial, territorial and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

15

--------------------------------------------------------------------------------

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.  Bank
of America shall be the L/C Issuer with respect to the Existing Letters of
Credit.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.08. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to the Administrative Agent, the L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Company and the Administrative Agent; which office
may include any Affiliate of such Person or any domestic or foreign branch of
such Person or such Affiliate.

“Letter of Credit” means any standby letter of credit issued hereunder. Letters
of Credit may be issued in Dollars or in any Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$15,000,000 and (b) the Revolving Credit Facility. The Letter of Credit Sublimit
is part of, and not in addition to, the Revolving Credit Facility.

“Leverage Increase” has the meaning set forth in Section 7.11(b).

“LIBOR” has the meaning set forth in the definition of “Eurocurrency Rate”.

“LIBOR Quoted Currency” means Dollars, Euro, Sterling and Yen, in each case as
long as there is a published LIBOR rate with respect thereto.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, each Guaranty, each Issuer
Document, any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.15 of this Agreement, each Collateral
Document, each Designated Borrower Request and Assumption Agreement, the Fee
Letter and any other agreement, instrument or document designated by its terms
as a “Loan Document” (but specifically excluding Secured Swap Agreements and
Secured Treasury Management Agreements).

“Loan Parties” means, collectively, each Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

16

--------------------------------------------------------------------------------

 

“Luxembourg Reorganization Subsidiaries” means those certain wholly-owned
Subsidiaries of the Company organized (or to be organized) in Luxembourg in
anticipation of the Reorganization.

“Luxembourg Share Pledge Agreement” means that certain share pledge agreement,
dated as of October 14, 2014, between the Company, as pledgor, Gentherm
Luxembourg I, a private limited liability company incorporated under the laws of
the Grand Duchy of Luxembourg, as pledged company, and the Administrative Agent.

“Management Determination” has the meaning specified in Section 2.14(d).

“Mandatory Cost” means any amount incurred periodically by any Lender during the
term of this Agreement which constitutes fees, costs or charges imposed on
lenders generally in the jurisdiction in which such Lender is domiciled, subject
to regulation, or has its Facility Office by any Governmental Authority.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

“Material Acquisition” means any Permitted Acquisition for which the aggregate
consideration (including cash and non-cash consideration (including assumed
Indebtedness and the good faith estimate by the Company of the maximum amount of
any deferred purchase price obligations (including any earn out obligations)))
exceeds $50,000,000.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of any Borrower or the
Company and its Material Subsidiaries taken as a whole; (b) a material
impairment on the rights and remedies of the Administrative Agent or any Lender
under any Loan Document or the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.

“Material Contract” means (a) the agreements, contracts and other documents as
filed with the SEC as exhibits to the Company’s Form 10-K for the fiscal year
ended December 31, 2015, whether actually attached as an exhibit or incorporated
by reference to any earlier filings with the SEC, (b) any of the Company’s Forms
10-K or Forms 10-Q and all exhibits attached thereto whether actually attached
as an exhibit or incorporated by reference to any earlier filings with the SEC
filed after the date hereof, in each case, in accordance with Item 601(b)(4) and
Item 601(b)(10) (or their equivalents) of Regulation S-K, as promulgated under
the Securities Exchange Act of 1934 as amended, (c) any Form 8-K, Form S-3 or
Form S-4 and all exhibits attached thereto whether actually attached as an
exhibit or incorporated by reference to any earlier filings with the SEC filed
after the date hereof filed after the date hereof and (d) any “material
contract” as defined in Item 601(b)(10) of SEC Regulation S-K.

“Material Subsidiary” means, as of any date of determination, any Subsidiary (a)
which, as of the end of the then most recently ended fiscal quarter of the
Company, for the Measurement Period then ended, contributed greater than five
percent (5.00%) of Consolidated EBITDA (adjusted to eliminate the effect of
intercompany transactions) for such period, (b) the total assets  (excluding
Investments in other Subsidiaries) of which reflected on the balance sheet of
such Subsidiary as of the end of such fiscal quarter were greater than five
percent (5.00%) of the consolidated total assets of the Company and its
Subsidiaries as of such date, (c) which, as of the end of such fiscal quarter
for the Measurement Period then ended, contributed greater than five percent
(5.00%) of the total revenue (adjusted to eliminate the effect of intercompany
transactions) of the Company and its Subsidiaries on a consolidated basis for
such period or (d) the IP Rights of which are material to the operation of the
business of the Company and its Subsidiaries taken as a whole; provided however,
that any Subsidiary that was not previously a Material Subsidiary shall not be
deemed a Material Subsidiary until the date which is ninety (90) days after the
date that the Loan Parties were required to deliver financial statements for the
Measurement Period most recently ended prior to satisfaction of the applicable
condition set forth in clause (a), (b) (c) or (d) above with respect to such
Subsidiary (or such longer period as the Administrative Agent may agree in its
sole discretion); however, for clarity, any newly formed or acquired Material
Subsidiary shall be deemed a Material Subsidiary on the date of such formation
or acquisition (or as of such later date as the Administrative Agent may agree
in its sole discretion); further provided, that at any time that any two or more
Subsidiaries (other than (i) Material Subsidiaries and (ii) Excluded
Subsidiaries) of the Company (x) as of the end of any fiscal quarter, for the
Measurement Period then ended, contributed greater than seven and one-half
percent (7.50%) of Consolidated EBITDA (adjusted to eliminate the effect of
intercompany transactions) for such period; (y) have total assets (excluding
Investments in other Subsidiaries) reflected on the balance sheet of such
Subsidiaries as of the end of any fiscal quarter greater than seven and one-half
percent (7.50%) of the consolidated total assets of the Company and its
Subsidiaries as of the end of such fiscal quarter or (z) as of the end of any
fiscal quarter, for the Measurement Period then ended, contribute greater than
seven and one-half percent (7.50%) of the total revenue (adjusted to eliminate
the effect of intercompany transactions) of the Company and its Subsidiaries on
a consolidated basis for such period, then, in each case, the Company shall have
ninety (90) days after the date that the Loan Parties were required to deliver
financial statements for the Measurement Period most recently ended prior to
satisfaction of the applicable condition set forth in clause (x), (y) or (z) of
this proviso (or such longer period as the Administrative Agent may agree in its
sole discretion) to designate in writing to the Administrative Agent one or more
additional Subsidiaries as “Material Subsidiaries”

17

--------------------------------------------------------------------------------

 

so that, following such written designation, none of the conditions set forth in
clause (x), (y) or (z) are thereafter satisfied.  Within the time period and
subject to the limitations and exclusions set forth in Section 6.13, the Company
shall cause new Material Subsidiaries to become “Guarantors” pursuant to, and in
accordance with the terms of, the Loan Documents.  Notwithstanding the
foregoing, each of (i) Gentherm Holding (Malta) Limited, (ii) Gentherm
Automotive Systems (Malta) Ltd., (iii) Gentherm Hungary Kft., (iv) each
Luxembourg Reorganization Subsidiary, (v) Gentherm Ukraine TOV (formerly known
as W.E.T. Automotiv Ukraine TOV), (vi) Gentherm Vietnam Co. Ltd., (vii) Gentherm
Macedonia DOOEL import – export Skopje, and (viii) each Loan Party (other than,
for purposes of clarification, the Company) shall be deemed to be a “Material
Subsidiary” at all times.  It is understood and agreed that, with respect to any
Subsidiary that is not a “Material Subsidiary” as of the Closing Date, the
references to “the then most recently ended fiscal quarter of the Company” set
forth in clauses (a), (b) and (c) of this definition shall refer to the then
most recently ended fiscal quarter for which the Company was required to deliver
financial statements pursuant to Section 6.01(a) or (b).

“Material Subsidiary Date” has the meaning set forth in Section 6.13.

“Maturity Date” means March 17, 2021; provided, that, if such day is not a
Business Day, the Maturity Date shall be the next preceding Business Day.

“Maximum Rate” has the meaning specified in Section 11.09.

“Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Company ended on or prior to
such date (taken as one accounting period) in respect of which financial
statements have been or are required to be delivered pursuant to Section 6.01(a)
or (b), as applicable; provided, that, prior to the first date that financial
statements have been or are required to have been delivered pursuant to Section
6.01(a) or (b), the Measurement Period in effect shall be the period of four
consecutive fiscal quarters of the Company ended March 31, 2014.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 102% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.15(a)(i) or (a)(ii), an amount equal to 102% of
the Outstanding Amount of all L/C Obligations, and (c) otherwise, an amount
determined by the Administrative Agent and the L/C Issuer in their sole
discretion.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Assets” has the meaning specified in Section 2.14(a).

“New Guarantor” has the meaning specified in Section 6.13(a).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Note” means a promissory note made by each Borrower in favor of a Lender
evidencing Revolving Credit Loans or Swing Line Loans, as the case may be, made
by such Lender, substantially in the form of Exhibit C.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit K or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.

18

--------------------------------------------------------------------------------

 

“Obligations” means with respect to each Borrower and each Guarantor, (a) all
advances to, and debts, liabilities, obligations, covenants and duties of, any
Loan Party arising under any Loan Document or otherwise with respect to any Loan
or Letter of Credit, and (b) all Additional Secured Obligations of any Loan
Party, in the case of each of clauses (a) and (b), whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding; provided, however, that the “Obligations” of
a Loan Party shall exclude any Excluded Swap Obligations with respect to such
Loan Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a)(i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(ii) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (iii) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, (b) with regards to a Person organized under German
Law (i) the articles of association or partnership agreement (Satzung or
Gesellschaftsvertrag), (ii) to the extent applicable, a current excerpt of the
entry of such Person in the commercial register (Handelsregisterauszug) and list
of shareholders (Gesellschafterliste) and (iii) any standing orders, by-laws or
internal guidelines of or applicable to such Person and (c) with regards to a
Person organized under the laws of Hungary, the articles of association or
partnership agreement (létesitö okirat) and a current excerpt of the entry of
such Person in the court of registration (cégkivonat).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise taxes, charges or similar levies arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment or participation (other than an assignment made
pursuant to Section 11.13).

“Outstanding Amount” means (a) with respect to Revolving Credit Loans on any
date, the Dollar Equivalent amount of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
such Revolving Credit Loans occurring on such date; (b) with respect to Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Swing Line
Loans occurring on such date; and (c) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable interbank
market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation.

19

--------------------------------------------------------------------------------

 

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by a Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.

“Permitted Acquisitions” means Investments consisting of an Acquisition by any
Loan Party, provided that (a) no Default shall have occurred and be continuing
or would result from such Acquisition, (b) the property acquired (or the
property of the Person acquired) in such Acquisition is used or useful in the
same or a related line of business as the Company and its Subsidiaries were
engaged in on the Closing Date (or any reasonable extensions or expansions
thereof), (c) the Administrative Agent shall have received all items in respect
of the Equity Interests or property acquired in such Acquisition required to be
delivered by the terms of Section 6.13, (d) in the case of an Acquisition of the
Equity Interests of another Person, the board of directors (or other comparable
governing body) of such other Person shall have duly approved such Acquisition,
(e) the Company shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating that, upon giving effect to such
Acquisition on a Pro Forma Basis, (i) the Loan Parties would be in compliance
with the financial covenants set forth in Section 7.11 as of the most recent
fiscal quarter end for which the Company was required to deliver financial
statements pursuant to Section 6.01(a) or (b) and (ii) the Consolidated Leverage
Ratio is at least 0.25 less than the ratio required to be maintained at such
time by Section 7.11(b), (f) the Company shall have delivered to the
Administrative Agent pro forma financial statements for the Company and its
Subsidiaries after giving effect to such Acquisition for the twelve month period
ending as of the most recent fiscal quarter in a form satisfactory to the
Administrative Agent, (g) the representations and warranties made by the Loan
Parties in each Loan Document shall be true and correct in all material respects
(and in all respects if any such representation or warranty is already qualified
by materiality) at and as if made as of the date of such Acquisition (after
giving effect thereto) except to the extent such representations and warranties
expressly relate to an earlier date in which case they shall be true and correct
in all material respects (and in all respects if any such representation or
warranty is already qualified by materiality) as of such earlier date and except
that for purposes of this clause (g), the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01, (h) if such transaction involves the purchase of
an interest in a partnership between the Company (or a Subsidiary) as a general
partner and entities unaffiliated with the Company or such Subsidiary as the
other partners, such transaction shall be effected by having such equity
interest acquired by a corporate holding company directly or indirectly
wholly-owned by the Company newly formed for the sole purpose of effecting such
transaction and (i) immediately after giving effect to such Acquisition, there
shall be at least $10,000,000 of availability under the Revolving Credit
Facility.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Borrower or
any ERISA Affiliate or any such Plan to which any Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, in
respect of a Specified Transaction, that such Specified Transaction and the
following transactions in connection therewith (to the extent applicable) shall
be deemed to have occurred as of the first day of the applicable period of
measurement for the applicable covenant or requirement: (a) (i) with respect to
any Disposition, income statement and cash flow statement items (whether
positive or negative) attributable to the Person or property disposed of shall
be excluded and (ii) with respect to any Acquisition or Investment, income
statement and cash flow statement items (whether positive or negative)
attributable to the Person or property acquired shall be included to the extent
relating to any period applicable in such calculations to the extent (A) such
items are not otherwise included in such income statement items for the Company
and its Subsidiaries in accordance with GAAP or in accordance with any defined
terms set forth in Section 1.01 and (B) such items are supported by financial
statements or other information satisfactory to the Administrative Agent, (b)
any retirement of Indebtedness and (c) any incurrence or assumption of
Indebtedness by the Company or any Subsidiary (and if such Indebtedness has a
floating or formula rate, such Indebtedness shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination); provided, that, Pro
Forma Basis, Pro Forma Compliance and Pro Forma Effect in respect of any
Specified Transaction shall be calculated in a reasonable, quantifiable and
factually supportable manner and certified by a Responsible Officer of the
Company in good faith.

20

--------------------------------------------------------------------------------

 

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Company containing reasonably detailed calculations of the Consolidated
Leverage Ratio and the Consolidated Interest Coverage Ratio as of the most
recent fiscal quarter end for which the Company was required to deliver
financial statements pursuant to Section 6.01(a) or (b) after giving Pro Forma
Effect to the applicable Specified Transaction.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualified at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, then “Rate Determination
Date” means such other day as otherwise reasonably determined by the
Administrative Agent).

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Register” has the meaning specified in Section 11.06(c).

“Regulation” has the meaning specified in Section 5.21(f).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reorganization” means that certain corporate reorganization of the Company and
its Subsidiaries described on Schedule 1.01(a); provided, that, (a) as a result
of such corporate reorganization, the top tier Luxembourg Reorganization
Subsidiary shall be a direct Subsidiary of the Company, (b) each Luxembourg
Reorganization Subsidiary simultaneously with consummation of the Reorganization
shall become (regardless of whether or not any such Subsidiary meets the
criteria to be a “Material Subsidiary” at such time in accordance with the
definition thereof), a Guarantor under the Loan Documents and shall deliver all
items required to be delivered by the terms of Section 6.13 in connection
therewith, in each case in form and substance reasonably satisfactory to the
Administrative Agent and (c) the Borrowers shall have delivered to the
Administrative Agent such other items and documentation evidencing the
Reorganization as the Administrative Agent shall reasonably request.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders.  The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, general counsel, managing director
(Geschäftsführer), assistant treasurer, senior referent treasurer or controller
of a Loan Party and, solely for purposes of notices given pursuant to Article
II, any other officer (including any Prokurist) or employee of the applicable
Loan Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent.  Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.  To the extent
requested by the Administrative Agent, each Responsible Officer will provide an
incumbency certificate and appropriate authorization documentation, in each
case, in form and substance satisfactory to the Administrative Agent.

21

--------------------------------------------------------------------------------

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent thereof) or any option,
warrant or other right to acquire any such dividend or other distribution or
payment.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (iii)
such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance or extension of a Letter of
Credit denominated in an Alternative Currency, (ii) each date of an amendment of
any such Letter of Credit having the effect of increasing the amount thereof
(solely with respect to the increased amount), (iii) each date of any payment by
the L/C Issuer under any Letter of Credit denominated in an Alternative Currency
and (iv) such additional dates as the Administrative Agent or the L/C Issuer
shall determine or the Required Lenders shall require.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01(a).

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Commitments at such time.  The aggregate principal amount of the
Revolving Credit Facility in effect on the Second Amendment Effective Date is
TWO HUNDRED FIFTY MILLION DOLLARS ($250,000,000).

“Revolving Credit Loan” has the meaning specified in Section 2.01(a).

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

“Sanctions” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the Canadian Government, the
United Nations Security Council, the European Union, Her Majesty’s Treasury
(“HMT”) or other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amendment” means that certain Second Amendment, dated as of the Second
Amended Effective Date, entered into by and among the Borrowers, the Guarantors
party thereto, each Lender party thereto and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

“Second Amendment Effective Date” means March 17, 2016.

“Secured Party Designation Notice” means a notice from any Swap Bank or Treasury
Management Bank substantially in the form of Exhibit G.

“Secured Treasury Management Agreement” means any Treasury Management Agreement
between any Loan Party and any Treasury Management Bank; provided, that for any
of the foregoing to be included as a “Secured Treasury Management Agreement” on
any date of determination by the Administrative Agent, the applicable Treasury
Management Bank (other than the Administrative Agent or an Affiliate of the
Administrative Agent) must have delivered a Secured Party Designation Notice to
the Administrative Agent prior to such date of determination.

“Secured Swap Agreement” means any Swap Contract permitted under Section 7.03
between any Loan Party and any Swap Bank; provided that for any of the foregoing
to be included as a “Secured Swap Agreement” on any date of determination by the
Administrative Agent, the applicable Swap Bank (other than the Administrative
Agent or an Affiliate of the Administrative Agent) must have delivered a Secured
Party Designation Notice to the Administrative Agent prior to such date of
determination.

22

--------------------------------------------------------------------------------

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Swap Banks, the Treasury Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

“Security Agreement” means that certain pledge and security agreement dated as
of the Closing Date, executed in favor of the Administrative Agent, for the
benefit of the Secured Parties, by each Domestic Loan Party.

“Security Agreement Supplement” has the meaning specified in Section 1.1 of the
Security Agreement.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property and assets
of such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person, (b) the present fair salable value of
the property and assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature, (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property and assets would constitute an
unreasonably small capital, and (e) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Loan Party” has the meaning set forth in Section 10.08.

“Specified Transaction” means (a) any Acquisition, any Disposition, any sale or
other transfer that results in a Person ceasing to be a Subsidiary, any
Investment that results in a Person becoming a Subsidiary, in each case, whether
by merger, amalgamation, consolidation or otherwise, or any incurrence or
repayment of Indebtedness or (b) any other event that by the terms of the Loan
Documents requires Pro Forma Compliance with a test or covenant or requires such
test or covenant to be calculated on a Pro Forma Basis.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subordinated Provisions” has the meaning specified in Section 8.01(m).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Swap Bank” means any Person that (a) at the time it enters into a Swap Contract
with a Loan Party, is a Lender or the Administrative Agent or an Affiliate of a
Lender or the Administrative Agent, (b) in the case of any Swap Contract with a
Loan Party in effect on or prior to the Closing Date, is, as of the Closing Date
or within 30 days thereafter, a Lender or the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent and a party to a Swap Contract
or (c) within 30 days after the time it enters into the applicable Swap Contract
with a Loan Party, becomes a Lender, the Administrative Agent or an Affiliate of
a Lender or the Administrative Agent, in each case, in its capacity as a party
to such Swap Contract.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or

23

--------------------------------------------------------------------------------

 

bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index transactions, interest rate options, forward foreign
exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Obligation” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approve by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable U.S. Borrower.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $5,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees, value added
taxes, including without limitation, as provided for in the Value Added Tax Act
(Umsatzsteuergesetz) of Germany and the Excise Tax Act (Canada) and any other
tax of a similar nature or other charges imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Threshold Amount” means $1,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

24

--------------------------------------------------------------------------------

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Trade Date” has the meaning specified in an Assignment and Assumption.

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overdraft,
credit or debit card, funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.

“Treasury Management Bank” means any Person that (a) at the time it enters into
a Treasury Management Agreement with a Loan Party, is a Lender or the
Administrative Agent or an Affiliate of a Lender or the Administrative Agent,
(b) in the case of any Treasury Management Agreement with a Loan Party in effect
on or prior to the Closing Date, is, as of the Closing Date or within 30 days
thereafter, a Lender or the Administrative Agent or an Affiliate of a Lender or
the Administrative Agent and a party to a Treasury Management Agreement or (c)
within 30 days after the time it enters into the applicable Treasury Management
Agreement with a Loan Party, becomes a Lender, the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent, in each case, in its capacity
as a party to such Treasury Management Agreement.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided, that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Borrower Guaranteed Obligations” means the collective reference to (a) all
Obligations, (b) all Additional Secured Obligations owing by any Loan Party or
any of its Subsidiaries and (c) any Swap Obligation of a Specified Loan Party
(determined before giving effect to Sections 10.01 and 10.08 under this
Agreement).

“U.S. Borrowers” means, collectively, (a) the Company, (b) Gentherm Texas, and
(c) each Designated Borrower (other than any Designated Borrower that is a
Disregarded Entity Borrower) that is organized under the laws of any political
subdivision of the United States.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one‑twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” means the lawful currency of Japan.

25

--------------------------------------------------------------------------------

 

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including the Loan Documents and any Organization
Document) shall be construed as referring to such agreement, instrument or other
document as from time to time amended, modified, extended, restated, replaced or
supplemented from time to time (subject to any restrictions on such amendments,
supplements or modifications set forth herein or in any other Loan Document),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (iii) the words “hereto”, “herein,” “hereof”
and “hereunder,” and words of similar import when used in any Loan Document,
shall be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal property and tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Company and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

(b) Changes in GAAP.  If at any time any change in GAAP (including the adoption
of IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Company or the Required Lenders shall
so request, the Administrative Agent, the Lenders and the Company shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Company shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

(c) Pro Forma Calculations.  Notwithstanding anything to the contrary contained
herein, all calculations of the Consolidated Leverage Ratio (including for
purposes of determining the Applicable Rate) and the Consolidated Interest
Coverage Ratio shall be made on a Pro Forma Basis with respect to all Specified
Transactions occurring during the applicable four quarter period to which such
calculation relates, and/or subsequent to the end of such four quarter period
but not later than the date of such calculation; provided, that, notwithstanding
the foregoing, when calculating the Consolidated Leverage Ratio and/or the
Consolidated Interest Coverage Ratio for purposes of determining (x) compliance
with Section 7.11 and/or (y) the Applicable Rate, any Specified Transaction and
any related adjustment contemplated in the definition of Pro Forma Basis that
occurred subsequent to the end of the applicable four quarter period shall not
be given Pro Forma Effect.  For purposes of determining compliance with any
provision of this Agreement which requires Pro Forma Compliance with any
financial covenant set forth in Section 7.11, (x) in the case of any such
compliance required after delivery of financial statements for the fiscal
quarter ending September 30, 2014, such Pro Forma Compliance shall be determined
by reference to the maximum Consolidated Leverage Ratio and/or minimum
Consolidated Interest Coverage Ratio, as applicable, permitted for the fiscal
quarter most recently then ended for which financial statements have been

26

--------------------------------------------------------------------------------

 

delivered (or were required to have been delivered) in accordance with Section
6.01(a) or (b), (y) in the case of any such compliance required prior to the
delivery referred to in clause (x) above, such Pro Forma Compliance shall be
determined by reference to the maximum Consolidated Leverage Ratio and/or
minimum Consolidated Interest Coverage Ratio, as applicable, permitted for the
fiscal quarter ending September 30, 2014, and (z) in the case of any such
compliance required following the Second Amendment Effective Date and prior to
the delivery of financial statements pursuant to Section 6.01(b) for the fiscal
quarter ending March 31, 2016, such Pro Forma Compliance shall be determined by
reference to the Consolidated Interest Coverage Ratio and the Consolidated
Leverage Ratio required as of March 31, 2016 pursuant to Section 7.11(a) and
(b).

1.04 Rounding. Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies.  Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to
occur.  Except for purposes of financial statements delivered by the Loan
Parties hereunder or calculating financial covenants hereunder or except as
otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent or the L/C Issuer, as
applicable.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the L/C Issuer, as the case may be.

1.06 Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption.  If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.07 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.08 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

27

--------------------------------------------------------------------------------

 

1.09 Additional Alternative Currencies.

(a) The Company may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
(i) such requested currency is a lawful currency that is readily available and
freely transferable and convertible into Dollars and (ii) such requested
currency shall only be treated as a “LIBOR Quoted Currency” to the extent that
there is a published LIBOR rate for such currency.  In the case of any such
request with respect to the making of Eurocurrency Rate Loans, such request
shall be subject to the approval of the Administrative Agent and each Lender;
and in the case of any such request with respect to the issuance of Letters of
Credit, such request shall be subject to the approval of the Administrative
Agent and the L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., twenty (20) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
L/C Issuer, in its or their sole discretion).  In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Lender; and in the case of any such request pertaining to Letters of
Credit, the Administrative Agent shall promptly notify the L/C Issuer
thereof.  Each Lender (in the case of any such request pertaining to
Eurocurrency Rate Loans) or the L/C Issuer (in the case of a request pertaining
to Letters of Credit) shall notify the Administrative Agent, not later than
11:00 a.m., ten (10) Business Days after receipt of such request whether it
consents, in its sole discretion, to the making of Eurocurrency Rate Loans or
the issuance of Letters of Credit, as the case may be, in such requested
currency.

(c) Any failure by a Lender or the L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or the L/C Issuer, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency.  If the Administrative Agent and all the Lenders
consent to making Eurocurrency Rate Loans in such requested currency and the
Administrative Agent and the Lenders reasonably determine that an appropriate
interest rate is available to be used for such requested currency, the
Administrative Agent shall so notify the Company and (i) the Administrative
Agent and the Lenders may amend the definition of Eurocurrency Rate for any
Non-LIBOR Quoted Currency to the extent necessary to add the applicable
Eurocurrency Rate for such currency and (ii) to the extent the definition of
Eurocurrency Rate reflects the appropriate interest rate for such currency or
has been amended to reflect the appropriate interest rate for such currency,
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency for purposes of any Borrowings of Eurocurrency Rate Loans.  If the
Administrative Agent and the L/C Issuer consent to the issuance of Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
Company and (A) the Administrative Agent and the L/C Issuer may amend the
definition of Eurocurrency Rate for any Non-LIBOR Quoted Currency to the extent
necessary to add the applicable Eurocurrency Rate for such currency with respect
to Letters of Credit and (B) to the extent the definition of Eurocurrency Rate
reflects the appropriate interest rate for such currency or has been amended to
reflect the appropriate interest rate for such currency, such currency shall
thereupon be deemed for all purposes to be an Alternative Currency, for purposes
of any Letter of Credit issuances.  If the Administrative Agent shall fail to
obtain consent to any request for an additional currency under this
Section 1.09, the Administrative Agent shall promptly so notify the Company.

28

--------------------------------------------------------------------------------

 

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Loans.

(a) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Lender severally agrees to make loans (each such loan, a
“Revolving Credit Loan”) to the Borrowers, from time to time, on any Business
Day during the Availability Period, in an aggregate amount not to exceed at any
time outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Revolving Credit Borrowing, (i) the Total Revolving
Credit Outstandings shall not exceed the Revolving Credit Facility, (ii) the
Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Commitment, (iii) the aggregate Outstanding Amount of all Revolving Credit Loans
made to the Canadian Borrowers shall not exceed the Canadian Borrower Sublimit
and (iv) the aggregate Outstanding Amount of all Revolving Credit Loans made to
the German Borrowers shall not exceed the German Borrower Sublimit. Within the
limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.01(a), prepay
under Section 2.05, and reborrow under this Section 2.01(a).  Revolving Credit
Loans may be Base Rate Loans or Eurocurrency Rate Loans, or a combination
thereof, as further provided herein. Revolving Credit Loans may be borrowed in
Dollars or any Alternative Currency.

(b) Obligations for the Loans. Each U.S. Borrower shall be jointly and severally
obligated for all Obligations, and, more specifically, shall be jointly and
severally liable (together with each Foreign Borrower) for all Loans and other
Obligations of the Foreign Borrowers, including all payments of principal,
interest and fees in connection therewith. The Foreign Borrowers shall only be
obligated for the Foreign Obligations, such obligation to be joint and several
among the Foreign Borrowers (together with each U.S. Borrower).

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans at the end of any Interest Period
therefor, shall be made upon the applicable Borrower’s irrevocable notice to the
Administrative Agent, which may be given by telephone or a Committed Loan
Notice; provided, that, any telephonic notice must be confirmed immediately by
delivery to the Administrative Agent of a Committed Loan Notice. Each Committed
Loan Notice must be received by the Administrative Agent not later than 11:00
a.m. (i) three (3) Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans denominated in
Dollars or of any conversion of Eurocurrency Rate Loans denominated in Dollars
to Base Rate Loans, (ii) four (4) Business Days (or five (5) Business Days in
the case of a Special Notice Currency) prior to the requested date of any
Borrowing or continuation of Eurocurrency Rate Loans denominated in Alternative
Currencies, and (iii) on the requested date of any Borrowing of Base Rate Loans;
provided, however, that if the applicable Borrower wishes to request
Eurocurrency Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. (A) four (4) Business Days prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans denominated in
Dollars, or (B) five (5) Business Days (or six (6) Business Days in the case of
a Special Notice Currency) prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Alternative
Currencies, whereupon the Administrative Agent shall give prompt notice to the
Appropriate Lenders of such request and determine whether the requested Interest
Period is acceptable to all of them. Not later than 11:00 a.m., (x) three (3)
Business Days before the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Dollars, or (y) four (4)
Business Days (or five (5) Business Days in the case of a Special Notice
Currency) prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
the Administrative Agent shall notify the Company (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of the Dollar Equivalent
of $1,000,000 or a whole multiple of the Dollar Equivalent of $25,000 in excess
thereof.  Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $100,000 or a
whole multiple of $25,000 in excess thereof. Each Committed Loan Notice shall
specify (i) whether the applicable Borrower is requesting a Revolving Credit
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto and (vi)
the currency of the Loans to be borrowed. If a Borrower fails to specify a
currency in a Committed Loan Notice requesting a Borrowing, then the Loans so
requested shall be made in Dollars. If a Borrower fails to specify a Type of
Loan in a Committed Loan Notice or if a Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans; provided, however, that in the case of a
failure to timely request a continuation of Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Loans in their
original currency with an Interest

29

--------------------------------------------------------------------------------

 

Period of one month. Any automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If a Borrower requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. No Loan may be
converted into or continued as a Loan denominated in a different currency, but
instead must be prepaid in the original currency of such Loan and reborrowed in
the other currency. Notwithstanding anything to the contrary herein, a Swing
Line Loan may not be converted to a Eurocurrency Rate Loan.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the applicable Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Loans denominated in a currency other than Dollars, in
each case, as described in Section 2.02(a). In the case of a Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office for
the applicable currency not later than 1:00 p.m., in the case of any Loan
denominated in Dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Loan in an Alternative Currency, in each
case, on the Business Day specified in the applicable Committed Loan
Notice.  Upon satisfaction of the applicable conditions set forth in Section
4.02 (and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Company
or the other applicable Borrower in like funds as received by the Administrative
Agent either by (i) crediting the account of such Borrower on the books of Bank
of America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Company; provided, however, that if, on the
date the Committed Loan Notice with respect to a Revolving Credit Borrowing is
given by a U.S. Borrower, there are L/C Borrowings outstanding, then the
proceeds of such Revolving Credit Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and, second, shall be made available
to the applicable Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than twelve (12) Interest Periods in effect with respect to Loans.

(f) The Borrowers may, at any time and from time to time, upon prior written
notice from the Company to the Administrative Agent, increase the Revolving
Credit Facility (but not the Letter of Credit Sublimit, the Swing Line Sublimit,
the Canadian Borrower Sublimit or the German Borrower Sublimit) by a maximum
aggregate principal amount of up to FIFTY MILLION DOLLARS ($50,000,000) (it
being understood and agreed that the aggregate principal amount of Revolving
Credit Facility increases made pursuant to this Section 2.02(f) shall not exceed
$50,000,000) with additional Commitments from any existing Lender or new
Commitments from any other Person selected by the Borrowers and reasonably
acceptable to the Administrative Agent, the L/C Issuer and the Swing Line
Lender; provided that:

(i) any such increase shall be in a minimum principal amount of $2,000,000 and
in integral multiples of $500,000 in excess thereof;

(ii) no Default or Event of Default shall exist and be continuing at the time of
any such increase, or after giving effect to any such increase;

(iii) no existing Lender shall be under any obligation to increase its
Commitment and any such decision whether to increase its Commitment shall be in
such Lender’s sole and absolute discretion;

(iv) (A) any new Lender shall join this Agreement by executing a joinder
agreement in substantially the form of Exhibit H-1 (a “Lender Joinder
Agreement”) and/or (B) any existing Lender electing to increase its Commitment
shall have executed a commitment agreement in substantially the form on Exhibit
H-2 (a “Lender Commitment Agreement”);

30

--------------------------------------------------------------------------------

 

(v) a Responsible Officer of the Company shall deliver to the Administrative
Agent a Pro Forma Compliance Certificate demonstrating that, upon giving effect
to any such increase in the Revolving Credit Facility on a Pro Forma Basis (and
assuming for purposes of such calculation that any such increase to the
Revolving Credit Facility is fully drawn), the Loan Parties would be in
compliance with the financial covenants set forth in Section 7.11(a) and (b) as
of the most recent fiscal quarter for which the Company was required to deliver
financial statements pursuant to Section 6.01(a) or (b);

(vi) as a condition precedent to such increase, the Company shall deliver to the
Administrative Agent (for delivery to the Lenders) a combined certificate of all
Loan Parties (other than, in the case of an increase by any U.S. Borrower, each
Foreign Obligor) dated as of the date of such increase signed by a Responsible
Officer of each Loan Party (other than, in the case of an increase by any U.S.
Borrower, each Foreign Obligor) (1) certifying and attaching the resolutions
adopted by such Loan Party approving or consenting to such increase, and (2) in
the case of each Borrower (other than, in the case of an increase by any U.S.
Borrower, each Foreign Borrower), certifying that, before and after giving
effect to such increase, (x) the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality) on and as of the date of such increase, except (i) to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality) as of such earlier date and (ii) that for purposes of
this Section 2.02(f), the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01; and

(vii) Schedule 2.01 shall be deemed revised to reflect the increase to the
Revolving Credit Facility affected pursuant to this Section 2.02(f) and to
include thereon any Person that becomes a Lender pursuant to this Section
2.01(f).

The Borrowers shall prepay any Loans owing by them and outstanding on the date
of any such increase (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolving Credit
Loans ratable with any revised Commitments arising from any nonratable increase
in the Commitments under this Section 2.02(f).

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or one or more Alternative Currencies for the
account of the Company or its Subsidiaries (other than any Foreign Subsidiary
domiciled in a jurisdiction where the L/C Issuer is prohibited from issuing a
Letter of Credit or would be required to obtain any license, permit or approval
from any Governmental Authority to issue a Letter of Credit), and to amend or
extend Letters of Credit previously issued by it, in accordance with clause (b)
below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Company or its Subsidiaries and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (x) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, (y) the Revolving Credit Exposure of any Lender shall
not exceed such Lender’s Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit.  Each request
pursuant to Section 2.03(b)(i) for the issuance or amendment of a Letter of
Credit shall be deemed to be a representation by the Company that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence.  Within the foregoing limits, and subject to the terms
and conditions hereof, the Company’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Company may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.  Furthermore, each Lender
acknowledges and confirms that it has a participation interest in the liability
of the L/C Issuer under the Existing Letters of Credit in a percentage equal to
its Applicable Percentage of the Revolving Credit Loans.  The Company’s
reimbursement obligations in respect of the Existing Letters of Credit and each
Lender’s obligations in connection therewith, shall be governed by the terms of
this Agreement.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twenty-four months after the date of issuance or
last extension, unless the Required Lenders have approved such expiry date; or

31

--------------------------------------------------------------------------------

 

(B) the expiry date of such requested Letter of Credit would occur more than one
(1) year after the Letter of Credit Expiration Date, unless all the Lenders have
approved such expiry date.  For the avoidance of doubt, the parties hereto agree
that the obligation of the Lenders to reimburse the L/C Issuer for any
Unreimbursed Amount with respect to any Letter of Credit shall terminate on the
Maturity Date with respect to any drawings occurring after that date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $10,000;

(D) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars or
an Alternative Currency;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(F) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Company or such
Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company (or, if designated by the Company in writing to the
L/C Issuer, any Subsidiary (other than any Foreign Subsidiary domiciled in a
jurisdiction where the L/C Issuer is prohibited from issuing a Letter of Credit
or would be required to obtain any license, permit or approval from any
Governmental Authority to issue a Letter of Credit) (such Subsidiary, a
“Designated L/C Subsidiary”)) delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company (or
such Designated L/C Subsidiary).  Such Letter of Credit Application must be
received by the L/C Issuer and the Administrative Agent not later than 11:00
a.m. at least two Business Days (or such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount and currency
thereof (and in the absence of specification of currency shall be deemed a
request for a Letter of Credit

32

--------------------------------------------------------------------------------

 

denominated in Dollars); (C) the expiry date thereof; (D) the name and address
of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer (1)
the Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the L/C Issuer may require. Additionally, the Company
(or, if applicable, a Designated L/C Subsidiary) shall furnish to the L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Company (or, if applicable, a Designated L/C Subsidiary) and, if not,
the L/C Issuer will provide the Administrative Agent with a copy
thereof.  Unless the L/C Issuer has received written notice from any Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Company (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.

(iii) If the Company (or, if applicable, a Designated L/C Subsidiary) so
requests in any applicable Letter of Credit Application, the L/C Issuer may, in
its sole and absolute discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
the Company (or such Designated L/C Subsidiary) shall not be required to make a
specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date (1)
from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Company that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing the L/C Issuer not to
permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Company and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Company and
the Administrative Agent thereof. In the case of a Letter of Credit denominated
in an Alternative Currency, the Company shall reimburse the L/C Issuer in such
Alternative Currency, unless (A) the L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or (B)
in the absence of any such requirement for reimbursement in Dollars, the Company
shall have notified the L/C Issuer promptly following receipt of the notice of
drawing that the Company will reimburse the L/C Issuer in Dollars. In the case
of any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Alternative Currency, the L/C Issuer shall notify the Company
of the Dollar Equivalent of the amount of the drawing promptly following the
determination thereof.  Not later than 11:00 a.m. on the date of any payment by
the L/C Issuer under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by the L/C Issuer under a Letter of
Credit to be reimbursed in an Alternative

33

--------------------------------------------------------------------------------

 

Currency (each such date, an “Honor Date”), the Company shall reimburse the L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing and in the applicable currency. In the event that (A) a drawing
denominated in an Alternative Currency is to be reimbursed in Dollars pursuant
to the second sentence in this Section 2.03(c)(i) and (B) the Dollar amount paid
by the Company, whether on or after the Honor Date, shall not be adequate on the
date of that payment to purchase in accordance with normal banking procedures a
sum denominated in the Alternative Currency equal to the drawing, the Company
agrees, as a separate and independent obligation, to indemnify the L/C Issuer
for the loss resulting from its inability on that date to purchase the
Alternative Currency in the full amount of the drawing.  If the Company fails to
so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Lender of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in an Alternative Currency) (the
“Unreimbursed Amount”), and the amount of such Lender’s Applicable Percentage
thereof.  In such event, the Company shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice). Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer, in
Dollars, at the Administrative Agent’s Office for Dollar-denominated payments in
an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Company in such amount. The Administrative Agent
shall remit the funds so received to the L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Company shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Lender funds its Revolving Credit Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Applicable Percentage
of such amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Revolving Credit Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Company, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Revolving
Credit Loans pursuant to this Section 2.03(c) is subject to the conditions set
forth in Section 4.02 (other than delivery by the Company of a Committed Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Company to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the applicable Overnight Rate from time to time in effect,
plus any administrative, processing or similar fees customarily charged by the
L/C Issuer in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Revolving Credit Borrowing or L/C Advance
in respect of the relevant L/C Borrowing, as the case may be. A certificate of
the L/C Issuer submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

34

--------------------------------------------------------------------------------

 

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Company or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in Dollars and in the same funds as those
received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, of any
other provision of this Agreement, or of any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any of its
Subsidiaries.

The Company (or, if applicable, a Designated L/C Subsidiary) shall promptly
examine a copy of each Letter of Credit and each amendment thereto that is
delivered to it and, in the event of any claim of noncompliance with the
Company’s (or such Designated L/C Subsidiary’s) instructions or other
irregularity, the Company (or such Designated L/C Subsidiary) will immediately
notify the L/C Issuer. The Company (and, if applicable, such Designated L/C
Subsidiary) shall be conclusively deemed to have waived any such claim against
the L/C Issuer and its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Company hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with

35

--------------------------------------------------------------------------------

 

respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude the Company’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the L/C Issuer, the Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable or responsible for any
of the matters described in Sections 2.03(e)(i) through (vi); provided, however,
that anything in such clauses to the contrary notwithstanding, the Company may
have a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Company, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Company which the Company
proves were caused by the L/C Issuer’s willful misconduct or gross negligence or
the L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any
reason.  The L/C Issuer may send a Letter of Credit or conduct any communication
to or from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

(g) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Company when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each standby Letter of Credit.

(h) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Lender in accordance, subject to Section 2.16, with its
Applicable Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit equal to the Applicable Rate times the Dollar
Equivalent of the daily maximum amount available to be drawn under such Letter
of Credit.  For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.08.  Letter of Credit Fees shall be (i)
computed on a quarterly basis in arrears and (ii) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand.  If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Company shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the Fee Letter, computed on the Dollar Equivalent of the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the tenth
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the Dollar Equivalent of the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.08. In
addition, the Company shall pay directly to the L/C Issuer for its own account,
in Dollars, the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of Credit.
The Company hereby acknowledges that the issuance of Letters of Credit for the
account of its Subsidiaries inures to the benefit of the Company, and that the
Company’s business derives substantial benefits from the businesses of such
Subsidiaries.

36

--------------------------------------------------------------------------------

 

2.04Swing Line Loans. 

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion, make loans in Dollars
(each such loan, a “Swing Line Loan”) to the U.S. Borrowers from time to time on
any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Revolving Credit Loans and
L/C Obligations of the Lender acting as Swing Line Lender, may exceed the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Swing Line Loan, (x)(i) the Total Revolving Credit Outstandings shall not exceed
the Revolving Credit Facility at such time, and (ii) the Revolving Credit
Exposure of any Lender shall not exceed such Lender’s Commitment, (y) the U.S.
Borrowers shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan and (z) the Swing Line Lender shall not be under any
obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure. Within the
foregoing limits, and subject to the other terms and conditions hereof, the U.S.
Borrowers may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
applicable U.S. Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone or a Swing Line Loan
Notice; provided, that, any telephonic notice must be confirmed immediately by
delivery to the Swing Line Lender and the Administrative Agent of a Swing Line
Loan Notice. Each Swing Line Loan Notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of $200,000, and (ii) the requested borrowing date, which shall be a
Business Day. Promptly after receipt by the Swing Line Lender of any Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents
thereof.  Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any Lender)
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the applicable U.S. Borrower at its office by crediting the
account of such U.S. Borrower on the books of the Swing Line Lender in Same Day
Funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the applicable U.S. Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Loan in an amount equal to such Lender’s Applicable Percentage
of the amount of Swing Line Loans then outstanding. Such request shall be made
in writing (which written request shall be deemed to be a Committed Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Revolving Credit Facility and the conditions set forth in Section 4.02 (other
than the delivery of a Committed Loan Notice). The Swing Line Lender shall
furnish the applicable U.S. Borrower with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Administrative Agent.
Each Lender shall make an amount equal to its Applicable Percentage of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in Same Day Funds for the account of the Swing Line Lender at the
Administrative Agent’s Office for Dollar-denominated payments not later than
1:00 p.m. on the day specified in such Committed Loan Notice, whereupon, subject
to Section 2.04(c)(ii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the applicable U.S. Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

37

--------------------------------------------------------------------------------

 

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Revolving Credit Loan included in
the relevant Borrowing or funded participation in the relevant Swing Line Loan,
as the case may be. A certificate of the Swing Line Lender submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to make Revolving Credit Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the U.S.
Borrowers or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Credit Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 4.02. No such funding
of risk participations shall relieve or otherwise impair the obligation of the
U.S. Borrowers to repay Swing Line Loans, together with interest as provided
herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the U.S. Borrowers for interest on the Swing Line
Loans. Until each Lender funds its Base Rate Loan or risk participation pursuant
to this Section 2.04 to refinance such Lender’s Applicable Percentage of any
Swing Line Loan, interest in respect of such Applicable Percentage shall be
solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The U.S. Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.05Prepayments.

(a) Optional.

(i) Each Borrower may, upon notice from the Company to the Administrative Agent
pursuant to delivery to the Administrative Agent of a Notice of Loan Prepayment,
at any time or from time to time voluntarily prepay Revolving Credit Loans in
whole or in part without premium or penalty; provided that (w) such notice must
be received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (B) four Business Days (or five, in the case of
prepayment of Loans denominated in Special Notice Currencies) prior to any date
of prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (C) on the date of prepayment of Base Rate Loans; (x) any prepayment of
Eurocurrency Rate Loans denominated in Dollars shall be in a minimum principal
amount of $2,000,000 or a whole multiple of $500,000 in excess thereof; (y) any
prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies
shall be in a minimum principal amount of the Dollar Equivalent of $2,000,000 or
a whole multiple of $500,000 in excess thereof; and (z) any prepayment of Base
Rate Loans shall be in a principal amount of $100,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date,
currency and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of
such Loans. The Administrative Agent will promptly notify each Lender of its
receipt of each

38

--------------------------------------------------------------------------------

 

such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage). If such notice is
given by a Borrower, such Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.

(ii) Each U.S. Borrower may, upon notice to the Swing Line Lender pursuant to
delivery to the Swing Line Lender of a Notice of Loan Prepayment (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000 (or, if less, the
remaining balance owing on such Swing Line Loan). Each such notice shall specify
the date and amount of such prepayment. If such notice is given by a U.S.
Borrower, such U.S. Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(b) Mandatory.

(i) (A) If for any reason the Total Revolving Credit Outstandings at any time
exceed the Revolving Credit Facility at such time, the Company shall immediately
prepay Revolving Credit Loans, Swing Line Loans and L/C Borrowings and/or Cash
Collateralize the L/C Obligations (other than the L/C Borrowings) in an
aggregate amount equal to such excess (without a corresponding permanent
reduction in the aggregate Commitments), (B) if for any reason the Outstanding
Amount of all Revolving Credit Loans made to the Canadian Borrowers exceeds the
Canadian Borrower Sublimit, the Canadian Borrowers shall immediately prepay such
Revolving Credit Loans in an aggregate amount equal to such excess (without a
corresponding permanent reduction in the Canadian Borrower Sublimit) and (C) if
for any reason the Outstanding Amount of all Revolving Credit Loans made to the
German Borrowers exceeds the German Borrower Sublimit, the German Borrowers
shall immediately prepay such Revolving Credit Loans in an aggregate amount
equal to such excess (without a corresponding permanent reduction in the German
Borrower Sublimit).

(ii) Prepayments of the Revolving Credit Facility made pursuant to Section
2.05(b)(i)(A), first, shall be applied ratably to the L/C Borrowings and the
Swing Line Loans, second, shall be applied ratably to the outstanding Revolving
Credit Loans, and, third, shall be used to Cash Collateralize the remaining L/C
Obligations.  Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Company or any other Loan Party) to
reimburse the L/C Issuer or the Lenders, as applicable.  Prepayments of the
Revolving Credit Facility made pursuant to Section 2.05(b)(i)(B) and (C) shall
be applied as set forth in such sub-clauses.

2.06Termination or Reduction of Commitments.

(a) Optional. The Company may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility, the Letter of Credit Sublimit, the
Swing Line Sublimit, the Canadian Borrower Sublimit or the German Borrower
Sublimit or from time to time permanently reduce the Revolving Credit Facility,
the Letter of Credit Sublimit, the Swing Line Sublimit, the Canadian Borrower
Sublimit or the German Borrower Sublimit; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. five
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof and (iii) the Company shall not
terminate or reduce (A) the Revolving Credit Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving Credit
Outstandings would exceed the Revolving Credit Facility, (B) the Letter of
Credit Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, (C) the Swing Line Sublimit if, after giving effect thereto and
to any concurrent prepayments hereunder, the Outstanding Amount of Swing Line
Loans would exceed the Swing Line Sublimit, (D) the Canadian Borrower Sublimit
if, after giving effect thereto and to any concurrent prepayments hereunder, the
aggregate Outstanding Amount of all Revolving Credit Loans made to the Canadian
Borrowers would exceed the Canadian Borrower Sublimit or (E) the German Borrower
Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder, the aggregate Outstanding Amount of all Revolving Credit Loans made
to the German Borrowers would exceed the German Borrower Sublimit.

(b) Mandatory. If after giving effect to any reduction or termination of the
Revolving Credit Facility under this Section 2.06, the Letter of Credit
Sublimit, the Swing Line Sublimit, the Canadian Borrower Sublimit or the German
Borrower Sublimit exceeds the Revolving Credit Facility at such time, the Letter
of Credit Sublimit, the Swing Line Sublimit, the Canadian Borrower Sublimit or
the German Borrower Sublimit, as the case may be, shall be automatically reduced
by the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, the Swing Line Sublimit, the Canadian Borrower
Sublimit, the German Borrower Sublimit or the Revolving Credit Facility under
this Section 2.06. Upon any reduction of the Revolving Credit Facility, the
Commitment of each Lender shall be reduced by such Lender’s Applicable
Percentage of such

39

--------------------------------------------------------------------------------

 

reduction amount. All fees in respect of the Revolving Credit Facility accrued
until the effective date of any termination of the Revolving Credit Facility
shall be paid on the effective date of such termination.

2.07 Repayment of Loans.

(a) Revolving Credit Loans. The Borrowers shall repay to the Lenders on the
Maturity Date the aggregate principal amount of all Revolving Credit Loans
outstanding on such date.

(b) Swing Line Loans. The U.S. Borrowers shall repay to the Swing Line Lender
each Swing Line Loan on the earlier to occur of (i) the date ten (10) Business
Days after such Swing Line Loan is made and (ii) the Maturity Date.

2.08Interest.

(a) Subject to the provisions of clause (b) below, (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

2.09 Fees. In addition to certain fees described in Section 2.03(h) and (i):

(a) Commitment Fee. The Company shall pay to the Administrative Agent, for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) at a rate per annum equal to the product
of (i) the Applicable Rate times (ii) the actual daily amount by which the
aggregate Commitments exceed the sum of (y) the Outstanding Amount of Revolving
Credit Loans and (z) the Outstanding Amount of L/C Obligations, subject to
adjustment as provided in Section 2.16.  For the avoidance of doubt, the
Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the aggregate Commitments for purposes of determining the
Commitment Fee.  The Commitment Fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period; provided, that (A) no Commitment Fee shall
accrue on the Commitment of a Defaulting Lender so long as such Lender shall be
a Defaulting Lender and (B) any Commitment Fee accrued with respect to the
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Company so long as such Lender shall be a Defaulting Lender.  The
Commitment Fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual

40

--------------------------------------------------------------------------------

 

daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect.

(b) Other Fees. The Company shall pay to the Arranger and the Administrative
Agent for their own respective accounts, in Dollars, fees in the amounts and at
the times specified in the Fee Letter. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) and Eurocurrency Rate Loans
determined by reference to the CDOR Rate shall be made on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year), or, in the case of
interest in respect of Loans denominated in Dollars or any Alternative Currency
as to which market practice differs from the foregoing, in accordance with such
market practice. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Company
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, each Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the Lenders or the L/C Issuer, as
the case may be, promptly on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
any Borrower under the applicable Debtor Relief Law, automatically and without
further action by the Administrative Agent, any Lender or the L/C Issuer), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period. This paragraph shall not limit the rights of the Administrative
Agent, any Lender or the L/C Issuer, as the case may be, under Section
2.03(c)(iii), 2.03(h) or 2.08(b) or under Article VIII. Each Borrower’s
obligations under this paragraph shall survive the termination of the aggregate
Commitments and the repayment of all other Obligations hereunder.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender to a Borrower
made through the Administrative Agent, such Borrower shall execute and deliver
to such Lender (through the Administrative Agent) a Note, which shall evidence
such Lender’s Loans to such Borrower in addition to such accounts or records.
Each Lender may attach schedules to a Note and endorse thereon the date, Type
(if applicable), amount, currency and maturity of its Loans and payments with
respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. on the date specified herein. Except
as otherwise expressly provided herein, all payments by the Borrowers hereunder
with respect to

41

--------------------------------------------------------------------------------

 

principal and interest on Loans denominated in an Alternative Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, any Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, such Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. The Administrative Agent will promptly distribute to each Lender
its Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 2:00 p.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by a Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing and, for purposes of
clarification, such Borrower shall be relieved of its obligation under this
paragraph (i) to pay an equivalent amount to the Administrative Agent.

Any payment by such Borrower shall be without prejudice to any claim such
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if such Borrower has not in fact made such payment,
then each of the Appropriate Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this clause (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to a
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall promptly return such funds (in like funds as received
from such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no

42

--------------------------------------------------------------------------------

 

Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of (a)
Obligations due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall (x)
notify the Administrative Agent of such fact and (y) purchase (for cash at face
value) participations in the Loans and subparticipations in L/C Obligations and
Swing Line Loans of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations then due
and payable to the Lenders or owing (but not due and payable) to the Lenders, as
the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by a Borrower pursuant to and in accordance with the express terms
of this Agreement (including the application of funds arising from the existence
of a Defaulting Lender), (B) the application of Cash Collateral provided for in
Section 2.15 or (C) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Company or any Affiliate thereof (as to which the
provisions of this Section shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

2.14 German Loan Parties. With respect to the liability of a German Loan Party
which is a GmbH or a limited partnership (Kommanditgesellschaft) where the sole
general partner is a GmbH (GmbH & Co. KG), and, in each case, only to the extent
such German Loan Party secures the Obligations of the Company and its
Subsidiaries (other than such German Loan Party and its direct or indirect
Subsidiaries), the following provisions apply:

(a) The enforcement of any Guaranty granted by such German Loan Party (the
“German Obligation”) shall be limited, if and to the extent that the relevant
German Loan Party secures the obligations of an affiliated company (verbundenes
Unternehmen) within the meaning of section 15 of the German Stock Corporation
Act (Aktiengesetz) (other than a direct or indirect Subsidiary of that German
Loan Party), and if and to the extent that, in such case, the enforcement of the
German Obligation (i) would cause such German Loan Party’s or, in case of a GmbH
& Co. KG, its sole general partner’s assets (the calculation of which shall
include all items set forth in section 266(2) A, B, C, D and E of the German
Commercial Code (Handelsgesetzbuch)) less such German Loan Party’s or, in case
of a GmbH & Co. KG, its general partner’s liabilities (the calculation of which
shall include all items set forth in section 266(3) B, C, D and E of the German
Commercial Code) (Handelsgesetzbuch), but shall, for the avoidance of doubt,
exclude the liabilities under the German Obligation) (the “Net Assets”) to be
less than its or, in case of a GmbH & Co. KG, its sole general partner’s
registered share capital (Stammkapital) (Begründung einer Unterbilanz), or (ii)
(if such German Loan Party’s or, in case of a GmbH & Co.

43

--------------------------------------------------------------------------------

 

KG, its sole general partner’s Net Assets are already less than its registered
share capital) would cause such amount to be further reduced (Vertiefung einer
Unterbilanz).

(b) For the purposes of such calculation, the following balance sheet items
shall be adjusted as follows:

(i) if the registered share capital of such German Loan Party or, in the case of
a GmbH & Co. KG, its sole general partner is not fully paid up (nicht voll
eingezahlt), the relevant amount which is not paid up shall be deducted from the
registered share capital;

(ii) the amount of any increase of such German Loan Party’s and/or, in case of a
GmbH & Co. KG, its sole general partner’s registered share capital out of
retained earnings (Kapitalerhöhung aus Gesellschaftsmitteln) after the Closing
Date (or, with respect to Gentherm Enterprises and Gentherm Licensing Germany,
the Second Amendment Effective Date) that has been effected without the prior
written consent of the Administrative Agent shall be deducted from the
registered share capital;

(iii) loans and other liabilities shall be disregarded if and to the extent such
loans and other liabilities or would, in the case of any insolvency, be
considered subordinated (nachrangig) within the meaning of section 39 para 2 or
section 39 para 1 No. 5 of the German Insolvency Code (Insolvenzordnung); and

(iv) loans and other contractual liabilities incurred in violation of the
provisions of any Loan Document shall be disregarded.

(c) Each German Loan Party shall realize by sale, within 10 (ten) Business Days
after receipt of written demand by the Administrative Agent to make a payment
under the German Obligation (a “Demand”), to the extent legally permitted and
commercially reasonable, in a situation where after enforcement of the German
Obligation such German Loan Party and/or, in case of GmbH & Co. KG, its sole
general partner would not have Net Assets in excess of its registered share
capital, any and all of its assets that are shown in the balance sheet with a
book value (Buchwert) that is significantly lower than the market value of such
asset if such asset is not necessary for such German Loan Party’s and/or, in
case of a GmbH & Co. KG, its sole general partner’s business (nicht
betriebsnotwendig). Prior to such realization, the German Loan Party shall
assign its respective claim for the purchase price or other proceeds from the
realization to the Administrative Agent for security purposes
(Sicherungsabtretung). After the expiry of the above mentioned period, such
German Loan Party shall inform the Administrative Agent in writing of the amount
of the proceeds from any such sale and provide a new Management Determination
(as defined below) regarding its or, in case of a GmbH & Co. KG, its sole
general partner’s Net Assets taking into account such sale proceeds. Upon
request of the Administrative Agent, such calculation is to be confirmed in the
form of an Auditor’s Determination (as defined below) within 30 Business Days
after the Administrative Agent’s receipt thereof.

(d) The limitations set out in clause (a) above shall only apply (i) if and to
the extent that, within 10 (ten) Business Days following a Demand, the managing
directors of such German Loan Party have confirmed in writing to the
Administrative Agent (A) the extent to which the German Obligation is an
up-stream or cross-stream security (as described in clause (a) above) and (B)
the amount of which cannot be enforced as such enforcement would cause the Net
Assets of such German Loan Party and/or, in case of a GmbH & Co. KG, its sole
general partner to fall below its stated share capital; provided that such
confirmation shall be supported by interim financial statements through the end
of the most recently ended calendar month (calculated and adjusted as set out in
clauses (a) and (b) above (the “Management Determination”); provided further
that the Administrative Agent shall not have contested the Management
Determination for any reason, including the Administrative Agent’s determination
that no amount or a lesser amount would be necessary for such German Loan Party
and/or, in case of GmbH & Co. KG, its sole general partner to maintain its
stated share capital; or (B) within twenty (20) Business Days from the date the
Administrative Agent has contested the Management Determination, the
Administrative Agent receives a determination by auditors of international
standard and reputation (the “Auditor’s  Determination”) as appointed by such
German Loan Party that such amount would have been necessary on the date of the
Demand to maintain such German Loan Party’s and/or, in case of GmbH & Co. KG,
its sole general partner’s stated share capital based on an up to date balance
sheet which was produced using the same accounting principles applied to the
establishment of the previous year’s balance sheet and calculated and adjusted
in accordance with clauses (a) and (b) above. The Administrative Agent shall in
any event be entitled to enforce the German Obligation for any amounts where
such enforcement would, in accordance with the Management Determination, not
cause the relevant German Loan Party’s or, in the case of a GmbH & Co. KG, its
general partner’s Net Assets to be less than (or to fall further below) the
amount of its respective registered share capital (in each case as calculated
and adjusted in accordance with clauses (a) and (b) above).

(e) If such German Loan Party fails to deliver an Auditor’s Determination within
twenty (20) Business Days after the date the Administrative Agent has contested
the Management Determination, the Administrative Agent shall be entitled to
enforce the German Obligation without limitation or restriction. If such German
Loan Party delivers to the Administrative Agent an Auditor’s Determination as
provided for in clause (d) within two (2) months after the commencement of any
enforcement action, the Administrative Agent agrees to repay to such German Loan
Party, without interest or recourse, the difference between the amount enforced
pursuant to first sentence of this clause (e) and the amount which is determined
as enforceable pursuant to the Auditor’s Determination.

44

--------------------------------------------------------------------------------

 

(f) If the Administrative Agent disagrees with the Auditor’s Determination, the
German Obligation shall be enforceable up to the amount which is undisputed
between the Administrative Agent and such German Loan Party. In relation to the
amount which is disputed, the Administrative Agent shall be entitled to further
pursue its claims by legal action provided that it shall be incumbent upon the
Administrative Agent to produce evidence that the amount required for the German
Loan Party and/or, in case of a GmbH & Co. KG, its sole general partner to
maintain the relevant state share capital is in fact lower.

(g) For the avoidance of doubt, nothing in this Agreement shall be interpreted
as a restriction or limitation of the enforcement of the German Obligation to
the extent it secures the prompt and complete payment and discharge of any and
all obligations of such German Loan Party or any of such German Loan Party’s
Subsidiaries. The limitations set out in clauses (a) through (d) shall not
apply:

(i) in relation to any amounts borrowed under any Loan Document to the extent
such proceeds were lent, on-lent or otherwise made available to such German Loan
Party or any of such German Loan Party’s Subsidiaries from time to time and
which have not been repaid by such German Loan Party or any of such German Loan
Party’s Subsidiaries; provided that any repayment by such German Loan Party or
any of such German Loan Party’s Subsidiaries shall only reduce the enforceable
amount to an extent it has effectively resulted in a discharge of the secured
claims of the Secured Parties which have advanced such loans to the relevant
borrowers or which were otherwise made available to such German Loan Party or
any of such German Loan Party’s Subsidiaries, and further provided that the
relevant German Loan Party must prove that some or all of such amounts have not
been lent, on-lent or otherwise made available to it or any of its Subsidiaries;

(ii) if such German Loan Party is a party as dominated entity (beherrschtes
Unternehmen) to a domination agreement (Beherrschungsvertrag) and/or profit and
loss transfer agreement (Gewinnabführungsvertrag) with:

(1) in case the German Loan Party (and/or, in case of a GmbH & Co KG, its
general partner (persönlich haftender Gesellschafter) is a Subsidiary of the
relevant affiliate whose obligations are secured by the relevant German
Obligation by the German Obligation, that affiliate as dominating entity
(beherrschendes Unternehmen); or

(2) in case the German Loan Party (and/or, in case of a German GmbH & Co KG
Guarantor, its general partner (persönlich haftender Gesellschafter)) and the
relevant affiliate whose obligations are secured by the relevant German
Obligation are both subsidiaries of a joint (direct or indirect) holding
company, such holding company as dominating entity (beherrschendes Unternehmen),

provided that, if a supreme court decision (höchstrichterliche Rechtsprechung)
determined that – in order for section 30 paragraph 1 sentence 2 of the German
Limited Liability Companies Act (GmbHG) to apply – a company’s or, in case of a
German GmbH & Co KG, its general partner's (persönlich haftender Gesellschafter)
claim against the relevant dominating entity under a domination agreement and/or
profit and loss transfer agreement must be fully recoverable (voll werthaltig),
this clause (g)(ii) shall only apply if the German Loan Party’s or, in case of a
GmbH & Co KG, its general partner's claim against the relevant dominating entity
is fully recoverable (voll werthaltig), but further provided that, in such case,
the relevant German Loan Party or, in case of a GmbH & Co KG, its general
partner must prove that or to which extent such claim for loss compensation
(Verlustausgleichsanspruch) pursuant to section 302 of the German Stock
Corporation Act (Aktiengesetz) is not fully recoverable (voll werthaltig);

(iii) if and to the extent such German Loan Party does not fulfill its
obligations set out in clause (c) above;

(iv) if and to the extent that the German Loan Party (or in case of a GmbH & Co.
KG, its sole general partner) holds on the date of enforcement of the German
Obligation a fully recoverable indemnity or claim for refund (voll werthaltiger
Gegenleistungs- oder Rückgewähranspruch) against its shareholder; or

(v) if and to the extent that, at the time of enforcement of the German
Obligation, the limitations set out in clauses (a) through (d) are (due to a
Change in Law or otherwise) no longer required in order to protect the managing
director(s) of such German Loan Party from being personally liable for such
obligation pursuant to sections 43, 30 of the German Limited Liability Companies
Act (GmbHG).

(h) No reduction or limitation of the amount enforceable pursuant to this
Section 2.14 shall prejudice the right of the Secured Parties to continue
enforcing the German Obligation until full and final satisfaction of the claims
secured.

2.15 Cash Collateral.

(a) Certain Credit Support Events.  If (i) the L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the date that is one hundred and eighty
(180) days prior to the Maturity Date, any L/C Obligation for any reason remains
outstanding, (iii) as of the Maturity Date, any L/C

45

--------------------------------------------------------------------------------

 

Obligation that has not been Cash Collateralized in accordance with clause (ii)
for any reason remains outstanding, (iv) the Borrowers shall be required to
provide Cash Collateral pursuant to Section 2.05 or Section 8.02(c), or
(v) there shall exist a Defaulting Lender, the Company shall immediately (in the
case of clause (iv) above) or within one (1) Business Day (in all other cases)
following any request by the Administrative Agent or the L/C Issuer, provide
Cash Collateral in an amount not less than the applicable Minimum Collateral
Amount (determined in the case of Cash Collateral provided pursuant to clause
(v) above, after giving effect to Section 2.16(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).

(b) Grant of Security Interest.  The Company, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such Cash Collateral provided pursuant to this
Agreement, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Company will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in one or more
blocked, non-interest bearing deposit accounts at Bank of America.  The Company
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.

(c) Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.05, 2.16 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a Lender
that is a Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d) Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (A) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (B) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.16 Defaulting Lenders.

(a) Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders” and Section
11.01.

(ii) Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows:  first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.15; fourth, as the Company
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (B) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.15; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender

46

--------------------------------------------------------------------------------

 

against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Company as a result
of any judgment of a court of competent jurisdiction obtained by the Company
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise as may be required under the Loan Documents in connection with any
Lien conferred thereunder or directed by a court of competent jurisdiction;
provided that if (1) such payment is a payment of the principal amount of any
Loans or L/C Borrowings in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (2) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.16(a)(v).  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) Fees.  No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.09(a) for any period during which that Lender is a Defaulting
Lender (and the Company shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

(B) Letter of Credit Fees. Each Defaulting Lender shall be entitled to receive
Letter of Credit Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.15.

(C) Defaulting Lender Fees. With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (B) above, the
Company shall (1) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to the L/C Issuer
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such L/C Issuer’s Fronting Exposure to such Defaulting
Lender, and (3) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that (A) the conditions set forth in Section 4.02 are satisfied at the time of
such reallocation (and, unless the Company shall have otherwise notified the
Administrative Agent at such time, the Company shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(B) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Commitment.  Subject to Section 11.21, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans.  If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (A) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender’s Fronting Exposure and (B) second, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.15.

(b) Defaulting Lender Cure.  If the Company, the Administrative Agent, the Swing
Line Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will promptly so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.16(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Company while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from

47

--------------------------------------------------------------------------------

 

Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

2.17 Appointment of Borrower Agent. Each Borrower (other than the Company)
hereby irrevocably appoints the Company as its agent for all purposes relevant
to this Agreement, each of the other Loan Documents, and all other documents and
electronic platforms entered into in connection herewith, including (a) the
giving and receipt of notices and (b) the execution and delivery of all
documents, instruments and certificates contemplated herein and all
modifications hereto. Any acknowledgment, consent, direction, certification or
other action which might otherwise be valid or effective only if given or taken
by all Borrowers, or by each Borrower acting singly, shall be valid and
effective if given or taken only by the Company, whether or not any other
Borrower joins therein. Any notice, demand, consent, acknowledgement, direction,
certification or other communication delivered to the Company in accordance with
the terms of this Agreement shall be deemed to have been delivered to each other
Borrower.  For the purpose of this Section 2.17, each Borrower (other than the
Company) releases the Company to the extent applicable from the restrictions on
self-dealing and multi-representation pursuant to Section 181 of the German
Civil Code.

2.18 Designated Lenders. Each Lender at its option may make any Credit Extension
to any Borrower by causing any domestic or foreign branch or Affiliate of such
Lender (a “Designated Lender”) to make such Credit Extension (and in the case of
an Affiliate, the provisions of Sections 3.01 through 3.05 and 11.04 shall apply
to such Affiliate to the same extent as to such Lender); provided that any
exercise of such option shall not affect the obligation of the relevant Borrower
to repay such Credit Extension in accordance with the terms of this Agreement.

2.19 Designated Borrowers.

(a) Designated Borrowers.  The Company may at any time, upon not less than
fifteen (15) Business Days’ notice from the Company to the Administrative Agent
(or such shorter period as may be agreed by the Administrative Agent in its sole
discretion), request to designate any Subsidiary of the Company (an “Applicant
Borrower”) as a Designated Borrower to receive Loans hereunder by delivering to
the Administrative Agent (which shall promptly deliver counterparts thereof to
each Lender) a duly executed notice and agreement in substantially the form of
Exhibit L (a “Designated Borrower Request and Assumption Agreement”).  The
parties hereto acknowledge and agree that prior to any Applicant Borrower
becoming entitled to utilize the credit facility provided for herein (i) the
Administrative Agent and the Lenders must each agree to such Applicant Borrower
becoming a Designated Borrower and (ii) the Administrative Agent and the Lenders
shall have received such supporting resolutions, incumbency certificates,
opinions of counsel and other documents or information, in form, content and
scope reasonably satisfactory to the Administrative Agent, as may be reasonably
required by the Administrative Agent, and Notes signed by such new Borrowers to
the extent any Lender so requires (the requirements in clauses (i) and (ii)
hereof, the “Designated Borrower Requirements”).  If the Designated Borrower
Requirements are met, the Administrative Agent shall send a notice in
substantially the form of Exhibit M (a “Designated Borrower Notice”) to the
Company and the Lenders specifying the effective date upon which the Applicant
Borrower shall constitute a Designated Borrower for purposes hereof, whereupon
each of the Lenders agrees to permit such Designated Borrower to receive Loans
hereunder, on the terms and conditions set forth herein, and each of the parties
agrees that such Designated Borrower otherwise shall be a U.S. Borrower or a
Foreign Borrower, as applicable, for all purposes of this Agreement; provided
that no Committed Loan Notice, Swing Line Loan Notice or Letter of Credit
Application, as applicable, may be submitted by or on behalf of such Designated
Borrower until the date five (5) Business Days after such effective date.

(b) Appointment. Each Subsidiary of the Company that is or becomes a “Designated
Borrower” pursuant to this Section 2.19 hereby irrevocably appoints the Company
to act as its agent for all purposes of this Agreement and the other Loan
Documents and agrees that (i) the Company may execute such documents on behalf
of such Designated Borrower as the Company deems appropriate in its sole
discretion and each Designated Borrower shall be obligated by all of the terms
of any such document executed on its behalf, (ii) any notice or communication
delivered by the Administrative Agent or the Lender to the Company shall be
deemed delivered to each Designated Borrower and (iii)  the Administrative Agent
or the Lenders may accept, and be permitted to rely on, any document, instrument
or agreement executed by the Company on behalf of each of the Loan Parties. For
the purposes of this Section 2.19, each Foreign Subsidiary of the Company that
is or becomes a “Designated Borrower” releases the Company to the extent
applicable from the restrictions on self-dealing and multi-representation
pursuant to section 181 of the German Civil Code (Bürgerliches Gesetzbuch).

48

--------------------------------------------------------------------------------

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the respective
Borrowers hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require a Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by such Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to clause (e) below.

(ii) If a Borrower or the Administrative Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to clause (e) below, (B) the Administrative Agent shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with the Code, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by such Borrower shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

(iii) If any Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to clause (e) below, (B) such Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount so withheld or
deducted by it to the relevant Governmental Authority in accordance with such
Laws, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by such Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or L/C Issuer, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
clause (a) above, each Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications.

(i) Without limiting the provisions of clause (a) or (b) above, each Borrower
shall, and does hereby, indemnify the Administrative Agent, each Lender and the
L/C Issuer, and shall make payment in respect thereof within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) withheld or deducted by such Borrower or the Administrative
Agent or paid by the Administrative Agent, such Lender or the L/C Issuer, as the
case may be, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. Each Borrower shall also,
and does hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, for any amount which a
Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this clause (c). A
certificate as to the amount of any such payment or liability delivered to a
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of clauses (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify and shall make payment in
respect thereof within 10 days after demand therefor, (x) the Administrative
Agent against any Indemnified Taxes attributable to such Lender or the L/C
Issuer (but only to the extent that any Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrowers to do so) and (y) the Administrative Agent and each
Borrower, as applicable, against any Excluded Taxes attributable to such Lender
or the L/C Issuer, in each case, that are payable or paid by the Administrative
Agent or a Borrower in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or

49

--------------------------------------------------------------------------------

 

asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender or the L/C Issuer,
the termination of the aggregate Commitments and the repayment, satisfaction or
discharge of all other Obligations.

(d) Evidence of Payments. Upon request by a Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by such Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, such Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender shall deliver to the Company and to the Administrative Agent,
when reasonably requested by the Company or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable Laws or
by the taxing authorities of any jurisdiction and such other reasonably
requested information as will permit the Company or the Administrative Agent, as
the case may be, to determine (A) whether or not payments made by the respective
Borrowers hereunder or under any other Loan Document are subject to Taxes, (B)
if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
respective Borrowers pursuant to this Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdictions.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent executed copies of IRS Form W-9 or such other documentation
or information prescribed by applicable Laws or reasonably requested by the
Company on behalf of such Borrower or the Administrative Agent as will enable
such Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Company and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Company on behalf of such Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

(I) executed copies of IRS Form W‑8BEN-E (or W-8BEN, as applicable) claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II) executed copies of IRS Form W-8ECI,

(III) executed copies of IRS Form W-8IMY and all required supporting
documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of such
Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed copies of IRS Form W-8BEN-E (or W-8BEN, as applicable), or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit such Borrower or the Administrative
Agent to determine the withholding or deduction required to be made.

50

--------------------------------------------------------------------------------

 

(iii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Company and the
Administrative Agent in writing of its legal inability to do so.

(iv) Each of the Borrowers shall promptly deliver to the Administrative Agent or
any Lender, as the Administrative Agent or such Lender shall reasonably request,
on or prior to the Closing Date (or such later date on which it first becomes a
Borrower), and in a timely fashion thereafter, such documents and forms required
by any relevant taxing authorities under the Laws of any jurisdiction, duly
executed and completed by such Borrower, as are required to be furnished by such
Lender or the Administrative Agent under such Laws in connection with any
payment by the Administrative Agent or any Lender of Taxes, or otherwise in
connection with the Loan Documents, with respect to such jurisdiction.

(v) If a payment made to a Recipient under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Company and the Administrative Agent at the time
or times prescribed by Law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this clause (v), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by a Borrower or with
respect to which a Borrower has paid additional amounts pursuant to this
Section, it shall pay to such Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by such
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses and net of any loss or gain
realized in the conversion of such funds from or to another currency incurred by
the Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to a Borrower pursuant to this subsection the payment of which would
place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This clause shall not be construed to require the
Administrative Agent, any Lender or the L/C Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Borrower or any other Person.

3.02 Illegality.

(a) If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund any Credit Extension whose
interest is determined by reference to the Eurocurrency Rate or CDOR Rate, or to
determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Company through the Administrative Agent, (a) any
obligation of such Lender to make or continue Eurodollar Rate Loans in the
affected currency or currencies or, in the case of Eurocurrency Rate Loans in
Dollars, to convert Base Rate Loans to Eurocurrency Rate Loans shall be
suspended, and (b) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans  the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Company that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice,
(x) the Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable and such Loans are denominated
in Dollars,

51

--------------------------------------------------------------------------------

 

convert all Eurocurrency Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurocurrency Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate.  Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.

(b) If, in any applicable jurisdiction, any Lender or any Designated Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for any Lender or its applicable Designated
Lender to (i) perform any of its obligations hereunder or under any other Loan
Document, (ii) to fund or maintain its participation in any Loan or (iii) issue,
make, maintain, fund or charge interest with respect to any Credit Extension to
any Foreign Borrower such Lender or such Designated Lender shall promptly notify
the Administrative Agent, then, upon the Administrative Agent notifying the
Company, and until such notice by such Lender or such Designated Lender is
revoked, any obligation of such Lender to issue, make, maintain, fund or charge
interest with respect to any such Credit Extension shall be suspended, and to
the extent required by applicable Law, cancelled.  Upon receipt of such notice,
the Loan Parties shall, (A) repay that Lender’s (or Designated Lender’s)
participation in the Loans or other applicable Obligations on the last day of
the Interest Period for each Loan or other Obligation occurring after the
Administrative Agent has notified the Company or, if earlier, the date specified
by the Lender (or the Designated Lender) in the notice delivered to the
Administrative Agent (being no earlier than the last day of any applicable grace
period permitted by applicable Law) and (B) take all reasonable actions
requested by such Lender or such Designated Lender to mitigate or avoid such
illegality.

3.03 Inability to Determine Rates.

(a) If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i)  the Administrative Agent determines
that (A)  deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable interbank market for such currency for the
applicable amount and Interest Period of such Eurocurrency Rate Loan or
(B) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Dollars or an Alternative Currency) or in
connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (i), “Impacted Loans”), or (ii) the Administrative Agent or
the Required Lenders determine that for any reason the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Company and each
Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice.  Upon receipt of such
notice, the Borrowers may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in Dollars in the
amount specified therein.

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, in consultation with the Company and the Required Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (2) the Administrative
Agent or the Required Lenders notify the Administrative Agent and the Company
that such alternative interest rate does not adequately and fairly reflect the
cost to the Lenders of funding the Impacted Loans, or (3) any Lender determines
that any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for such Lender or its applicable Lending Office
to make, maintain or fund Loans whose interest is determined by reference to
such alternative rate of interest or to determine or charge interest rates based
upon such rate or any Governmental Authority has imposed material restrictions
on the authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Company written notice thereof.

52

--------------------------------------------------------------------------------

 

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(f)) or the L/C
Issuer; or

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the applicable interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting, continuing or maintaining any Loan the interest on
which is determined by reference to the Eurocurrency Rate (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Company will
pay (or cause the applicable Borrower to pay) to such Lender or the L/C Issuer,
as the case may be, such additional amount or amounts as will compensate such
Lender or the L/C Issuer, as the case may be, for such additional costs incurred
or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy and/or liquidity), then from time to time the Company will pay (or
cause the applicable Borrower to pay) to such Lender or the L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.

(c) Mandatory Costs. If any Lender or the L/C Issuer incurs any Mandatory Costs
attributable to the Obligations, then from time to time the Company will pay (or
cause the applicable Borrower to pay) to such Lender or the L/C Issuer, as the
case may be, such Mandatory Costs.  Such amount shall be expressed as a
percentage rate per annum and shall be payable on the full amount of the
applicable Obligations.

(d) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
prepared in good faith setting forth in reasonable detail the calculation of the
amount or amounts necessary to compensate such Lender or the L/C Issuer or its
holding company, as the case may be, as specified in clauses (a), (b) or (c) and
delivered to the Company shall be conclusive absent manifest error. The Company
shall pay (or cause the applicable Borrower to pay) such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(e) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that no Borrower shall be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(f) Additional Reserve Requirements. The Borrowers shall pay to each Lender, (i)
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect

53

--------------------------------------------------------------------------------

 

of the maintenance of the Commitments or the funding of the Eurocurrency Rate
Loans, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which, in each
case, shall be due and payable on each date on which interest is payable on such
Loan; provided the Company shall have received at least 10 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest or costs
from such Lender. If a Lender fails to give notice 10 days prior to the relevant
Interest Payment Date, such additional interest or costs shall be due and
payable 10 days from receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Borrower to compensate) such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by a Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by such Borrower;

(c) any failure by a Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 11.13;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Borrower to pay)
any customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Company (or the applicable
Borrower) to the Lenders under this Section 3.05, each Lender shall be deemed to
have funded each Eurocurrency Rate Loan made by it at the Eurocurrency Rate for
such Loan by a matching deposit or other borrowing in the applicable interbank
market for such currency for a comparable amount and for a comparable period,
whether or not such Eurocurrency Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then at the
request of the Company such Lender or the L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be.  The Company hereby agrees to pay (or cause the applicable Borrower to pay)
all reasonable costs and expenses incurred by any Lender or the L/C Issuer in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if any Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different Lending Office in accordance with Section
3.06(a), the Company may replace such Lender in accordance with Section 11.13.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

54

--------------------------------------------------------------------------------

 

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Closing Date. This Agreement shall become effective upon and
the obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

(a) Loan Documents.  Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Loan Documents (other than the
German Share Pledge Agreement and the German Parallel Debt Agreement, both of
which are subject to Section 6.19(a)), each properly executed by a Responsible
Officer of the signing Loan Party and, in the case of this Agreement, by each
Lender.

(b) Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the Closing Date, and in form and substance
reasonably satisfactory to the Administrative Agent.

(c) Financial Statements.  The Administrative Agent shall have received:

(i) the audited consolidated balance sheet of the Company and its Subsidiaries
for the fiscal year ended December 31, 2013, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year of the Company and its Subsidiaries, including the notes thereto,
and the Interim Financial Statements; and

(ii) financial projections for the Company and its Subsidiaries in form and
substance satisfactory to the Lenders for each year commencing with the fiscal
year ended December 31, 2014 through December 31, 2018; and

(d) No Material Adverse Change.  There shall not have occurred a material
adverse change since December 31, 2013 in the operations, business, properties,
liabilities (actual or contingent) or condition (financial or otherwise) of any
Borrower or the Company and its Material Subsidiaries taken as a whole.

(e) Litigation.  There shall not exist any action, suit, investigation or
proceeding pending or, to the knowledge of any Borrower, threatened in any court
or before an arbitrator or Governmental Authority that could reasonably be
expected to have a Material Adverse Effect.

(f) Organization Documents, Resolutions, Etc.  Receipt by the Administrative
Agent of the following, each of which shall be originals or facsimiles (followed
promptly by originals), in form and substance satisfactory to the Administrative
Agent and its legal counsel:

(i) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary or managing
director (Geschäftsführer) of such Loan Party to be true and correct as of the
Closing Date;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in its jurisdiction or organization or formation; and

(iv) in the case of Gentherm Hungary Kft., a current excerpt of the entry of
Gentherm Hungary Kft. in the court of registration records (cégkivonat).

(g) Perfection and Priority of Liens.  Receipt by the Administrative Agent of
the following:

(i) the Account Control Agreements, in each case, as referred to in the Security
Agreement and duly executed by the appropriate parties;

(ii) proper financing statements in form appropriate for filing under the UCC of
all jurisdictions that the Administrative Agent may deem necessary or desirable
in order to perfect the Liens created under the Security Agreement, covering the
Collateral described in the Security Agreement;

(iii) completed requests for information, dated on or before the date of the
initial Credit Extension, listing all effective financing statements filed in
the jurisdictions referred to in clause (ii) above that name any Loan Party as
debtor, together with copies of such other financing statements;

55

--------------------------------------------------------------------------------

 

(iv) certificates representing any Equity Interests pledged under the Security
Agreement accompanied by undated stock powers (or other transfers, stock
transfer forms or the equivalent thereof) executed in blank and instruments
evidencing any Indebtedness pledged under the Security Agreement indorsed in
blank;

(v) searches of ownership of, and Liens on, intellectual property of each
Domestic Loan Party in the appropriate governmental offices;

(vi) duly executed notices of grant of security interest in the form required by
the Security Agreement as are necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the
intellectual property of the Domestic Loan Parties;

(vii) in the case of any personal property Collateral located at a premises
leased by a Domestic Loan Party (excluding locations owned by a Domestic Loan
Party and leased to another Domestic Loan Party), such estoppel letters,
consents and waivers from the landlords on such real property as may be required
by the Administrative Agent; and

(viii) evidence of the completion of all other actions, recordings and filings
of or with respect to the Security Agreement (including the payment of any
recording or filing fees) that the Administrative Agent may deem necessary or
desirable in order to perfect the Liens created thereby.

(h) Evidence of Insurance.  Receipt by the Administrative Agent of evidence that
all insurance required to be maintained pursuant to the Loan Documents has been
obtained and is in effect, together with the certificates of insurance, naming
the Administrative Agent, on behalf of the Secured Parties, as an additional
insured or loss payee, as the case may be, under all insurance policies
maintained with respect to the assets and properties of the Loan Parties that
constitutes Collateral.

(i) Closing Certificate.  Receipt by the Administrative Agent of a certificate
signed by the chief financial officer of the Company certifying that (i) the
conditions specified in Sections 4.01(d) and (e) and Sections 4.02(a) and (b)
have been satisfied, (ii) the Company and its Material Subsidiaries have no
Indebtedness for borrowed money (other than Indebtedness permitted by Section
7.03) and (ii) each Loan Party is (after giving effect to the transactions
contemplated hereby and the incurrence of Indebtedness related thereto),
individually and together with its Material Subsidiaries on a consolidated
basis, Solvent.

(j) Termination of Existing Credit Agreements.  Receipt by the Administrative
Agent of evidence that the Existing Credit Agreements concurrently with the
Closing Date are being terminated and all Liens securing obligations under the
Existing Credit Agreements concurrently with the Closing Date are being
released.

(k) Fees.  Receipt by the Administrative Agent, the Arranger and the Lenders of
any fees required to be paid on or before the Closing Date.

(l) Licensing Requirements.  Each Lender shall have obtained all applicable
licenses, consents, permits and approvals as deemed necessary by such Lender in
order to execute and perform the transactions contemplated by the Loan
Documents.

(m) Consents.  Receipt by the Administrative Agent of a certificate of a
Responsible Officer of each Loan Party either (A) attaching copies of all
consents, licenses and approvals required in connection with the execution,
delivery and performance by such Loan Party and the validity against such Loan
Party of the Loan Documents to which it is a party, and such consents, licenses
and approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required;

(n) Attorney Costs.  Unless waived by the Administrative Agent, the Company
shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Company and the Administrative Agent).

(o) Other.  Receipt by the Administrative Agent and the Lenders of such other
documents, instruments, agreements and information as reasonably requested by
the Administrative Agent or any Lender.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

56

--------------------------------------------------------------------------------

 

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of (i) the Borrowers contained in Article
V and (ii) each Loan Party contained in each other Loan Document or in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (and in all respects if any
such representation or warranty is already qualified by materiality) on and as
of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality) as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in Section 5.05(a)
and (b) shall be deemed to refer to the most recent statements furnished
pursuant to, respectively, of Section 6.01(a) and (b).

(b) No Default shall exist, or would result from such proposed Credit Extension
or the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(d) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.

(e) There shall be no impediment, restriction, limitation or prohibition imposed
under Law or by any Governmental Authority, as to the proposed financing under
this Agreement or the repayment thereof or as to rights created under any Loan
Document or as to application of the proceeds of the realization of any such
rights.

(f) If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.19 to the designation of such Borrower as a Designated Borrower shall
have been met to the satisfaction of the Administrative Agent.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to another Type or a continuation of Eurocurrency
Rate Loans) submitted by a Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

57

--------------------------------------------------------------------------------

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

5.01 Existence, Qualification and Power. Each Loan Party and each of its
Material Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party and
consummate the transactions contemplated thereby, and (c) is duly qualified and
is licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation in excess of the Threshold Amount
to which such Person is a party or affecting such Person or the properties of
such Person or any of its Material Subsidiaries or (ii) any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (c) violate any Law, except with respect
to any conflict, breach, contravention of, payment or violation (but not
creation of Lien) referred to in this clause (b)(ii) or (c) to the extent that
such conflicts, breaches, contraventions, payments and violations could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the transactions contemplated hereby or thereby, (b) the grant
by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof) or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present the financial condition of the
Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein.

(b) The most recently delivered unaudited consolidated balance sheets of the
Company and its Subsidiaries and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for the fiscal quarter ended
on that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Company and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal yearend audit adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) The consolidated forecasted balance sheet and statements of income and cash
flows of the Company and its Subsidiaries delivered pursuant to Sections
4.01(c)(ii) or 6.01(c) were prepared in good faith on the basis of the
assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, the Company’s good faith estimate of its future
financial condition and performance.

58

--------------------------------------------------------------------------------

 

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of any Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Company or any of its
Material Subsidiaries or against any of their properties or revenues that (a)
purport to affect or pertain to this Agreement or any other Loan Document, or
any of the transactions contemplated hereby or thereby, or (b) either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect.

5.07 No Default. Neither any Loan Party nor any Material Subsidiary thereof is
in default under or with respect to, or party to, any Contractual Obligation
that could, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. No Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

5.08 Ownership of Property; Liens. Each Loan Party and each of its Material
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of each Loan Party and its Material Subsidiaries is
subject to no Liens, other than Liens permitted by Section 7.01.

5.09 Environmental Compliance. The Loan Parties and their respective Material
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Company has
reasonably concluded that such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

5.10 Insurance. The properties of each Loan Party and each of its Material
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Loan Parties, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
any Loan Party or the applicable Material Subsidiary operates.

5.11 Taxes. Each Loan Party and each of its Material Subsidiaries have filed all
federal, state, provincial, territorial income and other material tax returns
and reports required to be filed, and have paid all federal, state, provincial,
territorial income and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any Loan Party or any of its Material Subsidiaries that
would, if made, have a Material Adverse Effect. Neither any Loan Party nor any
Material Subsidiary thereof is party to any tax sharing agreement.

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state Laws applicable to such
Plan. Each Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS to the effect that the
form of such Plan is qualified under Section 401(a) of the Code and the trust
related thereto has been determined by the Internal Revenue Service to be exempt
from federal income tax under Section 501(a) of the Code or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the best knowledge of each Borrower, nothing has occurred which would
prevent, or cause the loss of, such qualification. The Borrowers and each ERISA
Affiliate have made all required contributions to each Plan subject to Section
412 of the Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan.

(b) There are no pending or, to the best knowledge of any Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) No ERISA Event has occurred, and neither the Borrowers nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrowers and each ERISA Affiliate have met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrowers nor
any ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrowers
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due

59

--------------------------------------------------------------------------------

 

that are unpaid; (v) neither the Borrowers nor any ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or Section 4212(c) of
ERISA; and (vi) no Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan.

(d) With respect to each employee benefit or similar scheme or arrangement
mandated by a government other than the United States and maintained by any Loan
Party or any Subsidiary (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Material Subsidiary of any Loan Party that is not subject to United
States law (a “Foreign Plan”):

(i) any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices;

(ii) the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and

(iii) each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.

(e) None of the Borrowers, any Material Subsidiary nor any ERISA Affiliate
maintains or contributes to, or has any unsatisfied obligation to contribute to,
or liability or contingent liability under, any active or terminated Pension
Plan or Canadian Defined Benefit Pension Plan.

5.13 Subsidiaries; Equity Interests. As of the Second Amendment Effective Date,
the Borrowers have no Subsidiaries or Material Subsidiaries other than those
specifically disclosed as a Subsidiary or Material Subsidiary in Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and non-assessable and are owned by a
Loan Party in the amounts specified on Part (a) of Schedule 5.13 free and clear
of all Liens except those created under the Collateral Documents. The Borrowers
have no equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13. All of the outstanding
Equity Interests in the Borrowers have been validly issued, are fully paid and
non-assessable. Set forth on Part (c) of Schedule 5.13 is a complete and
accurate list of all Loan Parties, showing as of the Second Amendment Effective
Date (as to each Loan Party) the jurisdiction of its incorporation, the address
of its principal place of business and its U.S. taxpayer identification number
or, in the case of any non-U.S. Loan Party that does not have a U.S. taxpayer
identification number, its unique identification number issued to it by the
jurisdiction of its incorporation. The copy of the charter of each Loan Party
and each amendment thereto provided pursuant to Section 3.1.6 of the Second
Amendment is a true and correct copy of each such document, each of which is
valid and in full force and effect.

5.14 Margin Regulations; Investment Company Act.

(a) No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. No proceeds of any Loans
will be used to purchase or carry margin stock (within the meaning of Regulation
T, U or X issued by the FRB).

(b) None of the Borrowers, any Person Controlling the Borrowers, or any
Subsidiary of the Borrowers is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

5.15 Disclosure. The Borrowers have disclosed to the Administrative Agent and
the Lenders all Material Contracts and corporate or other restrictions to which
it or any of its Material Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other written information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrowers
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

60

--------------------------------------------------------------------------------

 

5.16 Compliance with Laws. Each Loan Party and each Material Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.17 Intellectual Property; Licenses, Etc. Each Loan Party and their respective
Material Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other Person. To the best knowledge of
each Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Loan Party or any of its Material Subsidiaries infringes upon
any rights held by any other Person.  No claim or litigation regarding any of
the foregoing is pending or, to the best knowledge of each Borrower, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

5.18 Solvency. Each Loan Party is, individually and together with its Material
Subsidiaries on a consolidated basis, Solvent.

5.19 Casualty, Etc. Neither the businesses nor the properties of any Loan Party
or any of its Material Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

5.20 Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Borrowers or any of their
Material Subsidiaries as of the Closing Date; however, employees in Germany and
Hungary are represented by separate work councils having co-determination rights
with respect to certain conditions of employment.  Neither the Borrowers nor any
Material Subsidiary has suffered any strikes, walkouts, work stoppages or other
material labor difficulty within the last five years.

5.21 Representations as to Foreign Obligors.  Each Foreign Obligor party hereto
represents and warrants to the Administrative Agent and the Lenders (and each
Foreign Obligor not a party hereto represents and warrants to the Administrative
Agent and the Lenders pursuant to the applicable Guaranty) that:

(a) Such Foreign Obligor is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

(b) The Applicable Foreign Obligor Documents are in proper legal form under the
Laws of the jurisdiction in which such Foreign Obligor is organized and existing
for the enforcement thereof against such Foreign Obligor under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Foreign Obligor Document or any other
document is sought to be enforced, (ii) any charge or tax as has been timely
paid and (iii) the notarization of the German Share Pledge Agreement which shall
be required at the time the German Share Pledge Agreement is executed.

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Obligor is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Obligor Documents or (ii) on any payment to be made by such
Foreign Obligor pursuant to the Applicable Foreign Obligor Documents, except as
has been disclosed to the Administrative Agent.

61

--------------------------------------------------------------------------------

 

(d) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

(e) The choice of governing law of the Loan Documents will be recognized and
enforced in each jurisdiction in which a Foreign Obligor is organized and
existing and each jurisdiction in which Collateral in respect of a Foreign
Obligor is located, subject to any public policy considerations in such
jurisdiction. Any judgment obtained in relation to a Loan Document in the
jurisdiction of the governing law of such Loan Document will be recognized and
enforced in each jurisdiction a Foreign Obligor is organized and existing and
each jurisdiction in which Collateral in respect of a Foreign Obligor is
located, subject to any public policy considerations in such jurisdiction.

(f) In the case of each Foreign Obligor (other than the Canadian Borrowers), for
the purposes of The Council of the European Union Regulation No. 1346/2000 on
Insolvency Proceedings (the “Regulation”), its centre of main interest (as that
term is used in Article 3(1) of the Regulation) is situated in such Foreign
Obligor’s jurisdiction of organization and it has no “establishment” (as that
term is used in Article 2(h) of the Regulation) in any other jurisdiction.  For
the avoidance of doubt, a customs warehouse located in another jurisdiction does
not constitute an “establishment” (as that term is used in Article 2(h) of the
Regulation).

5.22 Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 7.01) on all right, title and interest of the
respective Loan Parties in the Collateral described therein. Except for filings
contemplated hereby and by the Collateral Documents, no filing or other action
will be necessary to perfect or protect such Liens.

5.23 German Money Laundering Act (Geldwäschegesetz). All Credit Extensions to be
made by the Lenders under this Agreement will solely be drawn for the account of
each Borrower.  None of the Borrowers act in connection with this Agreement for
the account, or upon the instigation (Veranlassung) of an economic beneficiary
(wirtschaftlich Berechtigter) within the meaning of § 1 Section 6 of the German
Money Laundering Act (Geldwäschegesetz).

5.24 Pari Passu Ranking. The payment obligations of each Foreign Obligor under
the Loan Documents rank at least pari passu with the claims of all its other
unsecured and unsubordinated creditors, except for obligations mandatorily
preferred by applicable Law generally.

5.25 Deposit Accounts.  Other than the deposit accounts set forth on Schedule II
to the Security Agreement, no Domestic Loan Party maintains any deposit accounts
(as defined in the UCC), securities accounts (as defined in the UCC) or other
similar accounts.

5.26 Government Sanctions. The Company represents that neither the Company nor
any of its Subsidiaries (collectively, the “Gentherm Company”) or, to the
knowledge of the Gentherm Company, any director, officer, employee, agent,
affiliate or representative of the Company is an individual or entity that is,
or is owned or controlled by any individual or entity that is, (a) currently the
subject or target of any Sanctions, (b) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority, or (c) located, organized or resident in a Designated
Jurisdiction.

5.27 PATRIOT Act. To the extent applicable, the Company and each Subsidiary is
in compliance, in all material respects, with (a) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto and (b)
the Act.

5.28 Anti-Corruption Laws. The Loan Parties and their Subsidiaries have
conducted their business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada), the Corruption of Foreign Public Officials Act (Canada),
the UK Bribery Act 2010 and other similar anti-corruption legislation in other
jurisdictions, and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

5.29 EEA Financial Institutions. No Loan Party is an EEA Financial Institution.

62

--------------------------------------------------------------------------------

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than any
contingent claims for indemnification or expense reimbursement not yet
asserted), or any Letter of Credit shall remain outstanding, the Company shall,
and shall (except in the case of the covenants set forth in Sections 6.01, 6.02,
and 6.03) cause each other Borrower and each Material Subsidiary (or, in the
case of the covenant set forth in Section 6.20, each Subsidiary) that is not a
Borrower to:

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail reasonably satisfactory to the Administrative Agent and the
Required Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Company, a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company, a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter, the related consolidated statements of income or operations
for such fiscal quarter and for the portion of the Company’s fiscal year then
ended, and the related consolidated statements of changes in shareholders’
equity, and cash flows for the portion of the Company’s fiscal year then ended,
in each case setting forth in comparative form, as applicable, the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Company as fairly presenting the financial condition, results
of operations, shareholders’ equity and cash flows of the Company and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes and such consolidating statements to be
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Company to the effect that such statements are fairly stated
in all material respects when considered in relation to the consolidated
financial statements of the Company and its Subsidiaries; and

(c) as soon as available, but in any event not later than the date that is 30
days after the end of each fiscal year of the Company, an annual business plan
and budget of the Company and its Subsidiaries on a consolidated basis,
including forecasts prepared by management of the Company, in form reasonably
satisfactory to the Administrative Agent and the Required Lenders, of
consolidated balance sheets and statements of income or operations and cash
flows of the Company and its Subsidiaries on a quarterly basis for (x) the
immediately following fiscal year, in the case of a business plan and budget
delivered before the end of a fiscal year and (y) the fiscal year in which such
business plan and budget is delivered, in the case of a business plan and budget
delivered after the end of a fiscal year (including the fiscal year in which the
Maturity Date occurs).

As to any information contained in materials furnished pursuant to Section
6.02(c), the Company shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Company to furnish the information and
materials described in Section 6.01(a) and (b) above at the times specified
therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail reasonably satisfactory to the Administrative
Agent and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Company;

(b) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
any Borrower by independent accountants in connection with the accounts or books
of the Company or any Subsidiary, or any audit of any of them;

63

--------------------------------------------------------------------------------

 

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Company, and copies of all annual, regular, periodic and special reports
and registration statements which the Company may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934 or
with any national securities exchange (or comparable agency in any applicable
non-U.S. jurisdiction), and in any case not otherwise required to be delivered
to the Administrative Agent pursuant hereto;

(d) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Material
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;

(e) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Material Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Material Subsidiary thereof;

(f) not later than five Business Days after receipt thereof by any Loan Party or
any Material Subsidiary thereof, copies of all notices, requests and other
documents (including amendments, waivers and other modifications) so received
under or pursuant to any indenture, loan or credit or similar agreement and,
from time to time upon request by the Administrative Agent, such information and
reports regarding such indentures and loan and credit and similar agreements as
the Administrative Agent may reasonably request;

(g) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could
reasonably be expected to have a Material Adverse Effect; and

(h) promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Material Subsidiary, or compliance with
the terms of the Loan Documents, as the Administrative Agent or any Lender may
from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 11.02; or (ii) on which such documents
are posted on the Company’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Company shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Company to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Company
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents to the extent not readily available on any such Intranet or
website. Notwithstanding anything contained herein, in every instance the
Company shall be required to provide paper copies of the Compliance Certificates
required by Section 6.02(a) to the Administrative Agent. Except for such
Compliance Certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Company with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of such Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrowers or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Each Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent, the Arranger, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive proprietary) with respect
to the Borrowers or their respective securities for purposes of United States
federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

64

--------------------------------------------------------------------------------

 

6.03 Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;

(c) of the occurrence of any ERISA Event or Foreign Plan Event; and

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party.

Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Company setting forth
details of the occurrence referred to therein and stating what action the
Company has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its material obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by it and (b) all lawful claims which, if unpaid,
would by law become a Lien upon it or its properties or assets, unless the same
are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves are being maintained by it.

6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or 7.05.

(b) Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

(c) Preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

6.06 Maintenance of Properties.

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted.

(b) Make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrowers, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons and providing for not less than 30 days’ prior notice to
the Administrative Agent of termination, lapse or cancellation of such insurance
(or 10 days’ prior notice in the case of termination or cancellation due to
non-payment).

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving its assets and
business.

65

--------------------------------------------------------------------------------

 

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Company; provided,
that, excluding any such visits and inspections during the continuation of an
Event of Default, only the Administrative Agent on behalf of the Lenders may
exercise rights under this Section 6.10 and the Administrative Agent shall not
exercise such rights more often than one time during any calendar year, it being
understood that such time shall be at the Company’s expense; provided, further
that when an Event of Default exists the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Company at any time during normal
business hours and without advance notice.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions (a) to refinance
existing Indebtedness (including Indebtedness outstanding under the Existing
Credit Agreements), (b) to pay fees and expenses incurred in connection with the
transactions contemplated hereby, (c) to provide ongoing working capital and (d)
for other general corporate purposes of the Company and its Material
Subsidiaries not in contravention of any Law or of any Loan Document.

6.12 Approvals and Authorizations. Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Foreign Obligor is
organized and existing, and all approvals and consents of each other Person in
such jurisdiction, in each case that are required in connection with the Loan
Documents.

6.13 Covenant to Guarantee Obligations and Give Security. Upon (x) the formation
or acquisition of any new direct or indirect Material Subsidiary (other than an
Excluded Subsidiary) by any Loan Party or (y) any Subsidiary (other than an
Excluded Subsidiary) becoming a Material Subsidiary (the date such Subsidiary is
determined to be, or designated as, a Material Subsidiary in accordance with the
definition thereof being the “Material Subsidiary Date”), then the Company
shall, in each case, at the Borrowers’ expense:

(a) within 10 days after such formation, acquisition or Material Subsidiary
Date, as applicable, cause such Material Subsidiary (such Material Subsidiary
being a “New Guarantor”) to duly execute and deliver to the Administrative Agent
(i) a guaranty or guaranty supplement, in form and substance satisfactory to the
Administrative Agent (or, if such Material Subsidiary is to become a Designated
Borrower, a Designated Borrower Request and Assumption Agreement), guaranteeing,
(x) in the case of a New Guarantor that is a Domestic Subsidiary, the
Obligations or (y) in the case of a New Guarantor that is a Foreign Subsidiary,
the Foreign Obligations (subject to the limitations as specified under Section
2.14 with respect to a German Loan Party), and (ii) if the German Parallel Debt
Agreement has been delivered pursuant to Section 6.19(a), a joinder to the
German Parallel Debt Agreement;

(b) with respect to each New Guarantor (including, for the avoidance of doubt,
any New Guarantor that has delivered a Designated Borrower Request and
Assumption Agreement) (i) that is a Domestic Subsidiary, within 15 days after
such formation, acquisition or Material Subsidiary Date, as applicable, cause
such New Guarantor to duly execute and deliver to the Administrative Agent
Security Agreement Supplements and other security agreements, pledge agreements
and account control agreements, as specified by and in form and substance
satisfactory to the Administrative Agent (including delivery of all Equity
Interests to be pledged and other instruments of the type specified in Section
4.01), securing payment of all Obligations and constituting first priority,
perfected Liens on all such New Guarantor’s property and assets or (ii) that is
a Foreign Subsidiary, within 15 days after such formation, acquisition or
Material Subsidiary Date, as applicable, cause such New Guarantor to duly
execute and deliver to the Administrative Agent Security Agreement Supplements,
pledge agreements and other security agreements and such other documents as the
Administrative Agent shall reasonably deem appropriate for such purpose, in each
case, as specified by and in form and substance satisfactory to the
Administrative Agent (including delivery of all Equity Interests to be pledged),
securing payment of all Foreign Obligations and constituting first priority,
perfected Liens on all Equity Interests owned by such New Guarantor; and

(c) within 30 days after such formation, acquisition or Material Subsidiary
Date, as applicable, cause such New Guarantor (including, for the avoidance of
doubt, any such New Guarantor that has delivered a Designated Borrower Request
and Assumption Agreement) to take whatever action (including the filing of UCC
financing statements) that may be necessary or advisable in the reasonable
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid and
subsisting Liens on the property purported to be subject to the Security
Agreement Supplements, pledge agreements, security agreements, account control
agreements, collateral access agreements and other agreements delivered pursuant
to this Section 6.13 or Section 2.19, as applicable, enforceable against all
third parties in accordance with their terms; and

66

--------------------------------------------------------------------------------

 

(d) within 60 days after such formation, acquisition or Material Subsidiary
Date, as applicable, deliver to the Administrative Agent, upon the request of
the Administrative Agent in its sole discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Loan Parties acceptable to the Administrative Agent as to the
matters contained in clauses (a), (b) and (c) above, and as to such other
matters as the Administrative Agent may reasonably request.

Notwithstanding anything to the contrary in any Loan Document, (i) no more than
66% of the voting Equity Interests of any first-tier Subsidiary (including any
Subsidiary that is a CFC or a CFC Holdco) shall be pledged as security for the
Obligations of the Company or any of its Domestic Subsidiaries if such pledge
results in material adverse tax consequences for the Company and its
Subsidiaries, taken as a whole, (ii) no Material Subsidiary (including any
Material Subsidiary that is a CFC or a CFC Holdco (or a Material Subsidiary that
is held directly or indirectly by a CFC)) shall be required to pledge as
security for the Obligations of the Company or any of its Domestic Subsidiaries
any of its assets if such pledge results in material adverse tax consequences
for the Company and its Subsidiaries, taken as a whole, (iii) no Material
Subsidiary (including any Material Subsidiary that is a CFC or a CFC Holdco (or
a Material Subsidiary that is held directly or indirectly by a CFC)) shall be
required to guarantee the Obligations of the Company or its Domestic
Subsidiaries if such guaranty results in material adverse tax consequences for
the Company and its Subsidiaries, taken as a whole and (iv) the Collateral shall
not include (and no actions under clause (b) and (c) above shall be required
with respect thereto) (w) any assets as to which the Administrative Agent and
the Company agree that the costs or other consequences of obtaining a security
interest or perfection thereof are excessive in view of the benefits to be
obtained by the Secured Parties therefrom, (x) that certain fee owned real
property of Gentherm Properties I, LLC located at 21680-21700 Haggerty Road,
Northville, Michigan and constituting the Company’s headquarters, (y) that
certain fee owned real property of Gentherm Properties II, LLC located at 38455
Hills Tech Drive, Farmington Hills, Michigan, or (z) any fee owned real property
of Gentherm Properties III, LLC; provided, that, the aggregate fair market value
(as determined by the purchase price thereof or otherwise by the good faith
business judgment of the Company) of all fee owned real property of Gentherm
Properties III, LLC excluded pursuant to this clause (iv)(z) shall not exceed
$15,000,000.

6.14 Compliance with Environmental Laws. Comply, and take commercially
reasonable efforts to cause all lessees and other Persons operating or occupying
its properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties, except where the failure to
do so could not, individually or in the aggregate, reasonable be expected to
have a Material Adverse Effect; and conduct any investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action
reasonably necessary to remove and clean up all Hazardous Materials from any of
its properties, to the extent required by and in accordance with the
requirements of all Environmental Laws; provided, however, that it shall not be
required to undertake any such cleanup, removal, remedial or other action to the
extent that (x) its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with GAAP or (y) such cleanup, removal,
remedial or other action is not required by the applicable Governmental
Authority after disclosure of the underlying matter to such Governmental
Authority and the failure to undertake such cleanup, removal, remedial or other
action could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

6.15 Further Assurances. Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and reregister any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Material Subsidiaries’
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Collateral Documents, (iii) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and any
of the Liens intended to be created thereunder and (iv) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
its Material Subsidiaries is or is to be a party, and cause each of its Material
Subsidiaries to do so.

6.16 Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all leases of real property to which it is
a party, keep such leases in full force and effect and not allow such leases to
lapse or be terminated or any rights to renew such leases to be forfeited or
cancelled, notify the Administrative Agent of any default by any party with
respect to such leases and cooperate with the Administrative Agent in all
respects to cure any such default, and cause each of its Material Subsidiaries
to do so, except, in any case, where the failure to do so, either individually
or in the aggregate, could not be reasonably likely to have a Material Adverse
Effect.

67

--------------------------------------------------------------------------------

 

6.17 Lien Searches. Promptly following receipt of the acknowledgment copy of any
financing statements filed with respect to it under the UCC in any jurisdiction
by or on behalf of the Secured Parties, deliver to the Administrative Agent
completed requests for information listing such financing statement and all
other effective financing statements filed in such jurisdiction that name any
Loan Party as debtor, together with copies of such other financing statements.

6.18 Material Contracts. Perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it, maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in accordance with its terms, take all such action to such end as may be from
time to time requested by the Administrative Agent and, upon request of the
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or for action as it or any
of its Subsidiaries is entitled to make under such Material Contract, and cause
each of its Subsidiaries to do so, except, in any case, where the failure to do
so, either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

6.19 Post-Closing Obligations.

(a) If the Reorganization is not consummated within ninety (90) days of the
Closing Date, pledge to the Administrative Agent, for the benefit of the Secured
Parties, any Equity Interests in Gentherm Germany directly owned by a Loan Party
(subject to the limitations set forth in the final paragraph of Section 6.13)
pursuant to the German Share Pledge Agreement and (i) cause the German Share
Pledge Agreement to be appropriately executed, delivered and notarized in
Germany, (ii) cause the German Parallel Debt Agreement to be appropriately
executed and delivered, (iii) pay all applicable filing and notarization fees in
connection therewith, (iv) deliver to the Administrative Agent any amendments to
Gentherm Germany’s Organization Documents as are requested by the Administrative
Agent in connection with the German Share Pledge Agreement and (v) deliver to
the Administrative Agent such other documents, agreements or instruments as the
Administrative Agent shall reasonably require in connection therewith,
including, upon the request of the Administrative Agent in its sole discretion,
a signed copy of a favorable opinion, addressed to the Administrative Agent and
the other Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the matters contained in this clause (a), and as to
such other matters as the Administrative Agent may reasonably request.

(b) If the Reorganization is consummated within ninety (90) days of the Closing
Date, pledge to the Administrative Agent, for the benefit of the Secured
Parties, any Equity Interests in any Luxembourg Reorganization Subsidiary
directly owned by a Loan Party (subject to the limitations set forth in the
final paragraph of Section 6.13), pay all applicable filing and notarization
fees in connection therewith and deliver to the Administrative Agent such other
documents, agreements or instruments as the Administrative Agent shall
reasonably require in connection therewith, including, upon the request of the
Administrative Agent in its sole discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Loan Parties acceptable to the Administrative Agent as to the
matters contained in this clause (b), and as to such other matters as the
Administrative Agent may reasonably request.

6.20 Anti-Corruption Laws. Conduct its business in compliance with the United
States Foreign Corrupt Practices Act of 1977, the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada), the Corruption of Foreign
Public Officials Act (Canada), the UK Bribery Act 2010 and other similar
anti-corruption legislation in other jurisdictions and maintain policies and
procedures designed to promote and achieve compliance with such laws

68

--------------------------------------------------------------------------------

 

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than any
contingent claims for indemnification or expense reimbursement not yet
asserted), or any Letter of Credit shall remain outstanding, the Company shall
not, nor shall it permit any other Borrower or any Material Subsidiary (or, in
the case of the covenants set forth in Sections 7.17 and 7.20, any Subsidiary)
to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.03(b);

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(e) with respect to the German Loan Parties, customary retention of title
arrangements (including any extended retention of title arrangements
(verlängerter Eigentumsvorbehalt)) arising in the ordinary course of business
and pledges in favor of account banks pursuant to their general terms and
conditions (Allgemeine Geschäftsbedingungen) with respect to bank accounts;

(f) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(g) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(h) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(i) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(j) Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i)such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(k) Liens on assets of Excluded Subsidiaries securing Indebtedness of Excluded
Subsidiaries permitted by Section 7.03(g);

(l) Liens on the Equity Interests of Gentherm Vietnam Co. Ltd. securing
Indebtedness of Gentherm Vietnam Co. Ltd. permitted by Section 7.03(k);

(m) Liens on the real property owned by Gentherm Properties I, LLC securing the
Indebtedness permitted by Section 7.03(h);

(n) so long as the L/C Issuer has not issued a backstop Letter of Credit in
favor of The Bank of Nova Scotia in connection with the Global Letters of
Guarantee and credit card obligations owed to The Bank of Nova Scotia, Liens of
The Bank of Nova Scotia on cash collateral posted by Global, in an amount not to
exceed $2,500,000, to support its obligations to The Bank of Nova Scotia under
the Global Letters of Guarantee and/or under credit card obligations owed to The
Bank of Nova Scotia;

(o) Liens on the real property owned by Gentherm Properties II, LLC securing the
Indebtedness permitted by Section 7.03(j);

69

--------------------------------------------------------------------------------

 

(p) Liens on the assets and Equity Interests of Gentherm Macedonia DOOEL import
– export Skopje securing Indebtedness of Gentherm Macedonia DOOEL import –
export Skopje permitted by Section 7.03(l); and

(q) Liens on the real property owned by Gentherm Properties III, LLC securing
the Indebtedness permitted by Section 7.03(m).

7.02 Investments. Make any Investments, except:

(a) Investments held or made by the Company or such Material Subsidiary in the
form of Cash Equivalents or any other form permitted under and in accordance
with the corporate cash investment policy of the Company as in effect on the
Closing Date or thereafter to the extent of any changes approved by the Required
Lenders in their sole discretion;

(b) advances to officers, directors and employees of the Company and its
Material Subsidiaries in an aggregate amount not to exceed $500,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) (i) Investments in any Person that is a Loan Party prior to giving effect to
such Investment (including any new Subsidiary that becomes a Loan Party
simultaneously with such Investment) and (ii) Investments by any Material
Subsidiary of the Company that is not a Loan Party in any Subsidiary of the
Company that is not a Loan Party;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees either (i) permitted by Section 7.03 (other than by reference to
this Section 7.02 (or any sub-clause hereof)) or (ii) of Indebtedness of any
Subsidiary which Indebtedness would be permitted by Section 7.03(e) if incurred
directly by the Borrowers or any Material Subsidiary of the Borrowers;

(f) Permitted Acquisitions;

(g) Investments existing as of the Second Amendment Effective Date and set forth
in Schedule 7.02;

(h) Investments made in Subsidiaries of the Company that are organized in
Vietnam; provided, that, the aggregate outstanding amount of such Investments
made in reliance on this Section 7.02(h) and not in reliance on any other
subsection of this Section 7.02 plus the aggregate outstanding amount of
Indebtedness incurred in reliance on Section 7.03(k) shall not exceed
$35,000,000 at any one time outstanding;

(i) Investments made after the Closing Date in Subsidiaries of the Company that
are organized in the Ukraine or Macedonia; provided, that, the aggregate
outstanding amount of such Investments made in reliance on this Section 7.02(i)
and not in reliance on any other subsection of this Section 7.02 plus the
aggregate outstanding amount of Indebtedness incurred in reliance on Section
7.03(l) shall not exceed $35,000,000 at any one time outstanding; and

(j) other Investments made after the Closing Date not exceeding $20,000,000 in
the aggregate at any one time outstanding anytime thereafter; provided, that, no
such Investments shall be made in Subsidiaries of the Company that are organized
in Vietnam, the Ukraine or Macedonia.

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any refinancings, refundings, renewals or extensions thereof; provided that (i)
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;

(c) Guarantees of the Company or any Loan Party in respect of (i) Indebtedness
otherwise permitted hereunder of the Company or any other Loan Party, (ii)
Indebtedness of Excluded Subsidiaries permitted by Section 7.03(g), (iii)
Indebtedness of Gentherm Vietnam Co. Ltd. permitted by Section 7.03(k), and (iv)
Indebtedness of Gentherm Macedonia DOOEL import – export Skopje permitted by
Section 7.03(l);

70

--------------------------------------------------------------------------------

 

(d) obligations (contingent or otherwise) of the Company or any Material
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and (ii)
such Swap Contract does not contain any provision exonerating the non-defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party;

(e) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(j); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$5,000,000;

(f) intercompany Indebtedness among the Loan Parties and their respective
Subsidiaries to the extent permitted under Section 7.02(c);

(g) Indebtedness of the Company and its Material Subsidiaries in an aggregate
principal amount not to exceed $20,000,000 at any time outstanding;

(h) Indebtedness of Gentherm Properties I, LLC secured only by that certain fee
owned real property of Gentherm Properties I, LLC located at 21680-21700
Haggerty Road, Northville, Michigan and constituting the headquarters of the
Company, in an aggregate amount not to exceed $20,000,000 at any one time
outstanding;

(i) the Global Letters of Guarantee;

(j) Indebtedness of Gentherm Properties II, LLC secured only by that certain fee
owned real property of Gentherm Properties II, LLC located at 38455 Hills Tech
Drive, Farmington Hills, Michigan, in an aggregate amount not to exceed
$5,000,000 at any one time outstanding;

(k) Indebtedness of Gentherm Vietnam Co. Ltd. in an aggregate principal amount
not to exceed $15,000,000 at any time outstanding;

(l) Indebtedness of Gentherm Macedonia DOOEL import – export Skopje in an
aggregate principal amount not to exceed $10,000,000 at any time outstanding;
and

(m) Indebtedness of Gentherm Properties III, LLC secured only by the fee owned
real property of Gentherm Properties III, LLC, in an aggregate amount not to
exceed $15,000,000 at any one time outstanding.

7.04 Fundamental Changes. Merge, dissolve, liquidate, amalgamate or consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default exists or would result therefrom:

(a) any Material Subsidiary may merge with (i) the Company, provided that the
Company shall be the continuing or surviving Person, or (ii) any Borrower (other
than the Company) or any Guarantor, provided that (x) when any Material
Subsidiary that is not a Loan Party is merging with a Subsidiary that is a
Guarantor, such Guarantor shall be the continuing or surviving Person, (y) when
any Material Subsidiary that is not a Borrower is merging with a Borrower, such
Borrower shall be the continuing or surviving Person and (z) when any Material
Subsidiary that is not a Domestic Loan Party is merging with a Domestic Loan
Party, such Domestic Loan Party shall be the continuing or surviving Person;

(b) any Material Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Company or to any
Material Subsidiary; provided, that if the transferor in such a transaction is a
Loan Party, then the transferee must be a Loan Party; provided, further, that,
if the transferor in such a transaction is a Domestic Loan Party, then the
transferee must be a Domestic Loan Party;

(c) any Disposition contemplated by Section 7.05(g); and

(d) any such transactions contemplated by the Reorganization as set forth on
Schedule 1.01(a).

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

71

--------------------------------------------------------------------------------

 

(d) Dispositions of property by any Material Subsidiary to the Company or to a
Material Subsidiary; provided, that, if the transferor of such property is a
Loan Party, the transferee thereof must be a Loan Party; provided, further,
that, if the transferor of such property is a Domestic Loan Party, then the
transferee must be a Domestic Loan Party;

(e) Dispositions permitted by Section 7.04 (other than by reference to this
Section 7.05 (or any sub-clause hereof));

(f) (i) non-exclusive licenses of IP Rights (A) to any Loan Party or any
Subsidiary of any Loan Party or (B) in the ordinary course of business and
substantially consistent with past practice and (ii) licenses of IP Rights on an
exclusive basis so long as such exclusive licensing is limited to geographic
areas, particular fields of use, customized products for customers or limited
time periods, and so long as after giving effect to such license, the Loan
Parties retain sufficient rights to use the subject intellectual property as to
enable them to continue to conduct their business in the ordinary course;

(g) the Disposition (including any sale and leaseback transaction) by (i)
Gentherm Properties I, LLC of the fee owned real property located at 21680-21700
Haggerty Road, Northville, Michigan and constituting the Company’s headquarters,
(ii) Gentherm Properties II, LLC of the fee owned real property located at 38455
Hills Tech Drive, Farmington Hills, Michigan, and (iii) Gentherm Properties III,
LLC of its fee owned real property; and

(h) Dispositions by the Company and its Material Subsidiaries not otherwise
permitted under this Section 7.05; provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition and
(ii) the aggregate book value of all property Disposed of in reliance on this
clause (g) in any fiscal year shall not exceed $5,000,000; provided, however,
that any Disposition pursuant to clauses (a) through (g) shall be for fair
market value.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests, except that:

(a) each Material Subsidiary may make Restricted Payments to the Company and any
other Subsidiary that owns an Equity Interest in such Material Subsidiary, in
each case, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;

(b) the Company and each Material Subsidiary may make Restricted Payments
payable solely in the form of common stock or other common Equity Interests of
such Person;

(c) the Company and each Material Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests;

(d) the Company may issue and sell its common Equity Interests; provided, that,
the net cash proceeds of any such issuance or sale shall be used for general
corporate purposes; and

(e) the Company may make other Restricted Payments in an aggregate amount not to
exceed $10,000,000 during the term of this Agreement; provided, that,
immediately before and immediately after giving Pro Forma Effect to any such
Restricted Payment, no Default shall have occurred and be continuing.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Material Subsidiaries on the date hereof or any business substantially
related or incidental thereto.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any of its Affiliates, whether or not in the ordinary course of business, other
than (a) intercompany loans among Loan Parties and their respective Subsidiaries
permitted under Section 7.02(c) or 7.03(f), (b) the Reorganization or (c)
otherwise on fair and reasonable terms substantially as favorable to it as would
be obtainable by it at the time in a comparable arm’s length transaction with a
Person other than one of its Affiliates.

7.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Material Subsidiary to make Restricted Payments to the Company or any
Guarantor or to otherwise transfer property to the Company or any Guarantor,
(ii) of the Company or any Material Subsidiary to act as a Loan Party pursuant
to the Loan Documents or (iii) of the Company or any Material Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person;
provided, however, that this clause (iii) shall not prohibit any negative pledge
(x) incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.03(e) solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness, (y) consisting of
customary restrictions on or under leases, subleases, licenses, sublicenses or
asset sale agreements otherwise permitted hereby so long as such restrictions
only relate to the assets subject thereto or (z) constituting customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest; or (b) requires the grant of a Lien to secure an obligation
of such Person if a Lien is granted to secure another obligation of such Person.

72

--------------------------------------------------------------------------------

 

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11 Financial Covenants.

(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Company to be less
than 3.50:1.00.

(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Company to be greater than 2.75:1.00;
provided, that, following the consummation of a Material Acquisition, the ratio
described above shall increase to 3.25:1.0 (the “Leverage Increase”) for four
consecutive fiscal quarters commencing with the fiscal quarter in which such
Material Acquisition occurred; provided, further, that, for at least one full
fiscal quarter immediately following each Leverage Increase, the Consolidated
Leverage Ratio as of the end of such fiscal quarter shall be not greater than
2.75:1.00 (without, for the avoidance of doubt, giving effect to the ratio
increase contemplated by the first proviso of this Section 7.11(b)) before
another Leverage Increase may occur.

7.12 Amendments of Organization Documents, etc..

(a) Amend, modify or change any of its Organization Documents in a manner
adverse to the Lenders.

(b) Without providing ten (10) days prior written notice to the Administrative
Agent, change its name, jurisdiction of formation or form of organization.

(c) Notwithstanding any other provisions of this Agreement to the contrary, (i)
permit any Loan Party or any Subsidiary to issue or have outstanding any shares
of preferred Equity Interests or (ii) create, incur, assume or suffer to exist
any Lien on any Equity Interests of any Subsidiary of any Loan Party, except for
Liens permitted by Section 7.01.

7.13 Accounting Changes. Make any change in (a) its accounting policies or
reporting practices, except as required by GAAP, or (b) its fiscal year.

7.14 Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Indebtedness, except
(a) the prepayment of the Credit Extensions in accordance with the terms of this
Agreement and (b) regularly scheduled or required repayments or redemptions of
Indebtedness set forth in Schedule 7.03 and refinancings and refundings of such
Indebtedness in compliance with Section 7.03(b).

7.15 Amendment, Etc. of Indebtedness. Amend, modify or change in any manner any
term or condition of any Indebtedness set forth in Schedule 7.03, except for any
refinancing, refunding, renewal or extension thereof permitted by Section
7.03(b).

7.16 Designation of Senior Debt. Designate any Indebtedness (other than the
Obligations) of the Company or any of its Material Subsidiaries as “Designated
Senior Debt” (or any similar term) under, and as defined in, any agreement,
instrument or document governing any Indebtedness permitted under Section 7.03.

7.17 Sanctions. Directly or indirectly, use any Loan or Letter of Credit or the
proceeds of any Loan or any Letter of Credit, or lend, contribute or otherwise
make available such proceeds to any Person, to fund any activities of or
business with any Person, or in any Designated Jurisdiction, that, at the time
of such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by any Person (including any Person participating in the
transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender or otherwise) of Sanctions.

7.18 Bank Accounts. With respect to each Domestic Loan Party only, open, or
cause to be opened, any deposit account (as defined in the UCC), securities
account (as defined in the UCC) or other similar account unless the
Administrative Agent is given thirty (30) days prior written notice and the
Administrative Agent is granted a first-priority, perfected Lien in such account
for the benefit of the Lenders in accordance with the Security Agreement.

7.19 Canadian Defined Benefit Pension Plan. Create, incur, assume or suffer to
exist any liability or contingent liability in respect of a Canadian Defined
Benefit Pension Plan.

7.20 Anti-Corruption Laws. Directly or indirectly, use any Loan or Letter of
Credit or the proceeds of any Loan or any Letter of Credit for any purpose which
would breach the United States Foreign Corrupt Practices Act of 1977, the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada), the
Corruption of Foreign Public Officials Act (Canada), the UK Bribery Act 2010 and
other similar anti-corruption legislation in other jurisdictions.

73

--------------------------------------------------------------------------------

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Any Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation or deposit any funds as
Cash Collateral in respect of L/C Obligations, or (ii) pay within three days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
or any fee due hereunder, or (iii) pay within five days after the same becomes
due, any other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. Any Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.11, 6.13, 6.17 or 6.19 or Article VII, or any Borrower or any Guarantor fails
to perform or observe any term, covenant or agreement contained in Article X
hereof or Article IV of the applicable Guaranty, as applicable, to the extent
such failure would constitute an Event of Default under this clause (b); or

(c) Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in clause (a) or (b) above) contained in
any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) a Loan Party becoming aware of
such failure or (ii) the date notice thereof shall have been given to the
Company by the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be materially incorrect or
misleading when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any of its Material Subsidiaries (A)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which any Borrower or any Material
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which any
Borrower or any Material Subsidiary is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by such Borrower or such Material
Subsidiary as a result thereof is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law (including in relation to a German Loan Party, its board of directors
being required by applicable Law to file for insolvency), or makes an assignment
for the benefit of creditors; or makes a proposal to its creditors or files
notice of its intention to do so, institutes any other proceeding under
applicable Law seeking to adjudicate it a bankrupt or an insolvent, or seeking
liquidation, dissolution, winding-up, reorganization, compromise, arrangement,
adjustment, protection, moratorium, relief, stay of proceedings of creditors,
composition of it or its debts or any other similar relief; or applies for or
consents to the appointment of any receiver, receiver-manager, trustee,
custodian, conservator, liquidator, rehabilitator or similar officer for it or
for all or any material part of its property; or any receiver, receiver-manager,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Material
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due (including, in relation to a German Loan
Party, becoming over-indebted (überschuldet) or being unable to pay its debts as
they fall due (zahlungsunfähig) within the meaning of section 19 and 17 of the
German Insolvency Code, respectively), or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Material
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments or orders) exceeding $1,000,000
over

74

--------------------------------------------------------------------------------

 

any amount covered by independent third-party insurance as to which the insurer
is rated as least “A” by A.M. Best Company, has been notified of the potential
claim and does not dispute coverage, or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of 10 consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA; Foreign Government Scheme or Arrangement. (i) An ERISA Event occurs
with respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of the Borrowers under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of the Threshold Amount, (ii) any Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount, or (iii) a Foreign Plan Event occurs, or any Borrower or any
Loan Party fails to pay amounts due or fails to take any other action, with
respect to any Foreign Plan resulting in (or that could reasonably be expected
to result in) liabilities in an aggregate amount in excess of the Threshold
Amount; or

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.13 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01) on the Collateral purported to be
covered thereby; or

(m) Subordination. (i) The subordination provisions of the documents evidencing
or governing any Indebtedness that is subordinated or otherwise junior to the
obligations of the Loan Parties under the Loan Documents (the “Subordinated
Provisions”) shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any such holder of
Indebtedness; or (ii) any Borrower or any other Loan Party shall, directly or
indirectly, disavow or contest in any manner (A) the effectiveness, validity or
enforceability of any of the Subordination Provisions, (B) that the
Subordination Provisions exist for the benefit of the Administrative Agent, the
Lenders and the L/C Issuer or (C) that all payments of principal of or premium
and interest on the applicable subordinated Indebtedness, or realized from the
liquidation of any property of any Loan Party, shall be subject to any of the
Subordination Provisions.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States or any other Debtor Relief Law, the obligation of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Company to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

75

--------------------------------------------------------------------------------

 

8.03 Application of Funds. After exercise of remedies provided for in Section
8.02 (or after the Loans have automatically become immediately due and payable
and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer)
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Secured Swap Agreement, ratably among the Lenders, the
Swap Banks and the L/C Issuer in proportion to the respective amounts described
in this clause Third held by them;

Fourth, to (a) payment of that portion of the Obligations constituting accrued
and unpaid principal of the Loans and L/C Borrowings, (b) payment of breakage,
termination or other payments, and any interest accrued thereon, due under any
Secured Swap Agreement, (c) payments of amounts due under any Secured Treasury
Management Agreement and (d) Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit, ratably among
the Lenders, Swap Banks, Treasury Management Banks and the L/C Issuer in
proportion to the respective amounts described in this clause Fourth held by
them; and

Last, the balance, if any, after all of the Obligations (other than any
contingent claims for indemnification or expense reimbursement not yet asserted)
have been indefeasibly paid in full, to the Company (on behalf of the Borrowers)
or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth
above.  Excluded Swap Obligations with respect to any Loan Party shall not be
paid with amounts received from such Loan Party or such Loan Party’s assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.

Notwithstanding the foregoing, Obligations arising under Secured Treasury
Management Agreements and Secured Swap Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting documentation as
the Administrative Agent may request, from the applicable Treasury Management
Bank or Swap Bank, as the case may be.  Each Treasury Management Bank or Swap
Bank not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article IX for itself and its Affiliates as if a “Lender” party hereto.

76

--------------------------------------------------------------------------------

 

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints,
designates and authorizes Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither any Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Swap Bank and a potential Treasury Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto, and in relation to any Collateral subject to,
or any Lien created pursuant to, the Collateral Documents governed by German
law, subject to the terms and provisions of Section 9.12. In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to Section
9.05 for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Collateral Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of this Article IX and
Article XI (including Section 11.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders or to provide notice to or
consent of the Lenders with respect thereto.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent and its
Related Parties:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 11.01 and
8.02) or (ii) in the absence of its own gross negligence or willful misconduct.
The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until notice describing such Default is given to the Administrative
Agent by the Company, a Lender or the L/C Issuer.

77

--------------------------------------------------------------------------------

 

Neither the Administrative Agent nor any of its Related Parties shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or the creation, perfection or priority of any Lien
purported to be created by the Collateral Documents, (v) the value or the
sufficiency of any Collateral or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

Each of the Lenders (including in its capacity as a Swap Bank and a Treasury
Management Bank, to the extent applicable) and the L/C Issuer hereby exempt the
Administrative Agent, in any of its capacities hereunder or under the other Loan
Documents, any sub-agent appointed under Section 9.05 hereof, and any Related
Parties of the Administrative Agent or any such sub-agent from the restrictions
(to the extent such restrictions would otherwise apply) on self-dealing and
multi-representation pursuant to any applicable laws, including, without
limitation, pursuant to section 181 of the German Civil Code (Bürgerliches
Gesetzbuch), in each case, to the extent permitted by its organizational
documents and by applicable law.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facility provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent may delegate any release from the restrictions specified in, and granted
pursuant to, Section 9.01 to any such sub-agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Company. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States and which successor agent shall be consented to by the Company
at all times other than during the existence of an Event of Default under
Section 8.01(a), (f) or (g) (which consent of the Company shall not be
unreasonably withheld or delayed). If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Company and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed and the rights and obligations of the retiring Administrative Agent
are assigned and assumed by the successor Administrative Agent) and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder and
the execution of the corresponding assignment and assumption, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related

78

--------------------------------------------------------------------------------

 

Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring Administrative Agent was acting as Administrative Agent
and (ii) after such resignation for as long as any of them continues to act in
any capacity hereunder or under the other Loan Documents, including (A) acting
as collateral agent or otherwise holding any collateral security on behalf of
any of the Lenders and (B) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to the terms hereof.  If Bank of America resigns
as Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to the terms hereof.  Upon the appointment
by the Company of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender), (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer and Swing Line Lender,
(b) the retiring L/C Issuer and Swing Line Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, no
Person acting as “syndication agent”, “documentation agent”, “bookrunner”,
Arranger or other title as necessary listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim; Credit Bidding. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 11.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

79

--------------------------------------------------------------------------------

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law.  In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase).  In connection with any
such bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 11.01,
(iii) the Administrative Agent shall be authorized to assign the relevant
Obligations to any such acquisition vehicle pro rata by the Lenders, as a result
of which each of the Lenders shall be deemed to have received a pro rata portion
of any Equity Interests and/or debt instruments issued by such an acquisition
vehicle on account of the assignment of the Obligations to be credit bid, all
without the need for any Secured Party or acquisition vehicle to take any
further action, and (iv) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

9.10 Collateral and Guaranty Matters. Each Lender (including in its capacities
as a potential Treasury Management Bank and a potential Swap Bank) and the L/C
Issuer irrevocably authorize, and grant power of attorney (Vollmacht) to, the
Administrative Agent, at its option and in its discretion:

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations not yet due) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the L/C Issuer shall have been made; provided
that Cash Collateralization of 102% of the undrawn amount of any Letter of
Credit shall constitute a satisfactory arrangement), (ii) that is sold or to be
sold as part of or in connection with any sale permitted hereunder or under any
other Loan Document, or (iii) if approved, authorized or ratified in writing by
the Required Lenders in accordance with Section 11.01;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(j); and

(c) to release any Guarantor from its obligations under any Guaranty if such
Person ceases to be a Guarantor as a result of a transaction permitted
hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under any Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrowers’ expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under any Guaranty, in
each case, in accordance with the terms of the Loan Documents and this Section
9.10.  Each Loan Party hereby irrevocably consents to any release or
subordination of Collateral and any release of any Guarantor from its
obligations under any Guaranty, in each case, in accordance with the terms of
the Loan Documents and this Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

80

--------------------------------------------------------------------------------

 

9.11 Secured Treasury Management Agreements and Secured Swap Agreements. No
Treasury Management Bank or Swap Bank that obtains the benefit of Section 8.03,
any Guaranty or any Collateral by virtue of the provisions hereof or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Collateral
Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents.  Notwithstanding any other
provision of this Article IX to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Secured Treasury
Management Agreements and Secured Swap Agreements except to the extent expressly
provided herein and unless the Administrative Agent has received a Secured Party
Designation Notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Treasury Management Bank or Swap Bank, as the case may be.  The Administrative
Agent shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Treasury Management Agreements and Secured Swap Agreements in the case of the
Maturity Date.

9.12 Provisions Relating to German Collateral.

(a) The Administrative Agent shall:

(i) hold and administer any Liens on the Collateral governed by German law which
is security assigned (Sicherungseigentum/Sicherungsabtretung) or otherwise
transferred under a non-accessory security right (nicht-akzessorische
Sicherheit) to it as trustee for the benefit of the Lenders (including in their
respective capacities as a Swap Bank or a Treasury Management Bank, as
applicable) and the L/C Issuer; and

(ii) administer any Liens on the Collateral governed by German law which is
pledged (Verpfändung) or otherwise transferred to it and any Lender (including
in its capacity as a Swap Bank or a Treasury Management Bank, as applicable)
and/or the L/C Issuer under an accessory security right (akzessorische
Sicherheit) as agent;

(b) Each Lender (including in its capacity as a Swap Bank or a Treasury
Management Bank, as applicable) and the L/C Issuer hereby authorize the
Administrative Agent and grant power of attorney (Vollmacht) to the
Administrative Agent:

(i) to exercise such rights, remedies, powers and discretions as are
specifically delegated to or conferred upon the Administrative Agent under the
Collateral Documents governed by German law, together with such powers and
discretions as are reasonably incidental thereto;

(ii) to take such action on its behalf as may from time to time be authorized
under or in accordance with the Collateral Documents governed by German law; and

(iii) to accept as its representative (Stellvertreter) any pledge or other
creation of any accessory security right granted in favor of each such Lender
(in its capacity as a Lender, a Swap Bank or a Treasury Management Bank, as
applicable) and/or L/C Issuer in connection with the Obligations secured under
German law and to agree to and execute on its behalf as its representative
(Stellvertreter) any amendments and/or alterations to any Collateral Document
governed by German law which creates a pledge or any other accessory security
right (akzessorische Sicherheit), including the release or confirmation of
release of such security.

(c) Each Lender (including in its capacity as a Swap Bank or a Treasury
Management Bank, as applicable) and/or L/C Issuer (other than the Administrative
Agent) hereby ratifies and approves all acts and declarations previously taken
by the Administrative Agent on such Lender’s and/or L/C Issuer’s behalf
(including for the avoidance of doubt the declarations made by the
Administrative Agent as representative without power of attorney (Vertreter ohne
Vertretungsmacht) in relation to the creation of any pledge (Pfandrecht) on
behalf and for the benefit of any such Lender and/or L/C Issuer as future
pledgee or otherwise).

(d) Each of the Lenders (including in their respective capacities as a Swap Bank
or a Treasury Management Bank, as applicable) and/or L/C Issuer (other than the
Administrative Agent) hereby authorizes the Administrative Agent, in any of its
capacities hereunder or under the other Loan Documents, to (sub-)delegate any
powers granted to it under this Section 9.12 to any representative it may elect
in its discretion and to grant powers of attorney to any such representative,
including the exemption from self-dealing and representing several persons (in
particular from the restrictions of section 181 of the German Civil Code
(Bürgerliches Gesetzbuch) (in each case, to the extent permitted by its
organizational documents and by applicable law)).

(e) Any Liens on the Collateral governed by German law shall be enforced by the
Administrative Agent for its own account and for the account of the Lenders
(including in their respective capacities as a Swap Bank or a Treasury
Management Bank, as applicable) and the L/C Issuer. To the extent that any
Collateral subject to any German law governed Collateral Document is not held by
the Administrative Agent but by a Lender or L/C Issuer, then such Collateral
shall be enforced through the Administrative Agent on behalf of such Lender or
L/C Issuer in accordance with the terms of this Agreement and the applicable
Collateral Document as if that Collateral had been held by the Administrative
Agent.

81

--------------------------------------------------------------------------------

 

ARTICLE X.

BORROWER GUARANTY

10.01 The Borrower Guaranty.

(a) (i) Each of the U.S. Borrowers hereby jointly and severally with the other
U.S. Borrowers guarantees to each Lender, each Swap Bank, each Treasury
Management Bank, and the Administrative Agent as hereinafter provided, as
primary obligor and not as surety, the prompt payment of all U.S. Borrower
Guaranteed Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory Cash Collateralization or
otherwise) strictly in accordance with the terms thereof.  The U.S. Borrowers
hereby further agree that if any of the U.S. Borrower Guaranteed Obligations are
not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or
otherwise), the U.S. Borrowers will, jointly and severally, promptly pay the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the U.S. Borrower Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
Cash Collateralization or otherwise) in accordance with the terms of such
extension or renewal.

(ii) Each of the Foreign Borrowers hereby jointly and severally with the other
Foreign Borrowers guarantees to each Lender, each Swap Bank, each Treasury
Management Bank, and the Administrative Agent as hereinafter provided, as
primary obligor and not as surety, the prompt payment of all Foreign Obligations
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise) strictly in
accordance with the terms thereof.  The Foreign Borrowers hereby further agree
that if any of the Foreign Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise), the Foreign Borrowers will, jointly and
severally, promptly pay the same, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Foreign Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
Cash Collateralization or otherwise) in accordance with the terms of such
extension or renewal.

(b) Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, Secured Swap Agreements or Secured Treasury
Management Agreements, (i) the obligations of each Borrower (other than the
Company) under this Agreement and the other Loan Documents shall be limited to
an aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under the Debtor Relief Laws or any comparable
provisions of any applicable state, provincial or territorial law and (ii) the
Obligations of a Subsidiary that are guaranteed under this Article X shall
exclude any Excluded Swap Obligations with respect to such Subsidiary.

10.02 Obligations Unconditional.

(a) (i) The obligations of the U.S. Borrowers under Section 10.01(a)(i) are
joint and several, absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any of the Loan
Documents, Secured Swap Agreements or Secured Treasury Management Agreements, or
any other agreement or instrument referred to therein, or any substitution,
release, impairment or exchange of any other guarantee of or security for any of
the U.S. Borrower Guaranteed Obligations, and, to the fullest extent permitted
by applicable law, irrespective of any law or regulation or other circumstance
whatsoever which might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, it being the intent of this Section
10.02(a)(i) that the obligations of the U.S. Borrowers hereunder shall be
absolute and unconditional under any and all circumstances.  Each U.S. Borrower
agrees that such U.S. Borrower shall have no right of subrogation, indemnity,
reimbursement or contribution against any other Loan Party for amounts paid
under this Article X until such time as the U.S. Borrower Guaranteed Obligations
(other than contingent indemnification obligations not yet due) have been paid
in full and the Commitments have expired or terminated.

(ii) The obligations of the Foreign Borrowers under Section 10.01(a)(ii) are
joint and several, absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any of the Loan
Documents, Secured Swap Agreements or Secured Treasury Management Agreements, or
any other agreement or instrument referred to therein, or any substitution,
release, impairment or exchange of any other guarantee of or security for any of
the Foreign Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any law or regulation or other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, it being the intent of this Section 10.02(a)(ii) that the
obligations of the Foreign Borrowers hereunder shall be absolute and
unconditional under any and all circumstances.  Each Foreign Borrower agrees
that such Foreign Borrower shall have no right of subrogation, indemnity,
reimbursement or contribution against any other Loan Party for amounts paid
under this Article X until such time as the Foreign Obligations (other than
contingent indemnification obligations not yet due) have been paid in full and
the Commitments have expired or terminated.

82

--------------------------------------------------------------------------------

 

(b) Without limiting the generality of the foregoing, it is agreed that, to the
fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Borrower hereunder,
which shall remain absolute and unconditional as described above:

(i) at any time or from time to time, without notice to any Borrower, the time
for any performance of or compliance with any of the U.S. Borrower Guaranteed
Obligations or Foreign Obligations, as applicable, shall be extended, or such
performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Secured Swap Agreement, or any Secured Treasury Management
Agreement, or any other agreement or instrument referred to in the Loan
Documents, such Secured Swap Agreements or such Secured Treasury Management
Agreements shall be done or omitted;

(iii) the maturity of any of the U.S. Borrower Guaranteed Obligations or Foreign
Obligations, as applicable, shall be accelerated, or any of the U.S. Borrower
Guaranteed Obligations or Foreign Obligations, as applicable, shall be modified,
supplemented or amended in any respect, or any right under any of the Loan
Documents, any Secured Swap Agreement or any Secured Treasury Management
Agreement, or any other agreement or instrument referred to in the Loan
Documents, such Secured Swap Agreements or such Secured Treasury Management
Agreements shall be waived or any other guarantee of any of the U.S. Borrower
Guaranteed Obligations or Foreign Obligations, as applicable, or any security
therefor shall be released, impaired or exchanged in whole or in part or
otherwise dealt with;

(iv) any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the U.S. Borrower Guaranteed Obligations or
Foreign Obligations, as applicable, shall fail to attach or be perfected; or

(v) any of the U.S. Borrower Guaranteed Obligations or Foreign Obligations, as
applicable, shall be determined to be void or voidable (including, without
limitation, for the benefit of any creditor of any U.S. Borrower or Foreign
Borrower, as applicable) or shall be subordinated to the claims of any Person
(including, without limitation, any creditor of any U.S. Borrower or Foreign
Borrower, as applicable).

With respect to its obligations hereunder, each Borrower hereby expressly waives
diligence, presentment, demand of payment, protest and all notices whatsoever,
and any requirement that the Administrative Agent or any Lender exhaust any
right, power or remedy or proceed against any Person under any of the Loan
Documents, any Secured Swap Agreement or any Secured Treasury Management
Agreement, or any other agreement or instrument referred to in the Loan
Documents, such Secured Swap Agreements or such Secured Treasury Management
Agreements, or against any other Person under any other guarantee of, or
security for, any of the U.S. Borrower Guaranteed Obligations or Foreign
Obligations, as applicable.

10.03 Reinstatement.  The obligations of the U.S. Borrowers or the Foreign
Borrowers, as applicable, under this Article X shall be automatically reinstated
if and to the extent that for any reason any payment by or on behalf of any
Person in respect of the U.S. Borrower Guaranteed Obligations or the Foreign
Obligations, as applicable, is rescinded or must be otherwise restored by any
holder of any of the U.S. Borrower Guaranteed Obligations or the Foreign
Obligations, as applicable, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and each U.S. Borrower or each Foreign Borrower,
as applicable, agrees that it will indemnify the Administrative Agent and each
other holder of the U.S. Borrower Guaranteed Obligations or the Foreign
Obligations, as applicable, on demand for all reasonable costs and expenses
(including, without limitation, the fees, charges and disbursements of counsel)
incurred by the Administrative Agent or such other holder of the U.S. Borrower
Guaranteed Obligations or the Foreign Obligations, as applicable, in connection
with such rescission or restoration, including any such costs and expenses
incurred in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.

10.04 Certain Additional Waivers. Each U.S. Borrower agrees that such U.S.
Borrower shall have no right of recourse to security for the U.S. Borrower
Guaranteed Obligations, except through the exercise of rights of subrogation
pursuant to Section 10.02(a)(i) and through the exercise of rights of
contribution pursuant to Section 10.06(a).  Each Foreign Borrower agrees that
such Foreign Borrower shall have no right of recourse to security for the
Foreign Obligations, except through the exercise of rights of subrogation
pursuant to Section 10.02(a)(ii) and through the exercise of rights of
contribution pursuant to Section 10.06(b).

10.05 Remedies.

(a) The U.S. Borrowers agree that, to the fullest extent permitted by law, as
between the U.S. Borrowers, on the one hand, and the Administrative Agent and
the Secured Parties, on the other hand, the U.S. Borrower Guaranteed Obligations
may be declared to be forthwith due and payable as provided in Section 8.02 (and
shall be deemed to have become automatically due and payable in the
circumstances provided in said Section 8.02) for purposes of Section 10.01(a)(i)
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the U.S. Borrower

83

--------------------------------------------------------------------------------

 

Guaranteed Obligations from becoming automatically due and payable) as against
any other Person and that, in the event of such declaration (or the U.S.
Borrower Guaranteed Obligations being deemed to have become automatically due
and payable), the U.S. Borrower Obligations (whether or not due and payable by
any other Person) shall forthwith become due and payable by the U.S. Borrowers
for purposes of Section 10.01(a)(i).  The U.S. Borrowers acknowledge and agree
that their obligations hereunder are secured in accordance with the terms of the
Collateral Documents and that the Lenders may exercise their remedies thereunder
in accordance with the terms thereof.

(b) The Foreign Borrowers agree that, to the fullest extent permitted by law, as
between the Foreign Borrowers, on the one hand, and the Administrative Agent and
the Secured Parties, on the other hand, the Foreign Obligations may be declared
to be forthwith due and payable as provided in Section 8.02 (and shall be deemed
to have become automatically due and payable in the circumstances provided in
said Section 8.02) for purposes of Section 10.01(a)(ii) notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Foreign Obligations from becoming automatically due and payable) as against
any other Person and that, in the event of such declaration (or the Foreign
Obligations being deemed to have become automatically due and payable), the
Foreign Obligations (whether or not due and payable by any other Person) shall
forthwith become due and payable by the Foreign Borrowers for purposes of
Section 10.01(a)(ii).  The Foreign Borrowers acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the Lenders may exercise their remedies thereunder in
accordance with the terms thereof.

10.06 Rights of Contribution.

(a) The U.S. Borrowers agree among themselves that, in connection with payments
made hereunder, each U.S. Borrower shall have contribution rights against the
other U.S. Borrowers as permitted under applicable law.  Such contribution
rights shall be subordinate and subject in right of payment to the obligations
of the U.S. Borrowers under the Loan Documents and no U.S. Borrower shall
exercise such rights of contribution until all U.S. Borrower Guaranteed
Obligations (other than contingent indemnification obligations not yet due) have
been paid in full and the Commitments have terminated.

(b) The Foreign Borrowers agree among themselves that, in connection with
payments made hereunder, each Foreign Borrower shall have contribution rights
against the other Foreign Borrowers as permitted under applicable law.  Such
contribution rights shall be subordinate and subject in right of payment to the
obligations of the Foreign Borrowers under the Loan Documents and no Foreign
Borrower shall exercise such rights of contribution until all Foreign
Obligations (other than contingent indemnification obligations not yet due) have
been paid in full and the Commitments have terminated.

10.07 Guarantee of Payment; Continuing Guarantee.. The guarantee in this Article
X by the U.S. Borrowers is a guaranty of payment and not of collection, is a
continuing guarantee, and shall apply to all U.S. Borrower Guaranteed
Obligations whenever arising.  The guarantee in this Article X by the Foreign
Borrowers is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to all Foreign Obligations whenever arising.

10.08 Keepwell. . Each U.S. Borrower that is a Qualified ECP Guarantor at the
time any Guaranty by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article X
voidable under applicable Debtor Relief Laws, and not for any greater amount).
The obligations and undertakings of each U.S. Borrower under this Section shall
remain in full force and effect until such time as the Obligations have been
paid in full and the Commitments have expired or terminated. Each U.S. Borrower
intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

10.09 Limitation on Guaranty of Disregarded Entity Borrowers. Notwithstanding
anything to the contrary contained in this Article X, each Disregarded Entity
Borrower shall only guarantee the Foreign Obligations and shall not, for the
avoidance of doubt, guarantee the U.S. Borrower Guaranteed Obligations.

84

--------------------------------------------------------------------------------

 

ARTICLE XI

MISCELLANEOUS

11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by any Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the applicable Borrower or the applicable Loan Party,
as the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(b) postpone any date fixed by this Agreement or any other Loan Document for (i)
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under such other
Loan Document without the written consent of each Lender entitled to such
payment or (ii) any scheduled reduction of the Revolving Credit Facility
hereunder or under any other Loan Document without the written consent of each
Appropriate Lender;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the third proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(d) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(e) amend the definition of “Alternative Currency” or Section 1.09;

(f) change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder (other than the
definitions specified in clause (ii) of this Section 11.01(f)), without the
written consent of each Lender;

(g) release all or substantially all of the Collateral without the written
consent of each Lender; or

(h) release any Borrower or all or substantially all of the Guarantors or the
value of the Guaranty without the written consent of each Lender, except to the
extent the release of any Guarantor is permitted pursuant to Section 9.10 (in
which case such release may be made by the Administrative Agent acting alone);

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto; (v) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender; (vi) each Lender is
entitled to vote as such Lender sees fit on any bankruptcy reorganization plan
that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein; and (vii) the Required Lenders
shall determine whether or not to allow a Loan Party to use cash collateral in
the context of a bankruptcy or insolvency proceeding and such determination
shall be binding on all of the Lenders.

If any Lender is a Non-Consenting Lender, the Company may replace such
Non-Consenting Lender in accordance with Section 11.13; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Company to be made pursuant to this paragraph).

85

--------------------------------------------------------------------------------

 

Notwithstanding any provision herein to the contrary, (w) this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers and the relevant Lenders providing such additional
credit facilities (i) to add one or more additional revolving credit or term
loan facilities to this Agreement and to permit the extensions of credit and all
related obligations and liabilities arising in connection therewith from time to
time outstanding to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Agreement and the other Loan
Documents with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder, and (ii) in connection with the
foregoing, to permit, as deemed appropriate by the Administrative Agent and
approved by the Required Lenders, the Lenders providing such additional credit
facilities to participate in any required vote or action required to be approved
by the Required Lenders or by any other number, percentage or class of Lenders
hereunder, (x) in order to implement any additional Commitments in accordance
with Section 2.02(f), this Agreement may be amended for such purpose (but solely
to the extent necessary to implement such additional Commitments in accordance
with Section 2.02(f)) by the Borrowers, the Administrative Agent and the
relevant Lenders providing such additional Commitments, (y) this Agreement may
be amended by the Borrowers and the Administrative Agent to add such provisions
(including, without limitation, applicable borrowing sublimits) as are deemed
necessary, in the sole discretion of the Administrative Agent, to facilitate the
addition of any Designated Borrower designated pursuant to Section 2.19, and (z)
as to any amendment, amendment and restatement or other modifications otherwise
approved in accordance with this Section, it shall not be necessary to obtain
the consent or approval of any Lender that, upon giving effect to such
amendment, amendment and restatement or other modification, would have no
Commitment or outstanding Loans so long as such Lender receives payment in full
of the principal of and interest accrued on each Loan made by, and all other
amounts owing to, such Lender or accrued for the account of such Lender under
this Agreement and the other Loan Documents at the time such amendment,
amendment and restatement or other modification becomes effective.

11.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in clause
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to a Borrower, the Administrative Agent, the L/C Issuer or the Swing Line
Lender, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in such clause (b).

(b) Electronic Communications. Notices and other communications to the
Administrative Agent, the Lenders, the Swing Line Lender and the L/C Issuer
hereunder may be delivered or furnished by electronic communication (including
e-mail, FPML messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender, the Swing Line Lender or the L/C Issuer pursuant
to Article II if such Lender, the Swing Line Lender or the L/C Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent, the Swing Line Lender, the L/C Issuer or the Company may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications; and provided further that notices of any Default or Event of
Default shall not be effective if delivered by electronic communication, unless
the same shall have been also delivered by facsimile or otherwise in accordance
with clause (a) above.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER

86

--------------------------------------------------------------------------------

 

MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of any Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to any Borrower, any Lender, the L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to any Borrower or its securities for
purposes of United States federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including, without limitation, telephonic or electronic notices,
Committed Loan Notices, Letter of Credit applications, Notices of Loan
Prepayment and Swing Line Loan Notices) purportedly given by or on behalf of any
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrowers shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of any
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder or under
any other Loan Document preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided and under each other Loan Document are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

87

--------------------------------------------------------------------------------

 

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facility provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, any Lender or the L/C Issuer (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, any Lender or the L/C Issuer), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
reasonable out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by any Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Borrower or
any Material Subsidiary, or any Environmental Liability related in any way to
any Borrower or any of its Material Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower or any other Loan Party or any of
such Borrower’s or such Loan Party’s directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by any Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if such Borrower or such other Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.  This Section 11.04(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from a non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under Section 11.04(a) or (b) to be
paid by them to the Administrative Agent (or any sub-agent thereof), the L/C
Issuer or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such subagent), the L/C Issuer
or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of the Total Credit Exposure at
such time) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity. The obligations of
the Lenders under this clause (c) are subject to the provisions of Section
2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in clause (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

88

--------------------------------------------------------------------------------

 

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

11.05 Payments Set Aside. To the extent that any payment by or on behalf of a
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither any Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations under any Loan Document without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.06(b), (ii) by way of participation
in accordance with the provisions of Section 11.06(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of clause (e)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in clause (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this clause (b), participations in L/C Obligations and in Swing Line
Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it under such Revolving
Credit Facility or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in clause (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Company otherwise
consents (each such consent not to be unreasonably withheld or delayed);

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the

89

--------------------------------------------------------------------------------

 

Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within five (5)
Business Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender, an Affiliate of such Lender or an Approved Fund;

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment; and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
any Borrower or any Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person).

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (B) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request, each Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 11.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts of the Loans and
L/C Obligations owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

90

--------------------------------------------------------------------------------

 

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural person), a
Defaulting Lender or any Borrower or any of such Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  For the avoidance of doubt, each Lender shall be responsible
for the indemnity under Section 11.04(c) without regard to the existence of any
participations.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant.  The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(e) (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender that sells the participation))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under paragraph (b) of this Section and (B)
shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable
participation.  Each Lender that sells a participation agrees, at any Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrowers
to effectuate the provisions of Section 3.06 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Revolving Credit Loans pursuant to
clause (b) above, Bank of America may, (i) upon 30 days’ notice to the Company
and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the
Company, resign as Swing Line Lender. In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Company shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that (A) any such appointment shall be subject to acceptance
thereof by the Lender so appointed and (B) no failure by the Company to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swing Line Lender, as the case may be. If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)). If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed

91

--------------------------------------------------------------------------------

 

to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer or Swing Line Lender, as the case may be, and (b) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, provided that the disclosing party
shall use commercially reasonable efforts to notify the Company prior to the
disclosure thereof unless prohibited by applicable Law, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to a Borrower and its
obligations, (g) with the consent of the Company or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Company.

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States federal and state securities Laws.

11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower against any and all of the obligations of such Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Company and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

92

--------------------------------------------------------------------------------

 

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (including, without limitation, the Criminal Code
(Canada)) (the “Maximum Rate”). If the Administrative Agent or any Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Company (on behalf of the Borrowers). In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

11.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document, or any certificate delivered thereunder, by telecopy or
other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Agreement or such other Loan Document or
certificate. Without limiting the foregoing, to the extent a manually executed
counterpart is not specifically required to be delivered under the terms of any
Loan Document, upon the request of any party, such fax transmission or e-mail
transmission shall be promptly followed by such manually executed counterpart.

11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

11.13 Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to the provisions of Section 3.06(b), or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.06), all
of its interests, rights (other than its rights to payments pursuant to Sections
3.01 and 3.04 immediately prior to such assignment) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a) the Company shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to one hundred
percent (100%) of the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

93

--------------------------------------------------------------------------------

 

(e) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document, the applicable replacement bank, financial
institution or Fund consents to the proposed change, waiver, discharge or
termination; provided that the failure by such Non-Consenting Lender to execute
and deliver an Assignment and Assumption shall not impair the validity of the
removal of such Non-Consenting Lender and the mandatory assignment of such
Non-Consenting Lender’s Commitments and outstanding Loans and participations in
L/C Obligations and Swing Line Loans pursuant to this Section 11.13 shall
nevertheless be effective without the execution by such Non-Consenting Lender of
an Assignment and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND

94

--------------------------------------------------------------------------------

 

(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arranger, are
arm’s-length commercial transactions between such Borrower and its Affiliates,
on the one hand, and the Administrative Agent and the Arranger, on the other
hand, (B) such Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) such Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for such Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor the Arranger has any
obligation to such Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of such Borrower and
its Affiliates, and neither the Administrative Agent nor the Arranger has any
obligation to disclose any of such interests to any Borrower or their respective
Affiliates. To the fullest extent permitted by Law, each of the Borrowers hereby
waives and releases any claims that it may have against the Administrative Agent
and the Arranger with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

11.17 Electronic Execution. The words “delivery,” “execute,” “execution,”
“signed,” “signature,” and words of like import in any Loan Document or any
other document executed in connection herewith shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable Law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided, that,
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it; provided, further, that, without limiting
the foregoing, upon the request of the Administrative Agent, any electronic
signature shall be promptly followed by such manually executed counterpart.

11.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

11.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from a Borrower in
the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

95

--------------------------------------------------------------------------------

 

11.20 Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

11.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and (b) the
effects of any Bail-in Action on any such liability, including, if applicable:
(i) a reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.

 

 

96

--------------------------------------------------------------------------------

 

Schedule 2.01

Commitments and Applicable Percentages

 

Lender

Commitment

Applicable Percentage of Commitment

Bank of America, N.A.

$56,750,000.00

22.700000000%

JPMorgan Chase Bank, N.A.

$45,000,000.00

18.000000000%

HSBC Bank USA, National Association

$40,000,000.00

16.000000000%

The Huntington National Bank

$40,000,000.00

16.000000000%

KeyBank National Association

$40,000,000.00

16.000000000%

Comerica Bank

$28,250,000.00

11.300000000%

TOTAL

$250,000,000.00

100.000000000%

 

--------------------------------------------------------------------------------

 

Schedule 5.13

Subsidiaries; Other Equity Investments

Part (a)

 

Entity

 

Ownership

Gentherm International Holdings (Hong Kong) Limited (“HK”)

 

100% Gentherm Incorporated

 

 

(the “Company”)

Gentherm Japan Inc.

 

100% by the Company

Gentherm Properties I, LLC

 

100% by the Company

Gentherm Properties II, LLC

 

100% by the Company

Gentherm Properties III, LLC

 

100% by the Company

Gentherm Global Power Technologies Inc.

 

100% by the Company

Gentherm Luxembourg I S.à r.l. (“Luxco I”)

 

100% by the Company

Gentherm Luxembourg II S.à r.l. (“Luxco II”)

 

100% by Luxco I

Gentherm GmbH (“Germany”)

 

100% by Luxco II

Gentherm Electronics (Shenzhen) Ltd.

 

100% by HK

Gentherm Vietnam Co. Ltd.

 

100% by HK

Gentherm Technologies GmbH

 

100% by Germany

Gentherm Enterprises GmbH

 

100% by Germany

Gentherm Licensing GmbH (“Licensing GmbH”)

 

100% by Germany

Gentherm Macedonia DOOEL

 

100% by Germany

Gentherm Canada ULC (“Canada”)

 

100% by Germany

Gentherm Automotive Systems (China) Limited

 

100% by Germany

Gentherm Hungary Kft. (“Hungary”)

 

100% by Germany

Gentherm Ukraine TOV

 

100% by Germany

Gentherm Equity, LLC (“Gentherm Equity”)

 

100% by Licensing GmbH

Gentherm Licensing, Limited Partnership

 

99.9% by Licensing GmbH

 

 

0.1% by Gentherm Equity

Gentherm Holding (Malta) Limited (“Malta Holding”)

 

99.99% by Germany

 

 

0.01% by Hungary

Gentherm Automotive Systems (Malta) Limited

 

99.99% by Malta Holding

 

 

0.01% by Hungary

Gentherm Korea Inc.

 

100% by Malta Holding

Gentherm Automotive Technologies (Shanghai) Co. Ltd.

 

100% by Malta Holding

Gentherm (Texas), Inc. (“Texas”)

 

88.5% by Canada

 

 

11.5% by the Company

Gentherm de Mexico S.A. de C.V.

 

99% by Texas

 

 

1% by Canada

 

 

--------------------------------------------------------------------------------

 

Part (b)

The equity investments in the Subsidiaries set forth in Part (a) are
incorporated herein by reference; the Borrowers have no other equity
investments.

 

 

 

--------------------------------------------------------------------------------

 

Part (c)

 

Legal Name

Entity Type

Jurisdiction

Tax ID Number

Organizational ID

Chief Executive Office Address

Gentherm Incorporated

Corporation

USA (Michigan)

95-4318554

54527C

21680 Haggerty Road, Suite 101, Northville, MI 48167, USA

Gentherm (Texas), Inc.

Corporation

USA (Texas)

74-2756104

136333500

2121-B Frontera Road, Del Rio, Texas 78840, USA

Gentherm Licensing, Limited Partnership

Limited Partnership

USA (Michigan)

47-5670971

L23269

21680 Haggerty Road, Suite 101, Northville, MI 48167, USA

Gentherm GmbH

Limited Liability Company

Germany

DE27414938298-1201329 (U.S.)

Commercial Register of Court of Munich: HRB 208876

Rudolf-Diesel-Str. 12, 85235 Odelzhausen, Germany

Gentherm Enterprises GmbH

Limited Liability Company

Germany

DE115/116/90422

98-1272986 (U.S.)

HRB221572

Rudolf-Diesel-Str. 12, 85235 Odelzhausen, Germany

Gentherm Licensing GmbH

Limited Liability Company

Germany

Applied for in Germany

98-1278127 (U.S.)

HRB221229

Rudolf-Diesel-Str. 12, 85235 Odelzhausen, Germany

Gentherm Canada ULC

Unlimited Liability Company

Canada (Alberta)

105658413RC0003

98-0194933 (U.S.)

2019414479

3445 Wheelton Drive, Windsor, Ontario, N8W 5A6, Canada

Gentherm Global Power Technologies Inc.

Corporation

Canada (Alberta)

2011104920

2018125290

57 Street S.E., Calgary, AB  T2C 5K7

Gentherm Properties I, LLC

Limited Liability Company

USA (Michican)

Not applicable

E2240M

21680 Haggerty Road, Suite 101, Northville, MI 48167, USA

Gentherm Hungary Kft.

Limited Liability Company

Hungary

10485745-2-44

Registration No: Cg. 13-09-080441

Bányatelep 14, 2084 Pilisszentivan, Hungary

Gentherm Holding (Malta) Limited

Limited Company

Malta

993164109

Registration No: C 30684

Suite 6, Paolo Court, Giuseppe Cali' Street, Ta' Xbiex, XBX 1423, Malta

Gentherm Automotive Systems (Malta) Limited

Limited Company

Malta

993165701

Registration No: C. 30702

Suite 6, Paolo Court, Giuseppe Cali' Street, Ta' Xbiex, XBX 1423, Malta

Gentherm Luxembourg I

S.à r.l.

Limited Liability Company

Luxembourg

2014 2454 662

98-1201296 (U.S.)

B 191251

41, Avenue de la Gare, L-1611 Luxembourg

Gentherm Luxembourg II

S.à r.l.

Limited Liability Company

Luxembourg

2014 2454 670

98-1201297 (U.S.)

B 191252

41, Avenue de la Gare, L-1611 Luxembourg

Gentherm Properties II, LLC

Limited Liability Company

USA (Michigan)

Not applicable

E5576M

21680 Haggerty Road, Suite 101, Northville, MI 48167, USA

Gentherm Properties III, LLC

Limited Liability Company

USA (Michigan)

Not applicable

E8084P

21680 Haggerty Road, Suite 101, Northville, MI 48167, USA

 

 

 

--------------------------------------------------------------------------------

 

Schedule 7.02

Existing Investments

Investments existing as of the Second Amendment Effective Date in Subsidiaries
as reflected on Part (a) of Schedule 5.13.

 

--------------------------------------------------------------------------------

 

Schedule B

Exhibits to Amended Credit Agreement

See attached.

 

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:         , 20      

To:Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August 7, 2014
(as amended, restated amended and restated, modified, supplemented, increased or
extended from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among Gentherm Incorporated, a Michigan
corporation, Gentherm (Texas), Inc., a Texas corporation, Gentherm Licensing,
Limited Partnership, a Michigan limited partnership, Gentherm GmbH, a German
limited liability company, Gentherm Enterprises GmbH, a German limited liability
company, Gentherm Licensing GmbH, a German limited liability company, Gentherm
Global Power Technologies Inc., an Alberta corporation, Gentherm Canada ULC, an
Alberta unlimited liability company, the Designated Borrowers party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

The undersigned Borrower hereby requests (select one):

 

o

A Revolving Credit Borrowing

 

o

A conversion of Revolving Credit Loans

 

o

A continuation of Revolving Credit Loans

 

1.

On                                                                 (a Business
Day).

 

2.

In the principal amount of
                                                               .

 

3.

Comprised of                                                                .

[Type of Loan requested]

 

4.

In the following currency:
                                                               .

 

5.

For Eurocurrency Rate Loans:  with an Interest Period of       months.

[With respect to the Revolving Credit Borrowing requested herein, the
undersigned hereby represents and warrants that (a) such request complies with
the proviso to the first sentence of Section 2.01(a) of the Agreement and (b)
each of the conditions set forth in Section 4.02 of the Agreement have been
satisfied on and as of the date of such Revolving Credit Borrowing.]

 

[INSERT APPLICABLE BORROWER]

 

 

 

By:

 

 

Name:

 

[Insert Name of Responsible Officer]

Title:

 

[Insert Title of Responsible Officer]

 

--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:         , 20      

To:

Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August 7, 2014
(as amended, restated amended and restated, modified, supplemented, increased or
extended from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among Gentherm Incorporated, a Michigan
corporation, Gentherm (Texas), Inc., a Texas corporation, Gentherm Licensing,
Limited Partnership, a Michigan limited partnership, Gentherm GmbH, a German
limited liability company, Gentherm Enterprises GmbH, a German limited liability
company, Gentherm Licensing GmbH, a German limited liability company, Gentherm
Global Power Technologies Inc., an Alberta corporation, Gentherm Canada ULC, an
Alberta unlimited liability company, the Designated Borrowers party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

The undersigned U.S. Borrower hereby requests a Swing Line Loan:

 

1.

On                                                                 (a Business
Day).

 

2.

In the amount of
$                                                              .

With respect to the Swing Line Borrowing requested herein, the undersigned
hereby represents and warrants that (a) such request complies with the
requirements of the proviso to the first sentence of Section 2.04(a) of the
Agreement and (b) each of the conditions set forth in Section 4.02 of the
Agreement have been satisfied on and as of the date of such Borrowing.

 

[INSERT APPLICABLE U.S. BORROWER]

 

 

 

By:

 

 

Name:

 

[Insert Name of Responsible Officer]

Title:

 

[Insert Title of Responsible Officer]

 

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF NOTE

         , 20      

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                                                      or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to the Borrower under that certain Credit Agreement, dated as of August 7, 2014
(as amended, restated amended and restated, modified, supplemented, increased or
extended from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among Gentherm Incorporated, a Michigan
corporation, Gentherm (Texas), Inc., a Texas corporation, Gentherm Licensing,
Limited Partnership, a Michigan limited partnership, Gentherm GmbH, a German
limited liability company, Gentherm Enterprises GmbH, a German limited liability
company, Gentherm Licensing GmbH, a German limited liability company, Gentherm
Global Power Technologies Inc., an Alberta corporation, Gentherm Canada ULC, an
Alberta unlimited liability company, the Designated Borrowers party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the currency in which such
Loan was denominated and in Same Day Funds at the Administrative Agent’s Office
for such currency. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Collateral and each Guaranty. Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount, currency and
maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[signature page follows]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
above written.

 

[INSERT APPLICABLE BORROWER]

 

 

 

By:

 

 

Name:

 

[Insert Name of Responsible Officer]

Title:

 

[Insert Title of Responsible Officer]

 

--------------------------------------------------------------------------------

 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of Loan Made

 

Currency and
Amount of Loan

Made

 

End of
Interest Period

 

Amount of
Principal or Interest Paid This Date

 

Outstanding
Principal Balance

This Date

 

Notation Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:          , 20      

 

To: Bank of America, N.A., as Administrative Agent

Date:                                                              

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August 7, 2014
(as amended, restated amended and restated, modified, supplemented, increased or
extended from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among Gentherm Incorporated, a Michigan
corporation, Gentherm (Texas), Inc., a Texas corporation, Gentherm Licensing,
Limited Partnership, a Michigan limited partnership, Gentherm GmbH, a German
limited liability company, Gentherm Enterprises GmbH, a German limited liability
company, Gentherm Licensing GmbH, a German limited liability company, Gentherm
Global Power Technologies Inc., an Alberta corporation, Gentherm Canada ULC, an
Alberta unlimited liability company, the Designated Borrowers party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

The undersigned Responsible Officer, solely in such capacity and not
individually, hereby certifies as of the date hereof that he/she is the [Insert
Title] of the Company, and that, as such, he/she is authorized to execute and
deliver this Compliance Certificate to the Administrative Agent on behalf of the
Company, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Company has delivered the year-end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of the Company ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Company has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Company ended as
of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Company and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the Company
and its Material Subsidiaries during the accounting period covered by such
financial statements.

3. A review of the activities of the Company and its Material Subsidiaries
during such fiscal period has been made under the supervision of the undersigned
with a view to determining whether during such fiscal period each Loan Party
performed and observed all its Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period each Loan
Party performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

- or -

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

 

--------------------------------------------------------------------------------

 

4. The representations and warranties of (i) the Borrowers contained in Article
V of the Agreement and (ii) each Loan Party contained in each other Loan
Document to which it is a party or in any document furnished by any such Person
at any time under or in connection with the Loan Documents, are true and correct
in all material respects (and in all respects if any such representation or
warranty is already qualified by materiality) on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality) as of such earlier date, and except that for purposes
of this Compliance Certificate, the representations and warranties contained in
of Sections 5.05(a) and (b) of the Agreement shall be deemed to refer to the
most recent statements furnished pursuant to clauses (a) and (b), respectively,
of Section 6.01 of the Agreement, including the statements in connection with
which this Compliance Certificate is delivered.

5. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.

[signature page follows]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date first above written.

 

GENTHERM INCORPORATED

 

 

 

By:

 

 

Name:

 

 

Title:

 

[Insert Title]

 

--------------------------------------------------------------------------------

 

For the Quarter/Year ended          , 20       (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.Section 7.11 (a) – Consolidated Interest Coverage Ratio

A.Consolidated EBITDA for the most recently completed four consecutive fiscal
quarters ending on above date (“Subject Period”):

1.Consolidated Net Income for Subject Period:

 

$

2.Consolidated Interest Charges for Subject Period:

 

$

3.Provision for federal, state, provincial, territorial, local and foreign
income taxes payable for Subject Period:

 

$

4.Depreciation and amortization expense for Subject Period:

 

$

5.Non-cash unrealized losses on Swap Contracts for Subject Period:

 

$

6.Non-cash unrealized losses attributable to foreign currency transactions for
Subject Period:

 

$

7.Non-cash stock based compensation expense for Subject Period:

 

$

8.Transaction fees and expenses in connection with Permitted Acquisitions, in an
aggregate amount not to exceed $3,000,000 for any Subject Period:

 

$

9.Other non-recurring expenses, as approved by the Administrative Agent in its
reasonable discretion, reducing such Consolidated Net Income which do not
represent a cash item for Subject Period or any future period:

 

$

10.Federal, state, provincial, territorial, local and foreign income tax credits
for Subject Period:

 

$

11.Non-cash unrealized gains on Swap Contracts for Subject Period:

 

$

12.Non-cash unrealized gains attributable to foreign currency transactions for
Subject Period:

 

$

13.All non-recurring, non-cash items increasing Consolidated Net Income for
Subject Period:

 

$

14.Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 +7 + 8 + 9 – 10 – 11 –
12 – 13):

 

$

B.Consolidated Interest Charges for Subject Period:

 

$

C.Consolidated Interest Coverage Ratio (Line I.A.14 / Line I.B):

 

____ to 1.00

Minimum required:

 

3.50 to 1.00

 

 

 

 

II.Section 7.11 (b) – Consolidated Leverage Ratio

 

 

 

A.Consolidated Funded Indebtedness at Statement Date:

 

$

B.Consolidated EBITDA for Subject Period (Line I.A.14 above):

 

$

C.Consolidated Leverage Ratio (Line II.A / Line II.B):

 

____ to 1.00

Minimum required:

 

See Section 7.11(b)

 

--------------------------------------------------------------------------------

 

EXHIBIT E-1

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities5) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

[and is [not] a Defaulting Lender]

 

 

 

 

 

 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5 

Include all applicable subfacilities.

 

--------------------------------------------------------------------------------

 

 

3.

Borrowers: Gentherm Incorporated, a Michigan corporation, Gentherm (Texas),
Inc., a Texas corporation, Gentherm Licensing, Limited Partnership, a Michigan
limited partnership, Gentherm GmbH, a German limited liability company, Gentherm
Enterprises GmbH, a German limited liability company, Gentherm Licensing GmbH, a
German limited liability company, Gentherm Global Power Technologies Inc., an
Alberta corporation, Gentherm Canada ULC, an Alberta unlimited liability
company, and [insert each Designated Borrower] 

 

4.

Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

 

5.

Credit Agreement: Credit Agreement, dated as of August 7, 2014 (as amended,
restated amended and restated, modified, supplemented, increased or extended
from time to time), among Gentherm Incorporated, a Michigan corporation,
Gentherm (Texas), Inc., a Texas corporation, Gentherm Licensing, Limited
Partnership, a Michigan limited partnership, Gentherm GmbH, a German limited
liability company, Gentherm Enterprises GmbH, a German limited liability
company, Gentherm Licensing GmbH, a German limited liability company, Gentherm
Global Power Technologies Inc., an Alberta corporation, Gentherm Canada ULC, an
Alberta unlimited liability company, the Designated Borrowers party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

 

6.

Assigned Interest[s]:

 

Assignor

Assignee

Facility Assigned6

Aggregate Amount of Commitment/Loans
for all Lenders7

Amount of Commitment/Loans
Assigned

Percentage Assigned of Commitment/
Loans8

CUSIP Number

 

 

 

$

          

$

          

          

%

 

 

 

 

$

          

$

          

          

%

 

 

 

 

$

          

$

          

          

%

 

 

 

[7.

Trade Date:           , 20     ]9

 

8.

Effective Date:                       , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

[signature pages follow]

 

6 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Facility”, etc.).

7 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date

8 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

9 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Consented to and]10 Accepted:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as L/C Issuer and Swing Line Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

[Consented to:

 

 

 

 

GENTHERM INCORPORATED,

 

a Michigan corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:]11

 

 

 

10 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

11 

To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

 

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii), (v)
and (vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.  Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3. [Authorization.  The Assignee hereby agrees to be bound by the terms of the
Credit Agreement.  Further, the Assignee hereby ratifies and approves all acts
previously taken by the Administrative Agent on such Assignee’s behalf
(including the Administrative Agent acting as a proxy without power of attorney
(Vertreter ohne Vertretungsmacht) in connection with any Collateral Document
governed by German law).]12

4. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

12 

Bracketed text to be included only if there are any Collateral Documents
governed by German law in existence at the time this Assignment and Assumption
is executed.

 

--------------------------------------------------------------------------------

 

EXHIBIT E-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

On file with the Administrative Agent.

 

--------------------------------------------------------------------------------

 

EXHIBIT F

FORM OF CLOSING DATE GUARANTY

See attached.

 

--------------------------------------------------------------------------------

 

SUBSIDIARY GUARANTY

This SUBSIDIARY GUARANTY, dated as of August 7, 2014 (as amended, supplemented,
amended and restated or otherwise modified from time to time, this “Guaranty”),
is made by each Domestic Subsidiary signatory party hereto and set forth on
Schedule I attached hereto and each other Domestic Subsidiary signatory from
time to time a party hereto (each individually, a “U.S. Guarantor” and
collectively, the “U.S. Guarantors”) and each Foreign Subsidiary signatory party
hereto and set forth on Schedule I attached hereto and each other Foreign
Subsidiary signatory from time to time party hereto (each individually, a
“Foreign Guarantor” and collectively, the “Foreign Guarantors”; the U.S.
Guarantors and the Foreign Guarantors each individually a “Guarantor” and
collectively, the “Guarantors”) in favor of BANK OF AMERICA, N.A., in its
capacity as the administrative agent (the “Administrative Agent”) for each of
the Secured Parties.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, dated as of the date hereof (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), by and among Gentherm Incorporated, a Michigan
corporation (the “Company”), Gentherm GmbH, a German limited liability company
(“Gentherm Germany”), Gentherm (Texas), Inc., a Texas corporation (“Gentherm
Texas” and, together with the Company, the “U.S. Borrowers”), Gentherm Canada
Ltd., an Ontario corporation (“Gentherm Canada”), Global Thermoelectric Inc., an
Alberta corporation (“Global” and, together with Gentherm Canada, the U.S.
Borrowers and Gentherm Germany, the “Borrowers” and each, a “Borrower”), each
lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”) and Bank of America, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer, the Lenders have agreed to make Credit
Extensions to and maintain Loans with the Borrowers; and

WHEREAS, as a condition precedent to the making of the Credit Extensions and the
maintenance of the Loans under the Credit Agreement, each Guarantor is required
to execute and deliver this Guaranty.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Lenders to make
Credit Extensions or maintain loans to the Borrowers, each Guarantor agrees as
follows:

ARTICLE I
DEFINITIONS

SECTION 1.1. Certain Terms. The following terms when used in this Guaranty,
including its preamble and recitals, shall have the following meanings (such
definitions to be equally applicable to the singular and plural forms thereof):

“Administrative Agent” is defined in the preamble.

“Borrower” and “Borrowers” are defined in the first recital.

“Credit Agreement” is defined in the first recital.

“Foreign Guaranteed Obligations” is defined in Section 2.1(b)(i).

“Foreign Guarantor” and “Foreign Guarantors” are defined in the preamble.

“Guaranteed Obligations” means, collectively, all U.S. Guaranteed Obligations
and all Foreign Guaranteed Obligations.

“Guarantor” and “Guarantors” are defined in the preamble.

“Guaranty” is defined in the preamble.

“Lender” and “Lenders” are defined in the first recital.

“Termination Date” means the date on which all Guaranteed Obligations (other
than any contingent claims for indemnification or expense reimbursement not yet
asserted) have been indefeasibly paid in full in cash, all Letters of Credit
have been terminated or expired (other than Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the L/C Issuer shall
have been made; provided that Cash Collateralization of 102% of the undrawn
amount of any Letter of Credit shall

 

--------------------------------------------------------------------------------

 

constitute a satisfactory arrangement), all Secured Swap Agreements have been
terminated or have been otherwise provided for on terms reasonably satisfactory
to the parties thereto and the Aggregate Revolving Commitments shall have been
terminated.

“U.S. Guaranteed Obligations” is defined in Section 2.1(a)(i).

“U.S. Guarantor” and “U.S. Guarantors” are defined in the preamble.

SECTION 1.2. Credit Agreement Definitions. Unless otherwise defined herein or
the context otherwise requires, terms used in this Guaranty, including its
preamble and recitals, have the meanings provided in the Credit Agreement and
shall be interpreted in accordance with Article I of the Credit Agreement.

ARTICLE II

GUARANTY PROVISIONS

SECTION 2.1. Guaranty.

(a) Each U.S. Guarantor hereby jointly and severally, absolutely,
unconditionally and irrevocably, as primary obligor and not merely as surety:

(i) guarantees the prompt payment of all Obligations (such Obligations, the
“U.S. Guaranteed Obligations”), whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise
in full when due, and further agrees that if any of the U.S. Guaranteed
Obligations are not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory Cash Collateralization or
otherwise), the U.S. Guarantors will, jointly and severally, promptly pay the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the U.S. Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
Cash Collateralization or otherwise) in accordance with the terms of such
extension or renewal); and

(ii) indemnifies and holds harmless each Secured Party for any and all
reasonable out-of-pocket costs and expenses (including reasonable out-of-pocket
attorneys’ fees and expenses) incurred by such Secured Party in enforcing any
rights under this Guaranty.

(b) Each Foreign Guarantor hereby jointly and severally, absolutely,
unconditionally and irrevocably, as primary obligor and not merely as surety:

(i) guarantees the prompt payment of all Foreign Obligations (such Foreign
Obligations, the “Foreign Guaranteed Obligations”), whether at stated maturity,
as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise in full when due, and further agrees that if any
of the Foreign Guaranteed Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise), the Foreign Guarantors will, jointly and
severally, promptly pay the same, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Foreign Guaranteed Obligations, the same will be promptly paid in full when due
(whether at extended maturity, as a mandatory prepayment, by acceleration, as a
mandatory Cash Collateralization or otherwise) in accordance with the terms of
such extension or renewal); and

(ii) indemnifies and holds harmless each Secured Party for any and all
reasonable out-of-pocket costs and expenses (including reasonable out-of-pocket
attorneys’ fees and expenses) incurred by such Secured Party in enforcing any
rights under this Guaranty with respect to the Foreign Obligations.

(c) Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, Secured Swap Agreements or Secured Treasury
Management Agreements, (i) the obligations of each Guarantor under this Guaranty
and the other Loan Documents shall be limited to an aggregate amount equal to
the largest amount that would not render such obligations subject to avoidance
under applicable Debtor Relief Laws or any comparable provisions of any
applicable state, provincial or territorial law and (ii) the obligations of each
Person that joins this Guaranty pursuant to Section 6.5 shall be subject to such
further provisions as may be agreed with the Administrative Agent and set forth
in the supplement executed and delivered by such Person pursuant to Section 6.5.

Each Guarantor specifically agrees that it shall not be necessary or required
that any Secured Party exercise any right, assert any claim or demand or enforce
any remedy whatsoever against any Loan Party or any other Person or otherwise
enforce its payment against any collateral securing any Guaranteed Obligations
before or as a condition to the obligations of such Guarantor hereunder.

 

--------------------------------------------------------------------------------

 

SECTION 2.2. Reinstatement.  The obligations of the U.S. Guarantors or the
Foreign Guarantors, as applicable, under this Guaranty shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the U.S. Guaranteed Obligations or the Foreign
Guaranteed Obligations, as applicable, is rescinded or must be otherwise
restored by any holder of any of the U.S. Guaranteed Obligations or the Foreign
Guaranteed Obligations, as applicable, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and each U.S. Guarantor or each
Foreign Guarantor, as applicable, agrees that it will indemnify the
Administrative Agent and each other holder of the U.S. Guaranteed Obligations or
the Foreign Guaranteed Obligations, as applicable, on demand for all reasonable
costs and expenses (including, without limitation, the fees, charges and
disbursements of counsel) incurred by the Administrative Agent or such other
holder of the U.S. Guaranteed Obligations or the Foreign Guaranteed Obligations,
as applicable, in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

SECTION 2.3. Guaranty Absolute, etc.

(a) (i) The obligations of the U.S. Guarantors under Section 2.1(a) are joint
and several, absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Loan Documents, Secured
Swap Agreements or Secured Treasury Management Agreements, or any other
agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the U.S.
Guaranteed Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any law or regulation or other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, it being the intent of this Section 2.3(a)(i) that the obligations
of the U.S. Guarantors hereunder shall be absolute and unconditional under any
and all circumstances.  Each U.S. Guarantor agrees that such U.S. Guarantor
shall have no right of subrogation, indemnity, reimbursement or contribution
against any other Guarantor for amounts paid under this Guaranty until the
Termination Date.

(ii) The obligations of the Foreign Guarantors under Section 2.1(b) are joint
and several, absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Loan Documents, Secured
Swap Agreements or Secured Treasury Management Agreements, or any other
agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Foreign Guaranteed Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any law or regulation or other circumstance
whatsoever which might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, it being the intent of this Section 2.3(a)(ii)
that the obligations of the Foreign Guarantors hereunder shall be absolute and
unconditional under any and all circumstances.  Each Foreign Guarantor agrees
that such Foreign Guarantor shall have no right of subrogation, indemnity,
reimbursement or contribution against any other Guarantor for amounts paid under
this Guaranty until the Termination Date.

(b) Without limiting the generality of the foregoing, it is agreed that, to the
fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above:

(i) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the U.S. Guaranteed Obligations
or Foreign Guaranteed Obligations, as applicable, shall be extended, or such
performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Secured Swap Agreement, or any Secured Treasury Management
Agreement, or any other agreement or instrument referred to in the Loan
Documents, such Secured Swap Agreements or such Secured Treasury Management
Agreements shall be done or omitted;

(iii) the maturity of any of the U.S. Guaranteed Obligations or Foreign
Guaranteed Obligations, as applicable, shall be accelerated, or any of the
U.S.  Guaranteed Obligations or Foreign Guaranteed Obligations, as applicable,
shall be modified, supplemented or amended in any respect, or any right under
any of the Loan Documents, any Secured Swap Agreement or any Secured Treasury
Management Agreement, or any other agreement or instrument referred to in the
Loan Documents, such Secured Swap Agreements or such Secured Treasury Management
Agreements shall be waived or any other guarantee of any of the U.S. Guaranteed
Obligations or Foreign Guaranteed Obligations, as applicable, or any security
therefor shall be released, impaired or exchanged in whole or in part or
otherwise dealt with;

(iv) any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the U.S. Guaranteed Obligations or Foreign
Guaranteed Obligations, as applicable, shall fail to attach or be perfected; or

 

--------------------------------------------------------------------------------

 

(v) any of the U.S. Guaranteed Obligations or Foreign Guaranteed Obligations, as
applicable, shall be determined to be void or voidable (including, without
limitation, for the benefit of any creditor of any U.S. Guarantor or any Foreign
Guarantor, as applicable) or shall be subordinated to the claims of any Person
(including, without limitation, any creditor of any U.S. Guarantor or any
Foreign Guarantor, as applicable).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Secured Swap Agreement or any Secured Treasury
Management Agreement, or any other agreement or instrument referred to in the
Loan Documents, such Secured Swap Agreements or such Secured Treasury Management
Agreements, or against any other Person under any other guarantee of, or
security for, any of the U.S. Guaranteed Obligations or Foreign Guaranteed
Obligations, as applicable.

Each Guarantor hereby irrevocably consents to any release of any other Guarantor
and confirms that any such release will not reduce or otherwise limit its
obligations hereunder.

SECTION 2.4. Remedies.

(a) The U.S. Guarantors agree that, to the fullest extent permitted by law, as
between the U.S. Guarantors, on the one hand, and the Administrative Agent and
the Secured Parties, on the other hand, the U.S. Guaranteed Obligations may be
declared to be forthwith due and payable as provided in Section 8.02 of the
Credit Agreement (and shall be deemed to have become automatically due and
payable in the circumstances provided in said Section 8.02 of the Credit
Agreement) for purposes of Section 2.1(a) notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the U.S.
Guaranteed Obligations from becoming automatically due and payable) as against
any other Person and that, in the event of such declaration (or the U.S.
Guaranteed Obligations being deemed to have become automatically due and
payable), the U.S. Guaranteed Obligations (whether or not due and payable by any
other Person) shall forthwith become due and payable by the U.S. Guarantors for
purposes of Section 2.1(a).  The U.S. Guarantors acknowledge and agree that
their obligations hereunder are secured in accordance with the terms of the
Collateral Documents and that the Lenders may exercise their remedies thereunder
in accordance with the terms thereof.

(b) The Foreign Guarantors agree that, to the fullest extent permitted by law,
as between the Foreign Guarantors, on the one hand, and the Administrative Agent
and the Secured Parties, on the other hand, the Foreign Guaranteed Obligations
may be declared to be forthwith due and payable as provided in Section 8.02 of
the Credit Agreement (and shall be deemed to have become automatically due and
payable in the circumstances provided in said Section 8.02 of the Credit
Agreement) for purposes of Section 2.1(b) notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Foreign
Guaranteed Obligations from becoming automatically due and payable) as against
any other Person and that, in the event of such declaration (or the Foreign
Guaranteed Obligations being deemed to have become automatically due and
payable), the Foreign Guaranteed Obligations (whether or not due and payable by
any other Person) shall forthwith become due and payable by the Foreign
Guarantors for purposes of Section 2.1(b).  The Foreign Guarantors acknowledge
and agree that their obligations hereunder are secured in accordance with the
terms of the Collateral Documents and that the Lenders may exercise their
remedies thereunder in accordance with the terms thereof.

SECTION 2.5. Waiver, etc.  Each U.S. Guarantor agrees that such U.S. Guarantor
shall have no right of recourse to security for the U.S. Guaranteed Obligations,
except through the exercise of rights of subrogation pursuant to Section
2.3(a)(i) and through the exercise of rights of contribution pursuant to Section
2.6(a).  Each Foreign Guarantor agrees that such Foreign Guarantor shall have no
right of recourse to security for the Foreign Guaranteed Obligations, except
through the exercise of rights of subrogation pursuant to Section 2.3(a)(ii) and
through the exercise of rights of contribution pursuant to Section 2.6(b).

SECTION 2.6. Rights of Contribution.

(a) The U.S. Guarantors agree among themselves that, in connection with payments
made hereunder, each U.S. Guarantor shall have contribution rights against the
other U.S. Guarantors as permitted under applicable law.  Such contribution
rights shall be subordinate and subject in right of payment to the obligations
of the U.S. Guarantors under the Loan Documents and no U.S. Guarantor shall
exercise such rights of contribution until the Termination Date.

(b) The Foreign Guarantors agree among themselves that, in connection with
payments made hereunder, each Foreign Guarantor shall have contribution rights
against the other Foreign Guarantors as permitted under applicable law.  Such
contribution rights shall be subordinate and subject in right of payment to the
obligations of the Foreign Guarantors under the Loan Documents and no Foreign
Guarantor shall exercise such rights of contribution until the Termination Date.

 

--------------------------------------------------------------------------------

 

SECTION 2.7. Payments; Application. Each Guarantor hereby agrees with each
Secured Party as follows:

(a) that all payments made by such Guarantor hereunder will be made in Dollars
or the Dollar Equivalent of the Alternative Currency in which the applicable
Guaranteed Obligations are denominated, to the Administrative Agent, without
setoff, counterclaim or other defense and in accordance with Sections 2.12 and
3.01 of the Credit Agreement, free and clear of and without deduction for any
Taxes, each Guarantor hereby agreeing to comply with and be bound by the
provisions of Sections 2.12 and 3.01 of the Credit Agreement in respect of all
payments made by it hereunder and the provisions of which Sections are hereby
incorporated into and made a part of this Guaranty by this reference as if set
forth herein; provided that references to the “Borrowers” in such Sections shall
be deemed to be references to each Guarantor, and references to “this Agreement”
in such Sections shall be deemed to be references to this Guaranty; and

(b) that all payments made hereunder shall be applied upon receipt as set forth
in Section 8.03 of the Credit Agreement.

SECTION 2.8. Guarantee of Payment; Continuing Guarantee.  The guarantee in this
Guaranty by the U.S. Guarantors is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all U.S. Guaranteed Obligations
whenever arising.  The guarantee in this Guaranty by the Foreign Guarantors is a
guaranty of payment and not of collection, is a continuing guarantee, and shall
apply to all Foreign Guaranteed Obligations whenever arising.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

SECTION 3.1. Representations. In order to induce the Secured Parties to enter
into the Credit Agreement and make and maintain Credit Extensions thereunder and
enter into Secured Treasury Management Agreements and Secured Swap Agreements,
each Guarantor represents and warrants to each Secured Party as set forth below.

(a) The representations and warranties contained in Article V of the Credit
Agreement, insofar as they are applicable to any Guarantor and its properties,
are true and correct, each such representation and warranty set forth in such
Article (insofar as applicable as aforesaid) and all other terms of the Credit
Agreement to which reference is made therein, together with all related
definitions and ancillary provisions, being hereby incorporated into this
Guaranty by reference as though specifically set forth in this Article III.

(b) Each Guarantor has knowledge of each other Loan Party’s financial condition
and affairs and has adequate means to obtain from the Company and each such
other Loan Party on an ongoing basis information relating thereto and to such
other Loan Party’s ability to pay and perform the Guaranteed Obligations, and
agrees to assume the responsibility for keeping, and to keep, so informed for so
long as this Guaranty is in effect.  Each Guarantor acknowledges and agrees that
the Secured Parties shall have no obligation to investigate the financial
condition or affairs of any Loan Party for the benefit of such Guarantor nor to
advise such Guarantor of any fact respecting, or any change in, the financial
condition or affairs of any Loan Party that might become known to any Secured
Party at any time, whether or not such Secured Party knows or believes or has
reason to know or believe that any such fact or change is unknown to such
Guarantor, or might (or does) materially increase the risk of such Guarantor as
guarantor, or might (or would) affect the willingness of such Guarantor to
continue as a guarantor of the Guaranteed Obligations.

(c) It is in the best interests of each Guarantor to execute this Guaranty
inasmuch as such Guarantor will derive substantial direct and indirect benefits
from the Credit Extensions made to the Borrowers by the Lenders pursuant to the
Credit Agreement, and each Guarantor agrees that the Secured Parties are relying
on this representation in agreeing to make Credit Extensions to the Borrowers.

SECTION 3.2. Representations of Maltese Guarantors.  Each Foreign Guarantor
whose jurisdiction of organization is Malta represents and warrants that (a) it
has the power to guarantee the prompt payment of all Foreign Guaranteed
Obligations as set forth herein and (b) there are no restrictions in any of its
Organization Documents (including, without limitation, in its memorandum and
articles of association) or any documents related thereto which would limit or
restrict (i) the Guaranty provided hereby or (ii) the performance of its
obligations hereunder.

ARTICLE IV

COVENANTS, ETC.

SECTION 4.1. Covenants.  Each Guarantor covenants and agrees that, at all times
prior to the Termination Date, it will perform, comply with and be bound by all
of the agreements, covenants and obligations contained in the Credit Agreement
(including Articles VI and VII of the Credit Agreement) which are applicable to
such Guarantor or its properties, each such agreement, covenant

 

--------------------------------------------------------------------------------

 

and obligation contained in the Credit Agreement and all other terms of the
Credit Agreement to which reference is made in this Article IV, together with
all related definitions and ancillary provisions, being hereby incorporated into
this Guaranty by this reference as though specifically set forth in this Article
IV.

ARTICLE V

REMEDIES

SECTION 5.1. Remedies. If any Guarantor fails to fulfill its duty to pay all
Guaranteed Obligations guaranteed by it hereunder, the Administrative Agent and
the Secured Parties shall have all of the remedies of a creditor and, to the
extent applicable, of a secured party, under all applicable Law, including the
remedies set forth in Section 8.02 of the Credit Agreement.

ARTICLE VI

MISCELLANEOUS PROVISIONS

SECTION 6.1. Loan Document. This Guaranty is a Loan Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated herein)
be construed, administered and applied in accordance with the terms and
provisions thereof, including Article XI thereof.  To the extent of any conflict
between the terms contained in this Guaranty and the terms contained in the
Credit Agreement, the terms of the Credit Agreement shall control.

SECTION 6.2. Binding on Successors, Transferees and Assigns; Assignment.  This
Guaranty shall remain in full force and effect until, subject to Section 2.2,
the Termination Date has occurred, shall be jointly and severally binding upon
each U.S. Guarantor and its successors, transferees and assigns and jointly and
severally binding upon each Foreign Guarantor and its successors, transferees
and assigns, as applicable, and shall inure to the benefit of and be enforceable
by each Secured Party and its successors, transferees and assigns; provided that
no Guarantor may (unless otherwise permitted under the terms of the Credit
Agreement) assign any of its obligations hereunder without the prior written
consent of all Lenders (and any attempted such assignment without such consent
shall be null and void).

SECTION 6.3. Amendments, etc.  No amendment to or waiver of any provision of
this Guaranty, nor consent to any departure by any Guarantor from its
obligations under this Guaranty, shall in any event be effective unless the same
shall be in writing and signed by the Administrative Agent (on behalf of the
Lenders or the Required Lenders, as the case may be, pursuant to, and in
accordance with, Section 11.01 of the Credit Agreement) and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

SECTION 6.4. Notices.  All notices and other communications provided for
hereunder shall be in writing or by facsimile or other electronic transmission
and addressed, delivered or transmitted to the appropriate party at the address
or facsimile number of such party (in the case of any Guarantor, in care of the
Company) specified in the Credit Agreement or at such other address or facsimile
number as may be designated by such party in a notice to the other
party.  Notices and other communications sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices and other communications sent by telecopier shall
be deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient); and notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) (provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient).

SECTION 6.5. Additional Guarantors.  Upon the execution and delivery by any
other Person of a supplement substantially in the form of Annex I hereto, such
Person shall become a “U.S. Guarantor” or a “Foreign Guarantor”, as applicable,
hereunder with the same force and effect as if it were originally a party to
this Guaranty and named as a “U.S. Guarantor” or a “Foreign Guarantor”, as
applicable, hereunder.  The execution and delivery of such supplement shall not
require the consent of any other Guarantor hereunder, and the rights and
obligations of each Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor as a party to this
Guaranty.  For the avoidance of doubt, no Borrower shall be required to sign
this Guaranty so long as such Borrower remains a party to the Credit Agreement.

SECTION 6.6. Termination of Agreement; Release of Guarantor.  Upon the
occurrence of the Termination Date, this Guaranty and all obligations of each
Guarantor hereunder shall terminate automatically (subject to Sections 2.2, 6.9,
6.10 and each other provision of this Guaranty that by its terms expressly
survives termination), without delivery of any instrument or performance of any
act by any party.

 

--------------------------------------------------------------------------------

 

SECTION 6.7. No Waiver; Remedies.  In addition to, and not in limitation of,
Article II, no failure on the part of any Secured Party to exercise, and no
delay in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided and
under each other Loan Document are cumulative and not exclusive of any remedies
provided by Law.

SECTION 6.8. Section Captions.  Section captions used in this Guaranty are for
convenience of reference only, and shall not affect the construction of this
Guaranty.

SECTION 6.9. Indemnification by the Guarantors.  Each Guarantor shall indemnify
each Indemnitee against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable out-of-pocket fees, charges and disbursements of any counsel for any
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by any Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Guaranty, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto or thereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Guaranty and the other Loan Documents, (ii) any Loan,
Letter of Credit or Secured Swap Agreement or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by any Borrower or any Material
Subsidiary, or any Environmental Liability related in any way to any Borrower or
any of its Material Subsidiary, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower or any other Loan Party or any of such Borrower’s or
such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by any Borrower or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Borrower or such other Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.  The agreements in this Section shall survive
the resignation of the Administrative Agent, the replacement of any Lender, the
expiration or cancellation of any Letter of Credit, the closing out and
termination of any Secured Swap Agreement and the repayment, satisfaction or
discharge of all the Guaranteed Obligations.

SECTION 6.10. Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, no Guarantor shall assert, and each Guarantor
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Guaranty, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan, Letter of
Credit or Secured Swap Agreement or the use of the proceeds thereof.  No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Guaranty or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.  The agreements in this Section
shall survive the resignation of the Administrative Agent, the replacement of
any Lender, the expiration or cancellation of any Letter of Credit, the closing
out and termination of any Secured Swap Agreement and the repayment,
satisfaction or discharge of all the Guaranteed Obligations.

SECTION 6.11. Severability. If any provision of this Guaranty or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Guaranty and the
other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 6.12. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION.  EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF

 

--------------------------------------------------------------------------------

 

THE STATE OF NEW YORK SITTING IN THE COUNTY OF NEW YORK AND OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO AGREES THAT THE PROCESS BY WHICH ANY
SUIT, ACTION OR PROCEEDING IS BEGUN MAY BE SERVED ON IT BY BEING DELIVERED IN
CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING IN NEW YORK TO THE PROCESS AGENT
FOR SUCH PARTY. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS,
INCLUDING SERVICE ON ANY PROCESS AGENT, IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02 OF THE CREDIT AGREEMENT. NOTHING IN THIS GUARANTY WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

SECTION 6.13. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 6.14. Counterparts; Effectiveness.  This Guaranty may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page to this Guaranty by facsimile or via other electronic means shall
be effective as delivery of a manually executed counterpart of this
Guaranty.  Except as set forth in Section 4.01 of the Credit Agreement, this
Guaranty shall become effective when it shall have been executed by the
Guarantors.

SECTION 6.15. ENTIRE AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES WITH RESPECT TO
SUCH SUBJECT MATTER. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES.

[signature pages follow]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered as of the date first written above.

 

U.S. GUARANTORS:

WESTRIDGE HAGGERTY LLC,

a Michigan limited liability company

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

FOREIGN GUARANTORS:

GENTHERM HOLDING (MALTA) LIMITED,

 

a Maltese limited company

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

GENTHERM AUTOMOTIVE SYSTEMS (MALTA) LIMITED,

 

a Maltese limited company

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Gentherm Hungary Korlátolt Felelősségű Társaság,

 

a Hungarian limited liability company

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

ACCEPTED AND AGREED FOR ITSELF

AND ON BEHALF OF THE SECURED PARTIES:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By:

 

Name:

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE I

GUARANTORS

Westridge Haggerty LLC

Gentherm Holding (Malta) Limited

Gentherm Automotive Systems (Malta) Limited

Gentherm Hungary Korlátolt Felelősségű Társaság

 

--------------------------------------------------------------------------------

 

ANNEX I

FORM OF SUPPLEMENT

THIS SUPPLEMENT, dated as of [__________], 201__ (this “Supplement”), is to the
Subsidiary Guaranty, dated as of August 7, 2014 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Guaranty”),
among the Guarantors (such capitalized term, and other terms used in this
Supplement, to have the meanings set forth in Article I of the Guaranty) from
time to time party thereto, in favor of BANK OF AMERICA, N.A., as administrative
agent (together with its successor(s) thereto in such capacity, the
“Administrative Agent”) for each of the Secured Parties.

W I T N E S S E T H:

WHEREAS, pursuant to the provisions of Section 6.5 of the Guaranty, each of the
undersigned is becoming a [U.S. Guarantor][Foreign Guarantor] under the
Guaranty; and

WHEREAS, each of the undersigned desires to become a “[U.S. Guarantor][Foreign
Guarantor]” under the Guaranty in order to induce the Secured Parties to
continue to make Credit Extensions or maintain Loans under the Credit Agreement.

NOW, THEREFORE, in consideration of the premises, and for other consideration
(the receipt and sufficiency of which is hereby acknowledged), each of the
undersigned agrees, for the benefit of each Secured Party, as follows:

SECTION 1. Party to Guaranty, etc. In accordance with the terms of the Guaranty,
by its signature below, each of the undersigned hereby irrevocably agrees to
become a [U.S. Guarantor][Foreign Guarantor] under the Guaranty with the same
force and effect as if it were an original signatory thereto and each of the
undersigned hereby (a) agrees to be bound by and comply with all of the terms
and provisions of the Guaranty applicable to it as a [U.S. Guarantor][Foreign
Guarantor] and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder, including such representations
and warranties set forth in Article III of the Guaranty, are true and correct as
of the date hereof, and further represents and warrants that this Supplement has
been duly authorized, executed and delivered by it and that this Supplement and
the Guaranty constitute the legal, valid and binding obligation of each of the
undersigned, enforceable against it in accordance with its terms. In furtherance
of the foregoing, each reference to a “[U.S. Guarantor][Foreign Guarantor]”,
“Guarantor”, “[U.S. Guarantors][Foreign Guarantors]” and/or “Guarantors” in the
Guaranty shall be deemed to include each of the undersigned.

[SECTION 2. Guaranty Limitations. [Insert applicable guaranty limitation
language for Foreign Guarantors, as needed.]]

SECTION [2][3]. Waiver, Agreements, etc.

(a) Each of the undersigned hereby irrevocably waives promptness, diligence,
presentment, notice of acceptance and any other notice with respect to any of
the [U.S. Guaranteed Obligations][Foreign Guaranteed Obligations], this
Supplement and the Guaranty and any requirement that any Secured Party protect,
secure, perfect or insure any Lien, or any property subject thereto, or exhaust
any right or take any action against any Loan Party or any other Person
(including any other Guarantor) or entity or any Collateral securing the [U.S.
Guaranteed Obligations][Foreign Guaranteed Obligations], as the case may be.

(b) Each of the undersigned understands and acknowledges that if the Secured
Parties foreclose judicially or nonjudicially against any Collateral, including
real property security, if any, for the [U.S. Guaranteed Obligations][Foreign
Guaranteed Obligations], that foreclosure could impair or destroy any ability
that such Person may have to seek reimbursement, contribution, or
indemnification from the other Loan Parties or others based on any right such
Person may have of subrogation, reimbursement, contribution, or indemnification
for any amounts paid by such Person under this Supplement and the Guaranty.  By
executing this Supplement, each of the undersigned freely, irrevocably, and
unconditionally (i) waives and relinquishes that defense and agrees that such
Person will be fully liable under this Supplement and the Guaranty even though
the Secured Parties may foreclose, either by judicial foreclosure or by exercise
of power of sale, any deed of trust or other Collateral Document securing the
[U.S. Guaranteed Obligations][Foreign Guaranteed Obligations]; (ii) agrees that
such Person will not assert that defense in any action or proceeding which the
Secured Parties may commence to enforce this Supplement and the Guaranty and
(iii) acknowledges and agrees that the Secured Parties are relying on this
waiver in creating the [U.S. Guaranteed Obligations][Foreign Guaranteed
Obligations], and that this waiver is a material part of the consideration which
the Secured Parties are receiving for creating the [U.S. Guaranteed
Obligations][Foreign Guaranteed Obligations].

 

--------------------------------------------------------------------------------

 

(c) Each of the undersigned waives all rights and defenses that it may have
because any of the [U.S. Guaranteed Obligations][Foreign Guaranteed Obligations]
is secured by any Collateral, including real property, if any.  This means,
among other things, that (i) the Secured Parties may collect from such Person
without first foreclosing on any real or personal property Collateral pledged by
the other Loan Parties; and (ii) if the Secured Parties foreclose on any
Collateral, including real property, if any, pledged by the other Loan Parties
(A) the amount of the [U.S. Guaranteed Obligations][Foreign Guaranteed
Obligations] may be reduced only by the price for which that Collateral is sold
at the foreclosure sale, even if the Collateral is worth more than the sale
price, and (B) the Secured Parties may collect from such Person even if the
Secured Parties, by foreclosing on such Collateral, have destroyed any right
such Person may have to collect from the other Loan Parties.  This is an
unconditional and irrevocable waiver of any rights and defenses such Person may
have because any of the [U.S. Guaranteed Obligations][Foreign Guaranteed
Obligations] are secured by such Collateral, including real property, if any.

SECTION [3][4]. Full Force of Guaranty. Except as expressly supplemented hereby,
the Guaranty shall remain in full force and effect in accordance with its terms.

SECTION [4][5]. Incorporation. The provisions of Sections 6.7 thru 6.15,
inclusive, of the Guaranty are incorporated into this Supplement as if fully set
forth herein, mutatis mutandis; provided that (a) references to any [U.S.
Guarantor][Foreign Guarantor] shall be deemed to be references to the
undersigned and (b) references to the Guaranty shall be deemed to be references
to this Supplement.

[signature pages follow]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
duly executed and delivered as of the date first written above.

 

[NAME OF ADDITIONAL GUARANTOR]

 

By:

 

Name:

 

Title:

 

 

ACCEPTED AND AGREED FOR ITSELF

AND ON BEHALF OF THE SECURED PARTIES

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By:

 

Name:

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT G

FORM OF SECURED PARTY DESIGNATION NOTICE

Date:  _________, 20__

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

THIS SECURED PARTY DESIGNATION NOTICE is made by ____________ (the “Designor”),
to BANK OF AMERICA, N.A., as Administrative Agent under that certain Credit
Agreement referenced below (in such capacity, the “Administrative Agent”).  All
capitalized terms not defined herein shall have the meaning ascribed to them in
the Credit Agreement.

W I T N E S S E T H:

WHEREAS, Gentherm Incorporated, a Michigan corporation, Gentherm (Texas), Inc.,
a Texas corporation, Gentherm Licensing, Limited Partnership, a Michigan limited
partnership, Gentherm GmbH, a German limited liability company, Gentherm
Enterprises GmbH, a German limited liability company, Gentherm Licensing GmbH, a
German limited liability company, Gentherm Global Power Technologies Inc., an
Alberta corporation, Gentherm Canada ULC, an Alberta unlimited liability
company, the Designated Borrowers party thereto, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, have entered into that certain Credit Agreement, dated as
of August 7, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) pursuant to which certain loans and
financial accommodations have been made to the Borrowers;

WHEREAS, in connection with the Credit Agreement, a Lender or Affiliate of a
Lender is permitted to designate its [Treasury Management Agreement][Swap
Contract] as a [“Secured Treasury Management Agreement”][“Secured Swap
Agreement”] under the Credit Agreement and the Collateral Documents;

WHEREAS, the Designor is a Lender or Affiliate of a Lender and wishes to
designate a [Treasury Management Agreement][Swap Contract] as a [“Secured
Treasury Management Agreement”][“Secured Swap Agreement”] under the Credit
Agreement and the Collateral Documents;

WHEREAS, the Credit Agreement requires that the Designor deliver this Secured
Party Designation Notice to the Administrative Agent; and

WHEREAS, the Designor has agreed to execute and deliver this Secured Party
Designation Notice:

1. Designation.  The Designor hereby designates the [Treasury Management
Agreement][Swap Contract] described on Schedule 1 hereto to be a [“Secured
Treasury Management Agreement”][“Secured Swap Agreement”] and hereby represents
and warrants to the Administrative Agent that such [Treasury Management
Agreement][Swap Contract] satisfies all the requirements under the Loan
Documents to be so designated.  By executing and delivering this Secured Party
Designation Notice, the Designor, as provided in the Credit Agreement, hereby
agrees to be bound by all of the provisions of the Loan Documents which are
applicable to it as a provider of a [Secured Treasury Management
Agreement][Secured Swap Agreement] and hereby (a) confirms that it has received
a copy of the Loan Documents and such other documents and information as it has
deemed appropriate to make its own decision to enter into this Secured Party
Designation Notice, (b) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant thereto as are delegated to the Administrative Agent
by the terms thereof, together with such powers as are incidental thereto
(including, without limitation, those referred to in the provisions of Section
9.01 of the Credit Agreement), [and] (c) agrees that it will be bound by the
provisions of the Loan Documents and will perform in accordance with its terms
all the obligations which by the terms of the Loan Documents are required to be
performed by it as a provider of a [Treasury Management Agreement][Swap
Contract] [and (d) ratifies and approves all acts previously taken by the
Administrative Agent on the Designor’s behalf (including the Administrative
Agent acting as a proxy without power of attorney (Vertreter ohne
Vertretungsmacht) in connection with any Collateral Document governed by German
law)]13.  Without limiting the foregoing, the Designor agrees to indemnify the
Administrative Agent as contemplated by Section 11.04(c) of the Credit
Agreement.

2. GOVERNING LAW.  THIS SECURED PARTY DESIGNATION NOTICE SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[signature pages follow]

 

13 

Bracketed text to be included only if there are any Collateral Documents
governed by German law in existence at the time this Secured Party Designation
Notice is provided.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Secured Party Designation
Notice to be duly executed and delivered by their respective officers thereunto
duly authorized as of the date first above written.

 

DESIGNOR

 

 

 

By:

  

 

Name:

 

 

Title:

 

 

 

ADMINISTRATIVE AGENT

 

 

 

By:

  

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 1

 

--------------------------------------------------------------------------------

 

EXHIBIT H-1

FORM OF LENDER JOINDER AGREEMENT

THIS LENDER JOINDER AGREEMENT (this “Agreement”), dated as of [__], to the
Credit Agreement referenced below is by and among [__] (the “New Lender”),
Gentherm Incorporated, a Michigan corporation, Gentherm (Texas), Inc., a Texas
corporation, Gentherm Licensing, Limited Partnership, a Michigan limited
partnership, Gentherm GmbH, a German limited liability company, Gentherm
Enterprises GmbH, a German limited liability company, Gentherm Licensing GmbH, a
German limited liability company, Gentherm Global Power Technologies Inc., an
Alberta corporation, Gentherm Canada ULC, an Alberta unlimited liability
company, the Designated Borrowers party hereto, the Guarantors party hereto, and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.

W I T N E S S E T H

WHEREAS, pursuant to that certain Credit Agreement, dated as of August 7, 2014
(as amended, restated, amended and restated, modified, supplemented, increased
or extended from time to time, the “Credit Agreement”), by and among the
Borrowers, the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, the Lenders
have agreed to provide the Borrowers with a revolving credit facility;

WHEREAS, pursuant to Section 2.02(f) of the Credit Agreement, the Borrowers have
requested that the New Lender provide a portion of the increased Revolving
Credit Facility under the Credit Agreement; and

WHEREAS, the New Lender has agreed to provide a $[__] Commitment on the terms
and conditions set forth herein and to become a “Lender” under the Credit
Agreement in connection therewith.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms.  Capitalized terms used but not defined herein shall have the
meaning provided to such terms in the Credit Agreement.

2. Commitment.  In accordance with Section 2.02(f) of the Credit Agreement, the
New Lender hereby agrees that the New Lender shall have a Commitment of $[__]
under the Credit Agreement.  The Borrowers, the Guarantors and the New Lender
hereby acknowledge, agree and confirm that the New Lender shall from and after
the date hereof be deemed to be a party to the Credit Agreement and a “Lender”
for all purposes of the Credit Agreement and the other Loan Documents, and shall
have all of the rights and obligations of a Lender under the Credit Agreement
and the other Loan Documents as if the New Lender had executed the Credit
Agreement.  The existing Schedule 2.01 to the Credit Agreement shall be deemed
to be, and shall be, amended to reflect the increase to the Revolving Credit
Facility and to include the New Lender’s Commitment.  [Further, the New Lender
hereby ratifies and approves all acts previously taken by the Administrative
Agent on the New Lender’s behalf (including the Administrative Agent acting as a
proxy without power of attorney (Vertreter ohne Vertretungsmacht) in connection
with any Collateral Document governed by German law).]14

3. Conditions Precedent.  This Agreement shall be effective as of the date
hereof upon satisfaction of the following conditions precedent:

(a) receipt by the Administrative Agent of counterparts of this Agreement
executed by the Borrowers, the Guarantors, the New Lender, the Administrative
Agent, the L/C Issuer and the Swing Line Lender; and

(b) receipt by the Administrative Agent of the certificates required by clauses
(v) and (vi) of Section 2.02(f) of the Credit Agreement.

4. Notices.  The applicable address, facsimile number and electronic mail
address of the New Lender for purposes of Section 11.02 of the Credit Agreement
are as set forth in the Administrative Questionnaire delivered by the New Lender
to the Administrative Agent and the Company on or before the date hereof or to
such other address, facsimile number and electronic mail address as shall be
designated by the New Lender in a notice to the Administrative Agent and the
Company.

 

14 

Bracketed text to be included only if there are any Collateral Documents
governed by German law in existence at the time this Lender Joinder Agreement is
executed.

 

--------------------------------------------------------------------------------

 

5. Reaffirmation of Guaranty.  Each Guarantor (a) acknowledges and consents to
all of the terms and conditions of this Agreement, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Agreement and all
documents executed in connection herewith do not operate to reduce or discharge
such Guarantor’s obligations under the Loan Documents.

6. Acknowledgment.  The Administrative Agent, the Borrowers, the L/C Issuer and
the Swing Line Lender hereby acknowledge and agree that the New Lender is
reasonably acceptable to each of them as a Lender under the Credit Agreement.

7. Governing Law.  This Agreement shall be governed by and construed in
accordance with the law of the State of New York.

8. Counterparts.  This Agreement may be executed in multiple counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute one contract.  Delivery of executed counterparts of this Agreement by
facsimile or other electronic means shall be effective as an original.

[signature pages follow]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.

 

NEW LENDER:

[NEW LENDER]

 

 

 

By:

  

 

 

Name:

 

 

 

Title:

 

 

 

 

BORROWERS:

[INSERT BORROWER]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

GUARANTORS:

[INSERT GUARANTOR]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

SWING LINE LENDER AND L/C ISSUER:

BANK OF AMERICA, N.A.,

 

as Swing Line Lender and L/C Issuer

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT H-2

FORM OF LENDER COMMITMENT AGREEMENT

THIS LENDER COMMITMENT AGREEMENT (this “Agreement”), dated as of [__], is among
Gentherm Incorporated, a Michigan corporation, Gentherm (Texas), Inc., a Texas
corporation, Gentherm Licensing, Limited Partnership, a Michigan limited
partnership, Gentherm GmbH, a German limited liability company, Gentherm
Enterprises GmbH, a German limited liability company, Gentherm Licensing GmbH, a
German limited liability company, Gentherm Global Power Technologies Inc., an
Alberta corporation, Gentherm Canada ULC, an Alberta unlimited liability
company, the Designated Borrowers party hereto, the Guarantors party hereto,
[__] (the “Applicable Lender”), and Bank of America, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, a credit facility has been extended to the Borrowers pursuant to the
terms of the Credit Agreement, dated as of August 7, 2014 (as amended, restated,
amended and restated, modified, supplemented, increased or extended from time to
time, the “Credit Agreement”), by and among the Borrowers, the Lenders from time
to time party thereto and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer;

WHEREAS, pursuant to Section 2.02(f) of the Credit Agreement, the Borrowers have
the right to increase the Revolving Credit Facility with new Commitments from
existing Lenders; and

WHEREAS, the Applicable Lender has agreed to increase its Commitment under the
Credit Agreement to $[__] on the terms set forth herein.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms.  Capitalized terms used herein but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

2. Commitment.  The Applicable Lender hereby agrees that from and after the date
hereof the Applicable Lender shall have a Commitment of $[__] under the Credit
Agreement.  The existing Schedule 2.01 to the Credit Agreement shall be deemed
to be, and shall be, amended to reflect the increase to the Revolving Credit
Facility and to include the Applicable Lender’s Commitment as increased hereby.

3. Conditions Precedent.  This Agreement shall be effective as of the date
hereof upon satisfaction of each of the following conditions precedent:

(a) receipt by the Administrative Agent of this Agreement executed by the
Borrowers, the Guarantors, the Applicable Lender and the Administrative Agent;
and

(b) receipt by the Administrative Agent of the certificates required by clauses
(v) and (vi) of Section 2.02(f) of the Credit Agreement.

4. Reaffirmation of Guaranty.  Each Guarantor (a) acknowledges and consents to
all of the terms and conditions of this Agreement, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Agreement and all
documents executed in connection herewith do not operate to reduce or discharge
such Guarantor’s obligations under the Loan Documents.

5. Governing Law.  This Agreement shall be governed by and construed in
accordance with the law of the State of New York.

6. Counterparts.  This Agreement may be executed in multiple counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute one contract.  Delivery of executed counterparts of this Agreement by
facsimile or other electronic means shall be effective as an original.

[Signature Pages Follow]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

APPLICABLE LENDER:

[APPLICABLE LENDER]

 

 

 

By:

  

 

 

Name:

 

 

 

Title:

 

 

 

 

BORROWERS:

[INSERT BORROWER]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

GUARANTORS:

[INSERT GUARANTOR]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT I

FORM OF GERMAN SHARE PLEDGE AGREEMENT

See attached.

 

 

 

--------------------------------------------------------------------------------

 

AGREED FORM

SHARE PLEDGE AGREEMENT
(VERPFÄNDUNG VON GESCHÄFTSANTEILEN)

[to be notarized in Germany]

___________ 2014

between

GENTHERM INCORPORATED

as Pledgor

and

BANK OF AMERICA N.A.

as Administrative Agent and Original Pledgee

and

OTHER SECURED PARTIES

as Original Pledgees

and

GENTHERM GMBH

as Pledged Company

 

 

 

[g2016031813300913414477.jpg]

 

Allen & Overy LLP

 

--------------------------------------------------------------------------------

 

CONTENTS

 

Clause

Page

 

 

 

1.

Interpretation

1

2.

Pledge

6

3.

Independent Pledges

7

4.

Purpose of the Pledges

7

5.

Notification

7

6.

Dividends and Other Payment Claims

7

7.

Exercise of Voting Rights

7

8.

Enforcement of the Pledges

8

9.

No Defences or Recourse

9

10.

Representations and Warranties

9

11.

Undertakings

10

12.

Release

11

13.

Indemnity

12

14.

Costs and Expenses

12

15.

Duration and Independence

12

16.

Partial Invalidity; Waiver

12

17.

Amendments; Consent

13

18.

Successors, Assignments and Transfers

13

19.

Notices and their Language

13

20.

Applicable Law; Jurisdiction

13

21.

Service of process

13

 

 

 

Schedule

1.

Original Pledgees

15

2.

Loan Parties

16

 

Part 1    Original Borrowers

16

 

Part 2    Original Guarantors

17

3.

Form of Process Agent Appointment Letter

18

4.

Addresses for Notices

19

 

 

 

 

--------------------------------------------------------------------------------

 

THIS SHARE PLEDGE AGREEMENT (this Agreement) is made on _______________ 2014

BETWEEN:

(1)

GENTHERM INCORPORATED, a Michigan corporation, as pledgor (the Pledgor);

(2)

BANK OF AMERICA N.A., as original pledgee in its respective capacities as
administrative agent and collateral agent for itself and the other Secured
Parties and as proxy without power of attorney for the Future Pledgees (each as
defined below) (the Administrative Agent);

(3)

the other ORIGINAL PLEDGEES (as defined in Clause 1.1 (Definitions) below); and

(4)

GENTHERM GMBH, a limited liability company (Gesellschaft mit beschränkter
Haftung) incorporated under the laws of the Federal Republic of Germany,
registered in the commercial register (Handelsregister) of the local court
(Amtsgericht) of Munich under registration number HRB 208876, as pledged company
(the Pledged Company).

WHEREAS:

(A)

Reference is made to a credit agreement dated as of [     ] 2014 entered into
between, amongst others, Gentherm Incorporated, Gentherm (Texas), Inc., Gentherm
Canada Ltd., Global Thermoelectric Inc. and Gentherm GmbH, as borrowers, the
Administrative Agent (in its various capacities as, inter alia, administrative
agent, swing line lender, l/c issuer and collateral agent), JPMorgan Chase Bank,
N.A., as syndication agent, HSBC Bank USA, National Association as documentation
agent, other lenders party thereto from time to time and Merrill Lynch, Pierce,
Fenner & Smith Incorporated as sole lead arranger and sole book runner (as
amended, supplemented and/or restated from time to time, the Credit Agreement).

(B)

Reference is further made to a German law governed parallel debt agreement dated
[on or about the date of this Agreement] between, amongst others, the
Administrative Agent and the Loan Parties (as defined below) (as amended,
supplemented and/or restated from time to time, the Parallel Debt Agreement).
Clause 2 (Parallel Debt (Covenant to pay the Administrative Agent) of the
Parallel Debt Agreement provides for an obligation of, amongst others, each Loan
Party to pay to the Administrative Agent, as an independent and separate
creditor, an amount equal to each and any amounts which, amongst others, a Loan
Party owes to, amongst others, the Secured Parties under or in connection with,
amongst others, the Credit Agreement and any other  Loan Document (each as
defined below) (such obligations together, as amended, varied, novated,
supplemented or restated from time to time, the Parallel Debt Obligations). The
claims of the Administrative Agent arising under or in connection with the
Parallel Debt Obligations are part of the Secured Claims (as defined below) and
shall be secured by this Agreement and the pledges created pursuant thereto.

(C)

It is a condition subsequent under the Credit Agreement for the Lenders making
the credit facilities available to the Borrowers (each as defined below) that
the Pledgor enters into this Agreement. Pursuant to Article 9 of the Credit
Agreement, the Administrative Agent acts as administrative agent and collateral
agent in relation to Collateral for the Secured Parties under the Loan Documents
(each as defined below); the Collateral created by, or pursuant to the terms of,
this Agreement will be administered by the Administrative for and on behalf of
the other Pledgees (each as defined below) pursuant to the terms of the Credit
Agreement.

(D)

The Pledgor acknowledges and agrees that (i) pursuant to the terms of the Credit
Agreement, the Borrowers (as defined below) may, at any time and from time to
time, upon prior written notice from the Pledgor to the Administrative Agent,
increase the revolving credit facility made available under the Credit Agreement
(each a Revolving Credit Facility Increase) or institute or incur Add-On Company
Term Loans (as defined below) by a maximum aggregate principal amount of up to
US$ 50,000,000 (it being understood and agreed that the aggregate principal
amount of such Revolving Credit Facility Increases and such Add-On Company Term
Loans (as defined below) shall not exceed US$ 50,000,000) and (ii) the Secured
Claims (as defined below) shall include, and the pledges created pursuant to
this Agreement shall extend to secure, any and all such Revolving Credit
Facility Increases and any and all such Add-On Company Term Loans (as defined
below).

IT IS AGREED as follows:

1.

INTERPRETATION

(a)

Definitions

In this Agreement:

Account Control Agreements means any agreement among a Loan Party, a depository
institution or securities intermediary and the Administrative Agent and which
provides the Administrative Agent with control over the deposit account(s) or
securities account(s) described therein.

 

 

1

--------------------------------------------------------------------------------

 

Ancillary Rights means:

 

(a)

all present and future rights to receive (i) dividends, if any, payable on the
Pledged Shares, (ii) liquidation proceeds (Liquidationserlöse), consideration
for redemption (Einziehungsentgelt), repaid capital in case of a capital
decrease (Kapitalherabsetzung), any compensation in case of termination
(Kündigung), withdrawal (Austritt) and/or expulsion (Ausschluss) of a
shareholder of the Pledged Company, the surplus in case of surrender
(Preisgabe), any repayment claim for any additional capital contribution
(Nachschüsse) and all other pecuniary claims associated with the
Pledged  Shares;

 

(b)

the right of the owner of the Pledged Shares to subscribe for newly issued
shares in the Pledged Company; and

 

(c)

all other monetary rights and benefits attributable to the Pledged Shares
(including all present and future pecuniary claims of the Pledgor against the
Pledged Company arising under or in connection with any domination and/or profit
transfer agreement (Beherrschungs- und/oder Gewinnabführungsvertrag) or partial
profit transfer agreement (Teilgewinnabführungsvertrag) which may be entered
into between the Pledgor and the Pledged Company).

Add‑On Company Term Commitment means, as to each Add‑On Company Term Lender, the
commitment of such Add‑On Company Term Lender to make an Add‑On Company Term
Loan under the Credit Agreement pursuant to an Add‑On Company Term Lender
Joinder Agreement.

Add‑On Company Term Lender means each of the persons identified as an “Add‑On
Company Term Lender” in any Add‑On Company Term Lender Joinder Agreement.

Add‑On Company Term Lender Joinder Agreement means a joinder agreement executed
and delivered to the Administrative Agent in order to accede to the Credit
Agreement as add-on company term lender.

Add‑On Company Term Loan means any term loan granted to the Pledgor on the
effective date of an Add-On Company Term Lender Joinder Agreement by an Add-On
Company Term Lender in the amount of its respective Add-On Company Commitment.

Base Amount has the meaning given to it in Clause 2.2(b).

Base Amount Capital Increase has the meaning given to it in Clause 2.2(b).

Borrowers means (i) the Original Borrowers and (ii) any other person or entity
which becomes a borrower under the Credit Agreement after the date of this
Agreement.

Business Day means a day (other than a Saturday or a Sunday) on which banks and
foreign exchange markets are open for business in Frankfurt am Main and New
York.

Closing Date means [     ] 2014.

Collateral means a collective reference to all real and personal property with
respect to which Liens in favour of the Administrative Agent and/or the other
Secured Parties are purported to be granted under, or pursuant to the terms of,
the Collateral Documents.

Collateral Document means this Agreement, the Parallel Debt Agreement, the
Account Control Agreements, the Security Agreement, the Security Agreement
Supplement, each of the collateral assignments, security agreements, pledge
agreements or other similar agreements delivered to the Administrative Agent
pursuant to the Credit Agreement and each other agreement, instrument or
document that creates or purports to create a Lien in favour of the
Administrative Agent for the benefit of the Secured Parties and/or for the
Secured Parties (other than the Administrative Agent) themselves.

Commodity Exchange Act means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended or otherwise modified, and any successor statute.

Credit Agreement has the meaning given to it in Recital (A) above.

Event of Default means any event or circumstance which would (i) entitle the
Administrative Agent and/or the (other) relevant Secured Parties to prematurely
cancel all or part of the commitments (including any ancillary commitments)
under the Credit Agreement and/or any other Loan Document, to declare all or any
part of the amounts (or cash-cover in relation to those amounts) outstanding
under the Credit Agreement and/or any other Loan Document immediately due and
payable or payable on demand, and/or to exercise or direct the Administrative
Agent to exercise any or all of its rights, remedies, powers or discretions
under the Loan Documents (or any of them), and/or (ii) result in an automatic
acceleration of all or any part of the amounts outstanding, or commitments
available (including any ancillary commitments), under the Credit Agreement
and/or any other Loan Document.

Excluded Swap Obligation means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant under a Loan Document by such Loan Party of a
security interest to secure, such Swap Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any

2

--------------------------------------------------------------------------------

 

rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation thereof) by virtue of such Loan Party
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act (and the applicable rules issued by the
Commodity Futures Trading Commission) at the time the Guaranty of such Loan
Party, or grant by such Loan Party of a security interest, becomes effective
with respect to such Swap Obligation.  If a Swap Obligation arises under a
Master Agreement governing more than one Swap Contract, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to Swap
Contracts for which such Guaranty or security interest becomes excluded in
accordance with the first sentence of this definition.

Existing Shares means the shares in the Pledged Company as set forth in Clause
2.1 (b)(i) (Existing Shares).

Existing Pledged Shares means the Existing Shares with the consecutive share
numbers 1 to 16,500 (each inclusive).

Fee Letter means that certain letter agreement dated 3 June 2014 among Gentherm
Incorporated, the Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.

Future Pledgee(s) means (i) any successors or assigns of the Administrative
Agent as creditor of any Parallel Debt Obligation, (ii) any person or entity to
whom a Pledge is transferred by operation of law, including (without limitation)
as a result of assignment or transfer of a Secured Claim or otherwise, after the
date of this Agreement, and/or (iii) any person or entity which becomes a party
to any Loan Document as a Secured Party, including (without limitation) as a
result of accession or transfer in relation to a Loan Document or otherwise,
after the date of this Agreement.

Future Shares means any and all shares in the capital of the Pledged Company
issued in addition to the Existing Shares in whatever nominal value which the
Pledgor may acquire or hold in the future, including in the event of a share
transfer, a share split, a share combination, an increase of the capital of the
Pledged Company or otherwise.

Future Pledged Shares means, in the event of a Base Amount Capital Increase, the
respective first consecutive share numbers of the additional shares which
correspond to 66 per cent. of the nominal share capital increase (for example:
if in addition to the Existing Shares existing as at the date hereof the
registered share capital (Stammkapital) of the Pledged Company is increased by
EUR 1,000 divided into 1,000 additional shares in the Pledged Company each with
a nominal value of EUR 1.00 (“first base amount capital increase”), the relevant
Future Pledged Shares issued pursuant to such first base amount capital increase
will comprise the shares in the Pledged Company with the consecutive share
numbers 25,001 to 25,660 (each inclusive); if in addition to the Existing Shares
existing as at the date hereof and the additional shares issued pursuant to the
first base amount capital increase the registered share capital (Stammkapital)
of the Pledged Company is further increased by EUR 100 divided into 100
additional shares in the Pledged Company each with a nominal value of EUR 1.00
(“second base amount capital increase”), the relevant Future Pledged Shares of
such second base amount capital increase will comprise the shares in the Pledged
Company with the consecutive share numbers 26,001 to 26,066 (each inclusive);
etc.).

Guaranty means any guaranty or guaranty supplement granted by the Borrowers (or
any of them) and/or any other person or entity under or in connection with the
Credit Agreement and/or any other Loan Documents.

Guarantors means the (i) Original Guarantors and (ii) any other person or entity
which grants a Guaranty or otherwise becomes a guarantor under the Credit
Agreement after the date of the Credit Agreement.

Issuer Document means with respect to any Letter of Credit, any application
and/or agreement for the issuance or amendment of a Letter of Credit in the form
from time to time in use by the L/C Issuer and any other document, agreement and
instrument entered into by the L/C Issuer and the Pledgor (or any subsidiary of
the Pledgor) or in favour of the L/C Issuer and relating to such Letter of
Credit.

Joinder Agreement means (i) any Add-On Company Term Lender Joinder Agreements
and (ii) any other joinder or accession agreement delivered to the
Administrative Agent pursuant to which a person or entity becomes a lender under
the Credit Agreement and/or a Secured Party to any other Loan Document.

L/C Issuer means the Administrative Agent in its capacity as issuer of Letters
of Credit under the Credit Agreement (including with respect to any letters of
credit existing as at the date of the Credit Agreement), or any successor issuer
of Letters of Credit under the Credit Agreement.

Lenders means (i) the Original Lenders and (ii) any person or entity which
becomes a lender under the Credit Agreement after the date of this Agreement.

Letter of Credit means any standby letter of credit issued under the Credit
Agreement.

Lien means any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge, or preference, priority or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).

3

--------------------------------------------------------------------------------

 

Loan Documents means this Agreement, the Credit Agreement, each Note, each
Guaranty, each Issuer Document, each Joinder Agreement, any agreement creating
or perfecting rights in cash collateral delivered under or in connection with
the Credit Agreement, each Collateral Document (including, without limitation,
the Parallel Debt Agreement), the Fee Letter, each Secured Swap Agreement, each
Secured Treasury Management Agreement and any other document designated as a
“Loan Document” by a Loan Party and the Administrative Agent.

Loan Party means a Borrower or a Guarantor.

Master Agreement has the meaning specified in the definition of Swap Contract.

Note means any promissory note by a Borrower in favour of a Lender evidencing
its indebtedness to such Lender resulting from advances made by such Lender
under or in connection with the Credit Agreement (including, without limitation,
any promissory term or add-on term note by the Pledgor, any promissory term note
by the Pledged Company and any promissory revolving credit or swing line loan
note by any of the Borrowers).

Original Borrower means each person or entity listed in Part 1 (Original
Borrowers) of Schedule 2 (Loan Parties) hereto.

Original Guarantor means each person or entity listed in Part 2 (Original
Guarantors) of Schedule 2 (Loan Parties) hereto.

Original Lender means each person or entity listed in Schedule 1 (Original
Pledgees) hereto.

Original Pledgees means the Administrative Agent and the other Secured Parties
listed in Schedule 1 (Original Pledgees) hereto as an original lender.

Parallel Debt Obligations has the meaning given to it in Recital (B) above.

Parties means the Pledgor, the Administrative Agent, the other Pledgees and the
Pledged Company.

Pledgees means the Original Pledgees and the Future Pledgees.

Pledges means any and all pledges constituted pursuant to this Agreement.

Pledged Shares means the Existing Pledged Shares and the Future Pledged Shares.

Secured Claims means (i) all present, future, actual and/or contingent claims
(Ansprüche) of whatever nature of the Pledgees (or any of them) against any or
all of the Loan Parties incurred (whether solely or jointly and as principle or
surety or in any other capacity) under or in connection with the Loan Documents
or any of them (in each case as amended, restated, varied, novated or
supplemented from time to time and notwithstanding any increase, restructuring,
deferral or extension, including, without limitation, by way of any Revolving
Credit Facility Increases, any Add-On Company Term Loans and/or any other
increase or extension of existing tranches, the making of further advances, the
increase of pricing and/or principal or otherwise), including, without
limitation, any claims under any guarantees given by a Loan Party, any claims of
the Administrative Agent and/or any other Pledgee under or in connection with
the Parallel Debt Obligations and/or any other form of parallel debt structure,
any claims based on unjust enrichment (ungerechtfertigte Bereicherung) or tort
(Delikt) and any claims in respect of interest and fees that accrue under or in
connection with Loan Documents after the commencement by or against any Loan
Party pursuant to any proceedings under debtor relief laws naming such person as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed in such proceeding, provided, however, that the Secured Claims shall
exclude such claims of a Pledgee which constitute Excluded Swap Obligations of
the relevant Loan Parties.

Secured Parties means the Administrative Agent, the Lenders, the L/C Issuer, the
Swap Banks, the Treasury Management Banks and each co-agent or sub-agent
appointed by the Administrative Agent from time to time, and any other person or
entity the Secured Claims owing to which are or are purported to be secured by
the Collateral under the terms of the Collateral Documents.

Secured Swap Agreement means any Swap Contract between a Loan Party and a Swap
Bank which (i) is entered into in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Loan
Party, or changes in the value of securities issued by such Loan Party and not
for the purposes of speculation or taking a “market view”, and (ii) does not
contain any provision exonerating the non-defaulting party from its obligation
to make payments on outstanding transactions to the defaulting party provided
that the Administrative Agent received a notice satisfying the requirements of a
secured party designation notice under the Credit Agreement.

Secured Treasury Management Agreement means any Treasury Management Agreement
between any Loan Party and any Treasury Management Bank provided, that for any
of the foregoing to be included as a Secured Treasury Management Agreement on
any date of determination by the Administrative Agent, the applicable Treasury
Management Bank (other than the Administrative Agent or an Affiliate of the
Administrative Agent) must have delivered a notice satisfying the requirements
under the Credit Agreement to the Administrative Agent prior to such date of
determination.

4

--------------------------------------------------------------------------------

 

Security Agreement means a pledge and security agreement dated as of the Closing
Date, in form and substance satisfactory to the Administrative Agent between,
inter alia, the Pledgor and the Administrative Agent dated on or about the date
of this Agreement.

Security Agreement Supplement any supplemental agreement to the Security
Agreement by which any Person becomes a party to the Security Agreement as
additional security grantor.

Shares means the Existing Shares and the Future Shares.

Swap Bank means any person that (a) at the time it enters into a Swap Contract,
is a Lender or the Administrative Agent or an Affiliate of a Lender or the
Administrative Agent, (b) in the case of any Swap Contract in effect on or prior
to the Closing Date, is, as of the Closing Date or within 30 days thereafter, a
Lender or the Administrative Agent or an Affiliate of a Lender or the
Administrative Agent and a party to a Swap Contract or (c) within 30 days after
the time it enters into the applicable Swap Contract, becomes a Lender, the
Administrative Agent or an Affiliate of a Lender or the Administrative Agent, in
each case, in its capacity as a party to such Swap Contract.

Swap Contract means (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any international foreign exchange master
agreement, or any other master agreement (any such master agreement, together
with any related schedules, a Master Agreement), including any such obligations
or liabilities under any such master agreement.

Swap Obligation means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

Treasury Management Agreement means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overdraft,
credit or debit card, funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.

Treasury Management Bank means any person that (a) at the time it enters into a
Treasury Management Agreement, is a Lender or the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent, (b) in the case of any
Treasury Management Agreement in effect on or prior to the Closing Date, is, as
of the Closing Date or within 30 days thereafter, a Lender or the Administrative
Agent or an Affiliate of a Lender or the Administrative Agent and a party to a
Treasury Management Agreement or (c) within 30 days after the time it enters
into the applicable Treasury Management Agreement, becomes a Lender, the
Administrative Agent or an Affiliate of a Lender or the Administrative Agent, in
each case, in its capacity as a party to such Treasury Management Agreement.

1.2

Construction

(a)

Where the context so admits, the singular includes the plural and vice versa.

(b)

The headings in this Agreement are for convenience only and are to be ignored in
construing this Agreement.

(c)

Unless a contrary indication appears, any reference in this Agreement to:

 

(i)

a Clause, a Sub-Clause, a paragraph or a Schedule is a reference to a clause,
sub-clause or paragraph of, or schedule to, this Agreement; and

 

(ii)

promptly is to be construed as "unverzüglich" (without undue delay) within the
meaning of section 121 (1) of the German Civil Code (Bürgerliches Gesetzbuch).

(d)

Any reference in this Agreement to a defined document is a reference to that
defined document as amended, varied, novated or supplemented from time to time.

(e)

Any reference to a Party or other person (including any Loan Party and any
Secured Party) includes its respective successor(s) in law (including any
universal successor (Gesamtrechtsnachfolger) of that person by way of merger
(Verschmelzung), any other reorganisation contemplated in the German
Transformation Act (Umwandlungsgesetz) or otherwise) and any assign(s) and
transferee(s) of that person and, to the extent legally possible, any legal
provision to the contrary is waived.

5

--------------------------------------------------------------------------------

 

(f)

This Agreement is made in the English language.  For the avoidance of doubt, the
English language version of this Agreement shall prevail over any translations
of this Agreement.  However, where a German translation of a word or phrase
appears in the text of this Agreement, that translation shall prevail. 

2.

PLEDGE

2.1

Existing Shares

(a)

The Pledgor is the sole shareholder of the Pledged Company and holds all of the
Existing Shares (as defined below).

(b)

As at the date hereof:

 

(i)

the total registered share capital (Stammkapital) of the Pledged Company amounts
to EUR 25,000 (in words: twenty-five thousand euros) divided into 25,000 shares
with the consecutive numbers 1 to 25,000 (each inclusive) and each with a
nominal value of EUR 1.00 (in words: one euro) (together, the Existing Shares);

 

(ii)

the Existing Pledged Shares represent a nominal participation in the total
registered share capital (Stammkapital) of the Pledged Company of 66 per cent.;
and

 

(iii)

there are no other shares in the Pledged Company.

(c)

The Existing Shares are fully paid up.  There is no obligation for the Pledgor
to make any additional contributions (keine Nachschusspflicht).

(d)

To the extent applicable under the constitutional documents of the Pledged
Company, the sole shareholder of the Pledged Company and any other relevant
persons have granted their consents and approvals to the pledges to be created
pursuant to the terms of this Agreement over the Pledged Shares (and any rights
associated therewith) in the Pledged Company and any transfer of the Pledged
Shares (and any rights associated therewith) following an enforcement of the
Pledges.15

2.2

Future Shares

(a)

The Pledgor must ensure that (i) the registered share capital (Stammkapital) of
the Pledged Company as existing as at the date hereof is not, and will not be,
increased and (ii) no additional shares in the Pledged Company will be issued,
unless with the prior written consent of the Administrative Agent.

(b)

Without prejudice or limitation to paragraph (a) above, in the event that the
Administrative Agent has consented to a capital increase pursuant to paragraph
(a) above, and unless otherwise agreed with the Administrative Agent in writing,
the Pledgor must ensure that in each case the number of additional shares in the
Pledged Company so issued is equal to (i) 100 (the Base Amount) or (ii) an
integral multiple of the Base Amount (each such capital increase, a Base Amount
Capital Increase). The Pledgor will not allow any other party to subscribe for
any additional shares issued pursuant to a Base Amount Capital Increase, unless
with the prior written consent of the Administrative Agent.

(c)

The Pledgor must ensure that the Administrative Agent and the other Pledgees
hold at all times a Pledge over shares in the Pledged Company which represent a
nominal participation of not less than 66 per cent. in the total registered
share capital (Stammkapital) of the Pledged Company from time to time. In
particular, without limitation, after any increase of the registered share
capital (Stammkapital), or any issuance of additional shares in, the Pledged
Company (unless expressly waived by, or otherwise agreed with, the
Administrative Agent in writing), the Pledgor must promptly, at its cost and
expense, enter into a separate notarial share pledge agreement on substantially
the same terms of this Agreement granting and/or confirming, as the case may be,
pledges over additional shares in the Pledged Company which correspond to 66 per
cent. of the amount of such nominal share capital increase of, or issuance of
additional shares in, the Pledged Company.

2.3

Constitution of Pledge

(a)

The Pledgor hereby pledges the Existing Pledged Shares together with any and all
Ancillary Rights pertaining thereto to each Original Pledgee and to each Future
Pledgee for their rateable and equally ranking interest as security.

(b)

In addition (but without prejudice or limitation to Clause 2.2(c) above), the
Pledgor hereby pledges the Future Pledged Shares together with any and all
Ancillary Rights pertaining thereto to each Original Pledgee and to each Future
Pledgee for their rateable and equally ranking interest as security.

(c)

Each Original Pledgee hereby accepts the Pledges pursuant to paragraphs (a) and
(b) above.

(d)

In addition, the Administrative Agent accepts the Pledges pursuant to paragraphs
(a) and (b) above for and on behalf of each Future Pledgee hereunder as proxy
without power of attorney (Vertreter ohne Vertretungsmacht).  Each Future
Pledgee ratifies and confirms such acceptance so made by the Administrative
Agent on its behalf by accepting the transfer or

 

15 

Transfer restriction pursuant to § 9 of the articles of association (Satzung) of
the Pledged Company to be deleted and amended articles of association (Satzung)
to be filed with the competent commercial register prior to execution of this
Agreement.

6

--------------------------------------------------------------------------------

 

assignment of any Secured Claim, by becoming a creditor in respect of any
Parallel Debt Obligations and/or by becoming a party to the Credit Agreement
and/or any other Loan Document, thereby becoming a Pledgee. All Parties confirm
that the validity of any of the Pledges constituted hereunder is not affected by
the Administrative Agent acting as proxy without power of attorney for any
Future Pledgee.  For the avoidance of doubt, the Parties agree that nothing in
this Agreement shall exclude a transfer of all or part of the Pledges by
operation of law. 

3.

INDEPENDENT PLEDGES

The validity and effect of each of the Pledges shall be independent from the
validity and the effect of any of the other Pledges created hereunder and is in
addition, and without any prejudice, to any other Collateral which the Pledgees
(or any of them) may now or hereafter hold in respect of the Secured
Claims.  The Pledges to each of the Pledgees shall be separate and individual
pledges.  Each of the Pledges shall rank pari passu to each other Pledge created
hereunder.

4.

PURPOSE OF THE PLEDGES

The Pledges are constituted in order to secure the full and final satisfaction
and discharge of any and all Secured Claims.  The Pledges shall also cover and
any future extension, increase or other amendment or modification of the Secured
Claims (which, for the avoidance of doubt, shall include any Revolving Credit
Facility Increases and any Add-On Company Term Loans) and the Parties hereby
expressly agree that the provisions of section 1210 paragraph 1 sentence 2 of
the German Civil Code (Bürgerliches Gesetzbuch) shall not apply to this
Agreement and the Pledges.

5.

NOTIFICATION

(a)

The Pledgor and the Pledgees hereby notify the Pledged Company of the Pledges,
including (to the extent applicable) pursuant to section 1280 of the German
Civil Code (Bürgerliches Gesetzbuch).

(b)

The Pledged Company hereby acknowledges the Pledges.

6.

DIVIDENDS AND OTHER PAYMENT CLAIMS

6.1

Entitlement to receive dividend payments

Notwithstanding that the dividends attributable to the Pledged Shares are
pledged pursuant to this Agreement, the Pledgor shall be entitled to receive and
retain all dividend payments in respect of the Pledged Shares until the
occurrence of an Event of Default.

6.2

Pledgees' rights

Notwithstanding Clause 6.1 (Entitlement to receive dividend payments):

 

(a)

dividends paid or payable other than in cash and other property received,
receivable or otherwise distributed in respect of or in exchange for the Pledged
Shares;

 

(b)

dividends or other distributions paid or payable in cash in respect of the
Pledged Shares in connection with the partial or total liquidation or
dissolution or in connection with the reduction of capital (Kapitalherabsetzung)
or any other capital or profit reserves (Kapital- oder Gewinnrücklagen); and

 

(c)

cash paid, payable or otherwise distributed in respect of principal of, or in
redemption of, or in exchange for the Pledged Shares,

shall be made available and shall forthwith be delivered to the Administrative
Agent for itself and for the other Pledgees to be held as security and shall, if
received by the Pledgor, be received as holder for the Pledgees and segregated
from the other property or funds of the Pledgor and be forthwith delivered to
the Administrative Agent for itself and for the other Pledgees as security in
the same form as so received (with any necessary endorsement).  Any further
reaching obligations of the Pledged Company and/or the Pledgor in respect of the
use of profits and/or dividends shall not be affected by this Clause 6.2.

7.

EXERCISE OF VOTING RIGHTS

7.1

Voting Rights

The voting rights resulting from the Pledged Shares (or any other Shares) remain
with the Pledgor.  The Pledgor, however, shall at all times until the full and
final satisfaction and discharge of all Secured Claims or the release of the
Pledges be required, in exercising its voting rights, to act in good faith to
ensure that none of the Pledges is in any way adversely affected.

7

--------------------------------------------------------------------------------

 

7.2

Impairment 

The Pledgor shall not take, or participate in, any action which impairs, or
which would for any other reason be inconsistent with, the security interest of
the Pledgees or the security purpose as described in Clause 4 (Purpose of the
Pledges) or defeat, impair or circumvent the rights of the Pledgees hereunder in
each case in any material respect.

7.3

Information by the Pledgor

The Pledgor shall inform the Administrative Agent promptly of all other actions
concerning the Pledged Company which might materially adversely affect the
Pledges (or any part thereof).  In particular, the Pledgor shall notify the
Administrative Agent forthwith of:

 

(a)

any shareholders' meeting at which a resolution is intended to be adopted which
could have a material adverse effect upon the Pledges.  The Pledgor shall then
allow the Administrative Agent or, as the case may be, its proxy or any other
person designated by the Administrative Agent to attend such shareholders’
meeting of the Pledged Company; safe for the provisions of Clause 14 (Duration
and Independence), the Administrative Agent’s right to attend such shareholders’
meeting shall lapse immediately upon the full and final satisfaction and
discharge of the Secured Claims. In any event, the Pledgor shall procure that
the Administrative Agent will promptly receive, as soon as they are available, a
copy of the convocation notice for such ordinary or extraordinary shareholders'
meeting setting forth the agenda and all applications and decisions to be taken,
and the minutes of any such shareholders' meeting; and

 

(b)

any resolution which is intended to be adopted outside a shareholders' meeting
and which could have a material adverse effect upon the Pledges and provide to
the Administrative Agent a draft of any such resolution.  In any event, the
Administrative Agent shall promptly receive, as soon as it is available, a copy
of any such resolution.

8.

ENFORCEMENT OF THE PLEDGES

8.1

Pledgees' rights

(a)

At any time after the occurrence of an Event of Default if, in addition, the
requirements set forth in sections 1273, 1204 et seq. of the German Civil Code
(Bürgerliches Gesetzbuch) with regard to the enforcement of pledges are met
(Pfandreife), the Pledgees (or any of them) acting through the Administrative
Agent shall be entitled to enforce the Pledges (or any part thereof) by way of
public auction (öffentliche Versteigerung) and/or in any other way permitted
under German law, in all cases notwithstanding section 1277 of the German Civil
Code without any enforceable judgment or other instrument (vollstreckbarer
Titel).  The Administrative Agent may determine, in its absolute discretion,
which part of the Pledges shall be enforced.  The Parties hereby expressly waive
the application of section 1230 sentence 2 of the German Civil Code
(Bürgerliches Gesetzbuch) pursuant to which the enforcement of the Pledges is
limited to such number of Pledged Shares as necessary to satisfy the Secured
Claims.

(b)

The Pledgees (or any of them) acting through the Administrative Agent shall
notify the Pledgor of the intention to realise the Pledges (or any part thereof)
not less than 1 (one) week before the date on which the Pledges (or any such
part thereof) are intended to be enforced.  Such notice period is not necessary,
but for the avoidance of doubt the Administrative Agent can at its option give
prior written notice to the Pledgor, if (i) the Pledgor has generally ceased to
make payments, (ii) an application for the commencement of insolvency
proceedings over the assets of the Pledgor is filed by any third person or by
the Pledgor or (iii) there is reason to believe that observance of such notice
period would adversely affect the enforceability of the Pledges (or any part
thereof).  The Pledgor hereby expressly agrees that 1 (one) week's prior written
notice to it of the place and time of any public auction held in accordance with
Clause 8.1(a) (Pledgees' rights) shall be sufficient.  Such public auction may
be held at any place in the Federal Republic of Germany which will be determined
by the Administrative Agent.

(c)

If the Administrative Agent should seek to enforce the Pledges (or any part
thereof) pursuant to, and in accordance with Clause 8.1(a) (Pledgees' rights),
the Pledgor shall, at its own expense, render forthwith all assistance necessary
in order to facilitate the prompt sale of the Pledged Shares (or any of them)
and/or the exercise by the Administrative Agent or any other Pledgee of any
other right a Pledgee may have pursuant to this Agreement or statutory German
law.

(d)

In case of an enforcement of the Pledges or if the Pledgor pays or repays any of
the Secured Claims owed by any other Obligor, section 1225 of the German Civil
Code (Bürgerliches Gesetzbuch) (legal subrogation of claims to a pledgor
(Forderungsübergang auf den Verpfänder)) shall not apply and no rights or claims
of the Pledgees shall pass to the Pledgor.

(e)

The Administrative Agent may determine which part of the Collateral, if
applicable, shall be used to satisfy the Secured Claims.

8.2

Dividends

Provided that the requirements for enforcement referred to under Clause 8.1(a)
(Pledgees' rights) are met, all dividends and all other payments based on
similar ancillary rights attributed to the Pledged Shares may be applied by the
Pledgees in

8

--------------------------------------------------------------------------------

 

satisfaction in whole or in part of the Secured Claims notwithstanding a
Pledgee's right to treat such payments as additional collateral.  Any such
payments which are made to the Pledgor after the time the Pledges have become
enforceable must be paid to the Administrative Agent.

8.3

Voting rights

Even if the requirements for enforcement referred to under Clause 8.1(a)
(Pledgees' rights) are met, the Administrative Agent shall not, whether as proxy
or otherwise, be entitled to exercise the voting rights attached to the Pledged
Shares (or any other Shares) for itself or on behalf of any of the
Pledgees.  However, the Pledgor shall, upon the occurrence of an event which
gives the Pledgees the right to enforce the Pledges (or any part thereof), have
the obligations and the Pledgees shall have the rights set forth in Clause 7.3
(Information by the Pledgor) regardless of which resolutions are intended to be
adopted.

8.4

Application of proceeds

(a)

The proceeds resulting from the enforcement of the Pledges (or any part thereof)
shall be applied by the Administrative Agent towards the satisfaction of the
Secured Claims.

(b)

Until the full and final satisfaction and discharge of all Secured Claims, the
Pledgees shall be entitled to treat all enforcement proceeds as additional
collateral for the Secured Claims, notwithstanding their right to seek
satisfaction from such proceeds at any time.

(c)

After the full and final satisfaction and discharge of all Secured Claims any
remaining proceeds resulting from the enforcement of the Pledges (or any part
thereof) shall be transferred to the Pledgor at the cost and expense of the
Pledgor.

9.

NO DEFENCES OR RECOURSE

(a)

The Pledgor hereby waives any rights of revocation (Anfechtbarkeit) and set-off
(Aufrechenbarkeit) it may have pursuant to sections 1211 and 770(1) and (2) of
the German Civil Code (Bürgerliches Gesetzbuch) and any defence of failure to
pursue remedies (Einrede der Vorausklage) it may have.

(b)

To the extent legally possible, the Pledgor hereby expressly waives the defences
exercisable by it pursuant to section 1211(1) sentence 1 alternative 1 of the
German Civil Code (Bürgerliches Gesetzbuch) which the principal debtor of any
Secured Claim has against any Secured Claim (Einreden des Hauptschuldners).

(c)

In addition to Clause 8.1(d) (Pledgees' rights), the Parties hereby agree that
no rights and claims shall pass to or otherwise arise for the benefit of the
Pledgor by subrogation (gesetzlicher Übergang von Forderungen und Rechten) or
otherwise, including any recourse claims, indemnification claims, claims arising
from unjust enrichment (ungerechtfertigte Bereicherung) and any right to demand
the assignment and/or transfer of any Secured Claim and/or Collateral, against
any Loan Party, grantor of Collateral or Secured Party (as the case may be)
which it may (but for this Clause 9) acquire as a result of:

 

(i)

a payment or repayment by the Pledgor of any debt of any other Loan Party under
any of the Loan Documents; or

 

(ii)

in case of enforcement of the Pledges (or any part thereof).

The Pledgor furthermore undertakes not to exercise (pactum de non petendo), and
not to purport to exercise, any such rights and claims which may pass to it or
otherwise arise for its benefit notwithstanding this Clause 9 or would pass to
it or otherwise arise for its benefit but for this Clause 9.

10.

REPRESENTATIONS AND WARRANTIES

The Pledgor represents and warrants (selbständiges Garantieversprechen im Sinne
von § 311 BGB) to the Pledgees that on the date of this Agreement:

 

(a)

the Pledgor is validly existing and neither unable or admits inability to pay
its debts as they fall due or is deemed or declared under applicable law to be
unable to pay its debts as they fall due, suspends or threatens to suspend
making payments on any of its debts or, by reason of actual or anticipated
financial difficulties, commences negotiations with one or more of its creditors
with a view to rescheduling any of its indebtedness or has indebtedness in
respect of which a moratorium is declared and there are no circumstances known
to the Pledgor which would justify or cause the initiation of such proceedings
in the future;

 

(b)

the Pledged Company is validly existing and is neither:

 

(i)

unable to pay its debts when they fall due (zahlungsunfähig) within the meaning
of section 17 of the German Insolvency Code (Insolvenzordnung); nor

9

--------------------------------------------------------------------------------

 

 

(ii)

in a state of imminent inability to pay its debts when they fall due (drohende
Zahlungsunfähigkeit) within the meaning of section 18 of the German Insolvency
Code (Insolvenzordnung); nor 

 

(iii)

over-indebted (überschuldet) within the meaning of section 19 of the German
Insolvency Code (Insolvenzordnung); nor

 

(iv)

subject to any insolvency proceedings (Insolvenzverfahren) (or other or similar
proceedings under the laws of any other applicable jurisdiction) or any refusal
of opening insolvency proceedings for insufficiency of assets (Abweisung mangels
Masse) (within the meaning of section 26 of the German Insolvency Code
(Insolvenzordnung)), and there are no circumstances known to the Pledgor which
would justify or cause the initiation of such proceedings in the future;

 

(c)

the statements in Clause 2.1 (Existing Shares) are in all respects true and
correct, the Existing Shares are the only shares (Geschäftsanteile) in the
Pledged Company in existence at the date hereof and no resolution has been
adopted by the shareholder of the Pledged Company to increase, or make
additional contributions to, the capital of the Pledged Company;

 

(d)

the Existing Shares are fully paid and there is no obligation for a shareholder
to make any additional contributions (keine Nachschusspflicht) and the share
capital of the Pledged Company has not been repaid in any way;

 

(e)

the Pledgor is not subject to any restriction of any kind with regard to the
transfer of, or the granting of a pledge in, or any other disposal of, the
Existing Pledged Shares, or with regard to the right to receive dividends on the
Existing Pledged Shares, and there is no party (other than the Pledgor) which is
entitled to participate in the profits or revenues of the Pledged Company;16

 

(f)

the Pledgor is the sole legal and beneficial owner of the Pledged Shares and the
Pledged Shares have not been transferred to, or encumbered for the benefit of,
any third person and are not subject to any other rights of third parties
(including, but not limited to, any pre-emption rights of third parties for
shares in the Pledged Company);

 

(g)

all necessary corporate action has been taken and is in full force and effect to
authorise the entry into and delivery of this Agreement; and

 

(h)

all facts that are capable of being registered (eintragungsfähig) with the
commercial register (Handelsregister) of the Pledged Company have been entered
into the commercial register (Handelsregister) and, in particular, no
shareholder resolution regarding a change in the articles of association of the
Pledged Company has been passed which has not been entered into the commercial
register (Handelsregister) of the Pledged Company.

11.

UNDERTAKINGS

The Pledgor undertakes:

 

(a)

at its own expense, to execute (or ensure execution of) each and any other
document, make each and any other or additional declaration and take each and
any other action, in each case that is necessary or useful for:

 

(i)

the creation, perfection and/or protection of the Pledges; and

 

(ii)

the enforcement of the Pledges and in particular, if the Pledges have become
enforceable, for facilitating the enforcement of all or any part of the Pledges
and the exercise of all powers, authorities and discretions vested in the
Administrative Agent or any other Pledgee or in any receiver with respect to the
Pledged Shares, and

upon request of the Administrative Agent, to promptly execute such further
documents and do such other acts as are necessary in order to fully effect the
purposes of this Agreement;

 

(b)

at its own expense, to execute all transfers, conveyances, assignments and
releases whether to the Administrative Agent, its nominees or to any other
Pledgee and give all notices, orders and directions which the Administrative
Agent or any other Pledgee may reasonably request;

 

(c)

to obtain, comply with the terms of and do all that is necessary to maintain in
full force and effect all authorisations, approvals, licences and consents
required in or by the laws and regulations applicable to enable the Pledgor
lawfully to enter into and perform its obligations pursuant to this Agreement
and to ensure the legality, validity, enforceability and admissibility in
evidence of this Agreement;

 

(d)

to notify the Administrative Agent promptly of any change in the shareholding in
or the capital contributions (Einlagen in das Stammkapital) to the Pledged
Company or of any change in the articles of association (Satzung) or

 

16 

See footnote 1 above.

10

--------------------------------------------------------------------------------

 

 

the registration of the Pledged Company in the commercial register
(Handelsregister) which may reasonably be expected to affect the Pledges; 

 

(e)

to effect promptly any payments to be made in respect of the Pledged Shares, in
particular to fully pay up the Future Pledged Shares and to make all necessary
additional contributions, and, if and to the extent the Existing Pledged Shares
are not fully paid up at the date hereof, to fully pay up the Existing Pledged
Shares promptly upon the execution of this Agreement and to procure that there
will be no obligation for a shareholder to make any additional contributions;

 

(f)

to inform the Administrative Agent promptly of any attachments (Pfändung)
regarding the Pledged Shares or any other measures which may impair or
jeopardise the Pledgees' rights relating to the Pledged Shares.  In the event of
an attachment, the Pledgor undertakes to forward to the Administrative Agent
promptly a copy of the attachment order (Pfändungsbeschluss), any third party
debt order (Überweisungsbeschluss) and all other documents necessary for a
defence against the attachment.  The Pledgor shall inform the attaching creditor
promptly about the Pledgees' security interests under or created pursuant to
this Agreement;

 

(g)

to furnish to the Administrative Agent such information concerning the Pledged
Shares as is available to the Pledgor as the Administrative Agent may reasonably
request, and upon reasonable notice being given to the Pledgor, to permit the
Administrative Agent and its designees to inspect, audit and make copies of and
extracts from all records and all other papers in the possession of the Pledgor
which pertain to the Pledged Shares at all times during normal business hours,
and, upon the reasonable request of the Administrative Agent, to deliver to the
Administrative Agent copies of all such records and papers;

 

(h)

to notify the Administrative Agent promptly of any event or circumstance which
adversely affects or may reasonably be expected to adversely affect the validity
or enforceability of this Agreement and/or the Pledges (or any part thereof) or
which would cause an Event of Default to occur;

 

(i)

without the prior written consent of the Administrative Agent, not to create or
permit to subsist any encumbrance over all or any of the Pledged Shares or any
interest therein or otherwise sell, transfer or dispose of the whole or any part
of the Pledged Shares or any interest therein;

 

(j)

without the prior written consent of the Administrative Agent, to refrain from
any acts or omissions which might have an adverse effect on the validity or
enforceability of the Pledges (or any part thereof) or might defeat, impair or
circumvent in any way the rights of the Pledgees hereunder;

 

(k)

to ensure that the Administrative Agent and the other Pledgees hold at all times
a pledge over shares in the Pledged Company existing from time to time which
represent a nominal participation of not less than 66 per cent. in the total
registered share capital (Stammkapital) of the Pledged Company from time to
time;

 

(l)

without the prior written consent of the Administrative Agent, not to permit any
third party to acquire any shares in the Pledged Company in connection with an
increase of the registered share capital (Stammkapital) of the Pledged Company;

 

(m)

without the prior written consent of the Administrative Agent, to refrain from
any acts or omissions which may lead to a reduction of the registered share
capital (Stammkapital) of the Pledged Company or would defeat, impair or
circumvent the rights granted under this Agreement, and to refrain from any acts
or omissions the purpose or effect of which is or might be the Pledged Shares
ceasing to exist or being encumbered (including, without limitation, the
forfeiture (Einziehung), split (Teilung) or combination (Zusammenlegung) of the
Pledged Shares;

 

(n)

to ensure at all times compliance with the obligation in respect of the
completeness and accuracy of the list of shareholders (Gesellschafterliste) of
the Pledged Company pursuant to section 40 of the German Limited Liability
Companies Act (GmbH-Gesetz).

12.

RELEASE

12.1

Confirmation

After the full and final satisfaction and discharge of all Secured Claims the
Administrative Agent shall confirm to the Pledgor upon the Pledgor's request
that the Pledges have ceased to exist and/or, as applicable, the release of the
Pledges (Pfandaufgabe), at the cost and expense of the Pledgor (if any).

12.2

Release of Security

Even prior to the full and final satisfaction and discharge of all Secured
Claims, the Pledgees are obliged to release upon the Pledgor's request, and at
the Pledgor's cost and expense, all or part of the Collateral insofar as the
aggregate realisable value

11

--------------------------------------------------------------------------------

 

of the Collateral exceeds, not only temporarily, the Secured Claims by more than
10%.  The Administrative Agent may, at its discretion, determine which part of
the Collateral shall be released.

13.

INDEMNITY

13.1

Liability for Damages

Neither the Administrative Agent nor any of the other Pledgees shall be liable
for any loss or damage suffered by the Pledgor save in respect of such loss or
damage which is suffered as a result of the gross negligence (grobe
Fahrlässigkeit) or wilful misconduct (Vorsatz) of the Administrative Agent or
any of the other Pledgees.

13.2

Indemnification

The Pledgor shall indemnify the Administrative Agent and each other Pledgee and
keep the Administrative Agent and each other Pledgee indemnified against any and
all losses, actions, claims, expenses, demands and liabilities which may be
incurred by or made against the Administrative Agent and/or any other Pledgee
for anything done or omitted in the exercise or purported exercise of the powers
contained herein, other than to the extent that such losses, actions, claims,
expenses, demands and liabilities are incurred by or made against the
Administrative Agent or any other Pledgee as a result of the gross negligence
(grobe Fahrlässigkeit) or wilful misconduct (Vorsatz) of the Administrative
Agent or such other Pledgee. The provisions of any other Loan Document remain
unaffected by this Clause 13.2.

Any reference in this paragraph to the Administrative Agent and/or the other
Pledgees includes any attorney, manager, agent or other person appointed by the
Administrative Agent or any other Pledgee in accordance with the provisions of
this Agreement and the other Loan Documents.

14.

COSTS AND EXPENSES

The Pledgor shall promptly pay (or procure payment) to the Administrative Agent
and each other Pledgee the amount of any and all costs, charges, fees and
expenses (including fees for legal advisers) incurred by it in connection with
the preparation, execution, performance, amendment or enforcement of, or the
monitoring of the Pledgor's compliance with its obligations under, this
Agreement, or any waiver in relation thereto, together in each case with any
applicable value added tax or other taxes.  For the avoidance of doubt, all
costs of, or associated with, the notarisation of this Agreement will be borne
by the Pledgor.  The provisions of any other Loan Document remain unaffected by
this Clause 14.

15.

DURATION AND INDEPENDENCE

15.1

Duration

This Agreement shall remain in full force and effect until the full and final
satisfaction and discharge of the Secured Claims.  The Pledges shall not cease
to exist if any payments made in satisfaction of the Secured Claims have only
temporarily discharged the Secured Claims.

15.2

Continuing Security

This Agreement shall create a continuing security interest and no change or
amendment whatsoever in any Loan Document or in any document or agreement
related to it shall affect the validity or limit the scope of this Agreement or
the obligations which are imposed on the Pledgor pursuant to it.

The Pledgor hereby agrees that the Pledges shall not be affected by any
assumption of liability (Schuldübernahme) in relation to any of the Secured
Claims and hereby expressly consents (willigt ein) to any such assumption of
liability within the meaning of section 418(1) sentence 3 of the German Civil
Code (Bürgerliches Gesetzbuch) (including when applied by analogy).

15.3

Independence

This Agreement and the Pledges are independent from all other security interests
or guarantees which may have been or will be given to the Administrative Agent
and/or any of the other Secured Parties with respect to any obligation of the
Loan Parties (or any of them).  None of such other security interests or
guarantees shall in any way prejudice, or be prejudiced by, this Agreement or
the Pledges.

16.

PARTIAL INVALIDITY; WAIVER

16.1

Invalidity

(a)

The Parties agree that, should at any time any provision of this Agreement be or
become void (nichtig), invalid or due to any reason ineffective (unwirksam) this
will indisputably (unwiderlegbar) not affect the validity or effectiveness of
the remaining

12

--------------------------------------------------------------------------------

 

provisions and this Agreement will remain valid and effective, save for the
void, invalid or ineffective provisions, without any Party having to argue
(darlegen) and prove (beweisen) the parties' intent to uphold this letter even
without the void, invalid or ineffective provision(s).  The invalid or
unenforceable provision shall be deemed replaced by such valid and effective
provision which in legal and economic terms best meets the intent of the
replaced provision.  This shall apply analogously with respect to anything which
is accidentally not regulated in this Agreement (Vertragslücke). 

(b)

In particular the Pledges shall not be affected if the number or nominal value
of the Existing Pledged Shares or the aggregate liable capital of the Pledged
Company as stated in Clause 2.1 (Existing Shares) are inaccurate and deviate
from the actual facts.

16.2

Waiver

No failure to exercise, nor any delay in exercising, on the part of the
Administrative Agent or the other Pledgees (or any of them), any right or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right or remedy prevent any further or other exercise thereof or
the exercise of any other right or remedy.  The rights and remedies provided
hereunder are cumulative and not exclusive of any rights or remedies provided by
law.

17.

AMENDMENTS; CONSENT

Changes to and amendments of this Agreement including this Clause 17 must be
made in writing, unless notarial form is required by mandatory law. When
pursuant to the terms of this Agreement the consent of the Administrative Agent
is required, the Administrative Agent may request and act upon, instruction of
the other Pledgees.

18.

SUCCESSORS, ASSIGNMENTS AND TRANSFERS

This Agreement shall be binding upon the Parties hereto and, to the extent
legally possible, their respective successor(s) in law.  Each Pledgee shall, to
the extent legally possible, be entitled to assign or otherwise transfer any and
all of its rights and duties pursuant to this Agreement to third parties.  The
Pledgor is entitled to any such transfer with the prior written consent of the
Pledgees (acting through the Administrative Agent, as the case may be) only.

19.

NOTICES AND THEIR LANGUAGE

19.1

Notices

Any notice or other communication under or in connection with this Agreement to
the Pledgor or the Administrative Agent and/or any of the other Pledgees shall
be in writing (unless notarisation is required) and shall be delivered
personally, by post, email or fax and shall be sent to the address, email
address or fax number of the party, and for the attention of the individual or
department, as set forth in Schedule 4 (Addresses for Notices) or such other
address, email address or fax number as is notified in writing by that Party for
this purpose to the Administrative Agent or, as the case may be, the Pledgor,
from time to time.

19.2

Language

Unless otherwise required by statutory German law or unless otherwise agreed in
writing from time to time, any notice or other communication under or in
connection with this Agreement shall be made in the English language or, if in
any other language, accompanied by a translation into English.  In the event of
any conflict between the English text and the text in any other language, the
English text shall prevail (unless the document is a statutory or other official
document), except that where a German translation of a legal term appears in
such text, the German translation shall prevail.

20.

APPLICABLE LAW; JURISDICTION

20.1

Governing Law

This Agreement and any non-contractual obligations arising out of or in
connection with it shall be governed by and construed in accordance with the
laws of the Federal Republic of Germany.

20.2

Jurisdiction

The place of jurisdiction for all Parties shall be Frankfurt am Main, Federal
Republic of Germany.

21.

SERVICE OF PROCESS

(a)

Without prejudice to any other mode of service allowed under any relevant law,
the Pledgor hereby (i) appoints the Pledged Company (the Process Agent) as its
agent for service of process in relation to any proceedings before the German
courts (Zustellungsbevollmächtigter) in connection with this Agreement, (ii)
agrees that failure by the Process Agent to notify the

13

--------------------------------------------------------------------------------

 

Pledgor of the process will not invalidate the proceedings concerned, (iii)
releases the Process Agent from the restrictions of multi-representation and
self-dealing as set forth in section 181 of the German Civil Code (Bürgerliches
Gesetzbuch) and similar restrictions under any other applicable law and (iv)
undertakes to deliver to the Process Agent a process agent appointment letter
(the Process Agent Appointment Letter) substantially in the form of Schedule 3
(Form of Process Agent Appointment Letter) and to send a copy of the executed
Process Agent Appointment Letter to the Administrative Agent. 

(b)

The Process Agent hereby accepts and acknowledges its appointment. The Process
Agent will ensure that documents to be served on the Pledgor may validly be
served by delivery to the Process Agent. In particular, the Process Agent shall
notify the Administrative Agent of any change of address, accept any documents
delivered to it on behalf of the Pledgor and fulfil any requirements of section
171 Code of Civil Procedure (Zivilprozessordnung).

(c)

In case that the appointment of the Pledged Company as process agent in the
meaning of this Clause 21 is revoked, rescinded or otherwise ceased to exist,
the Pledgor undertakes to promptly appoint another person or entity resident in
Germany as its process agent according to this Clause 21 (for the avoidance of
doubt including the delivery of a Process Agent Appointment Letter substantially
in the form of Schedule 3 (Form of Process Agent Appointment Letter) to the
Administrative Agent).

14

--------------------------------------------------------------------------------

 

SCHEDULE 1

ORIGINAL PLEDGEES

[to be updated upon execution]

BANK OF AMERICA, N.A.

JPMORGAN CHASE BANK, N.A.

HSBC BANK USA, NATIONAL ASSOCIATION

COMERICA BANK

THE HUNTINGTON NATIONAL BANK

KEYBANK NATIONAL ASSOCIATION

15

--------------------------------------------------------------------------------

 

SCHEDULE 2

LOAN PARTIES

PART 1

ORIGINAL BORROWERS

[to be updated upon execution]

GENTHERM INCORPORATED

GENTHERM (TEXAS), INC.

GENTHERM CANADA LTD.

GLOBAL THERMOELECTRIC INC.

GENTHERM GMBH

16

--------------------------------------------------------------------------------

 

PART 2

ORIGINAL GUARANTORS

[to be updated upon execution]

GENTHERM HOLDING (MALTA) LIMITED

GENTHERM AUTOMOTIVE SYSTEMS (MALTA) LIMITED

GENTHERM HUNGARY KFT.

WESTRIDGE HAGGERTY LLC

17

--------------------------------------------------------------------------------

 

SCHEDULE 3

FORM OF PROCESS AGENT APPOINTMENT LETTER

[on letterhead of the Pledgor]

To:[Pledged Company] as process agent (the Process Agent)

From:[Pledgor]

Date:[●] 2014

 

·

Gentherm – Share pledge agreement over shares in Gentherm GmbH dated [•] 2014
(the Share Pledge Agreement)

Dear Sirs,

We refer to the Share Pledge Agreement and hereby appoint you as our agent for
service of process (Zustellungsbevollmächtigter) in relation to any proceeding
before any German court in connection with the above mentioned Share Pledge
Agreement.

This letter and any non-contractual obligations arising out of or in connection
with it shall be governed by and construed in accordance with the laws of the
Federal Republic of Germany.

Sincerely,

[Pledgor]

By:

Acknowledged and agreed by the Process Agent:

[Pledged Company]

By:

Date: __________________

18

--------------------------------------------------------------------------------

 

SCHEDULE 4

ADDRESSES FOR NOTICES

 

To the Pledgor:

Gentherm Incorporated
21680 Haggerty Road, Suite 101
Northville, MI 48167
USA

 

 

Attn.: Mr. Barry Gordon Steele

Fax:+1 248-348-9734

Email:Barry.Steele@gentherm.com

 

To the Administrative Agent and all other Pledgees:

Bank of America, N.A.

Agency Management

135 S. La Salle St.

Mail Code IL4-135-09-61

Chicago, IL 60603

 

 

Attn.: Felicia Brinson

Fax:877-216-2432

Email:Felicia.brinson@baml.com

 

To the Pledged Company:

Gentherm GmbH
Rudolf-Diesel-Straße 12
D-85235 Odelzhausen
Germany

 

 

Attn.: Mr. Barry Gordon Steele

Fax:+49 8134-933-401

Email:Barry.Steele@gentherm.com

 

 

 

19

--------------------------------------------------------------------------------

 

EXHIBIT J

FORM OF GERMAN PARALLEL DEBT AGREEMENT

See attached.

 

 

 

--------------------------------------------------------------------------------

 

Agreed Form

PARALLEL DEBT AGREEMENT

__________ 2014

between

BANK OF AMERICA, N.A.

as Administrative Agent

and

THE COMPANIES NAMED HEREIN

as Original Grantors

 

 

[g2016031813300913414477.jpg]

 

Allen & Overy LLP

--------------------------------------------------------------------------------

 

CONTENTS

Clause

Page

 

 

 

1.

Interpretation

1

2.

Parallel Debt (Covenant to pay the Administrative Agent)

4

3.

Assignment and Transfer

5

4.

Further assurance

5

5.

Additional Grantors

5

6.

Indemnity

6

7.

Costs and expenses

6

8.

Duration

6

9.

Partial invalidity; Waiver

6

10.

Amendments

6

11.

Successors, assignments and transfers

7

12.

Notices and their language

7

13.

Applicable Law; Jurisdiction

7

14.

Service of process

7

15.

Designation

7

 

 

 

Schedule

 

1.

Original Grantors

8

2.

Form of Accession Letter

9

3.

Addresses for notices

10

4.

Form of Process Agent Appointment Letter

11

Signatories

 

12

 

 

 

--------------------------------------------------------------------------------

 

THIS PARALLEL DEBT AGREEMENT (this Agreement) is made on __________ 2014

BETWEEN:

(1)

BANK OF AMERICA, N.A., as administrative agent and collateral agent under the
Credit Agreement (as defined below) (the Administrative Agent); and

(2)

THE COMPANIES named in Schedule 1 (Grantors) hereto as Loan Parties and grantors
of the Parallel Debt (each ad defined below) (the Original Grantors).

WHEREAS:

(A)

Reference is made to a credit agreement dated as of 07 August 2014 entered into
between, amongst others, Gentherm Incorporated, Gentherm (Texas), Inc., Gentherm
Canada Ltd., Global Thermoelectric Inc. and Gentherm GmbH, as borrowers, the
Administrative Agent (in its various capacities as, inter alia, administrative
agent, swing line lender, l/c issuer and collateral agent), JPMorgan Chase Bank,
N.A., as syndication agent, HSBC Bank USA, National Association as documentation
agent, other lenders party thereto from time to time and Merrill Lynch, Pierce,
Fenner & Smith Incorporated as sole lead arranger and sole book runner (as
amended, supplemented and/or restated from time to time, the Credit Agreement).

(B)

The Administrative Agent and the Grantors have agreed to enter into this
Agreement in order to create, in addition to the Obligations (as defined below),
a separate claim of the Administrative Agent against each Grantor (as defined
below), in the form of the Parallel Debt (as defined below), to be
collateralised by the security interests created under the Collateral Documents
(as defined below) expressed to be governed by German law.

(C)

Each Grantor acknowledges and agrees that (i) pursuant to the terms of the
Credit Agreement, the Borrowers (as defined below) may, at any time and from
time to time, upon prior written notice from the Company (as defined below) to
the Administrative Agent, increase the Revolving Credit Facility (as defined in
the Credit Agreement) (each a Revolving Credit Facility Increase) or institute
or incur Add-On Company Term Loans (as defined in the Credit Agreement) by a
maximum aggregate principal amount of up to US$ 50,000,000 on the terms and
conditions as set forth in the Credit Agreement (it being understood and agreed
that the aggregate principal amount of such Revolving Credit Facility Increases
and such Add-On Company Term Loans (as defined in the Credit Agreement) shall
not exceed US$ 50,000,000) and (ii) the Obligations (as defined below) shall
include, and the Parallel Debt (as defined below) shall extend to, any and all
such Revolving Credit Facility Increases and any and all such Add-On Company
Term Loans (as defined in the Credit Agreement).

IT IS AGREED as follows:

1.

INTERPRETATION

1.1

Definitions

In this Agreement:

Accession Letter means a document substantially in the form set out in Schedule
2 (Form of Accession Letter) or in any other form acceptable to the Company and
the Administrative Agent.

Additional Grantor means each person or entity which accedes to this Agreement
as an Additional Grantor in accordance with Clause 5 (Additional Grantors)
below.

Affiliate means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  Control means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. The terms
“Controlling” and “Controlled” have the meanings correlative thereto.

Borrower means person or entity which is or becomes a borrower under the Credit
Agreement from time to time.

Company means Gentherm Incorporated, a Michigan corporation.

 

 

1

--------------------------------------------------------------------------------

 

Collateral Document means this Agreement, the German Share Pledge Agreement, the
Account Control Agreements, the Security Agreement, the Security Agreement
Supplement (each as defined in the Credit Agreement), each of the collateral
assignments, security agreements, pledge agreements or other similar agreements
delivered to the Administrative Agent pursuant to the Credit Agreement and each
other agreement, instrument or document that creates or purports to create a
Lien in favour of the Administrative Agent for the benefit of the Secured
Parties and/or for the Secured Parties (other than the Administrative Agent)
themselves.

Corresponding Debt has the meaning given to it in Clause 2(b) below.

Credit Agreement has the meaning given to it in Recital (A) above.

Excluded Swap Obligation means, with respect to any Grantor, any Swap Obligation
if, and to the extent that, all or a portion of the Guaranty of such Grantor of,
or the grant under a Loan Document by such Grantor of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act (as defined in the Credit Agreement) or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation thereof) by virtue of such Grantor
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act (and the applicable rules issued by the
Commodity Futures Trading Commission) at the time the Guaranty of such Grantor,
or grant by such Grantor of a security interest, becomes effective with respect
to such Swap Obligation.  If a Swap Obligation arises under a Master Agreement
governing more than one Swap Contract, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swap Contracts for which
such Guaranty or security interest becomes excluded in accordance with the first
sentence of this definition.

Fee Letter means that certain letter agreement dated 3 June 2014 among the
Company, the Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.

German Borrower means Gentherm GmbH, a limited liability company (Gesellschaft
mit beschränkter Haftung) incorporated under the laws of the Federal Republic of
Germany.

Group means the Company and its Subsidiaries from time to time.

Guarantor means any person or entity which grants a Guaranty or otherwise
becomes a guarantor under the Credit Agreement from time to time.

Guaranty means (a) the Closing Date Guaranty (as defined in the Credit
Agreement), (b) the guaranty made by the Borrowers pursuant to Article X of the
Credit Agreement and (c) any other guaranty or guaranty supplement delivered by
any direct or indirect Subsidiary of the Company pursuant to the terms of the
Credit Agreement.

Grantors means each of the Original Grantors and the Additional Grantors.

Issuer Documents means, with respect to any letters of credit in connection with
the Credit Agreement, the relevant application for such letter of credit and any
other document, agreement and instrument entered into by the L/C Issuer and the
Company (or any subsidiary) under the Credit Agreement or in favour of the L/C
Issuer and relating to such letter of credit.

Joinder Agreement means any joinder and/or other accession agreement in relation
to the Credit Agreement.

L/C Issuer means Bank of America, N.A. in its capacity as issuer of letters of
credit under the Credit Agreement (including with respect to the Existing
Letters of Credit (as defined in the Credit Agreement), or any successor issuer
of letters of credit under the Credit Agreement.

Lender means any “lender” under and as defined in the Credit Agreement.

Lien means any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge, or preference, priority or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).

2

--------------------------------------------------------------------------------

 

Loan Documents means this Agreement, the Credit Agreement, each Note, each
Guaranty, each Issuer Document, each Joinder Agreement, any agreement creating
or perfecting rights in cash collateral delivered under or in connection with
the Credit Agreement, each Collateral Document, the Fee Letter, each Secured
Swap Agreement, each Secured Treasury Management Agreement and any other
document designated as a “Loan Document” by a Loan Party and the Administrative
Agent.

Loan Parties means each of the Borrowers and the Guarantors.

Master Agreement has the meaning specified in the Credit Agreement.

Note means a Company Term Note, a Gentherm Germany Term Note, an Add-On Company
Term Note or a Revolving Credit Note (each as defined in the Credit Agreement).

Obligations means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of whatever nature of any or all Loan Parties arising under
any or all Loan Documents (in each case as amended, restated, varied, novated or
supplemented from time to time and notwithstanding any increase, restructuring,
deferral or extension, including, without limitation, by way of any Revolving
Credit Facility Increases, any Add-On Company Term Loans (as defined in the
Credit Agreement) and/or any other increase or extension of existing tranches,
the making of further advances, the increase of pricing and/or principal) or
otherwise with respect to any loan or letter of credit, and (b) all obligations
of any Loan Parties owing to a Treasury Management Bank or a Swap Bank in
respect of Secured Treasury Management Agreements or Secured Swap Agreements, in
the case of each of paragraphs (a) and (b) whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising, including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof pursuant to
any proceedings under debtor relief laws naming such person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding, but excluding any Excluded Swap Obligations, of the relevant
Loan Parties.

Parallel Debt has the meaning given to it in Clause 2(a) below.

Parties means the Administrative Agent and the Grantors.

Person means any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, governmental authority or
other entity.

Secured Parties means, collectively, the Administrative Agent (including each
co-agent or sub-agent it may appoint from time to time pursuant to the terms of
the Credit Agreement), the Lenders, the L/C Issuer, the Swap Banks, the Treasury
Management Banks, and each other Person the Obligations owing to which are or
are purported to be secured by any Collateral (as defined in the Credit
Agreement) under the terms of any Collateral Document, and Secured Party means
any of them.

Secured Swap Agreements means any Swap Contract (as defined in the Credit
Agreement) permitted pursuant to the terms of the Credit Agreement between any
Loan Party and any Swap Bank, provided that the applicable Swap Bank (other than
the Administrative Agent or an Affiliate of the Administrative Agent) has
delivered a secured party designation notice to the Administrative Agent.

Secured Treasury Management Agreements means any Treasury Management Agreement
(as defined in the Credit Agreement) between any Loan Party and any Treasury
Management Bank, provided that the applicable Treasury Management Bank (other
than the Administrative Agent or an Affiliate of the Administrative Agent) has
delivered a secured party designation notice to the Administrative Agent.

Swap Banks means any Person that (a) at the time it enters into a Swap Contract,
is a Lender or the Administrative Agent or an Affiliate of a Lender or the
Administrative Agent, (b) in the case of any Swap Contract in effect on or prior
to the Closing Date (as defined in the Credit Agreement), is, as of the Closing
Date (as defined in the Credit Agreement) or within 30 days thereafter, a Lender
or the Administrative Agent or an Affiliate of a Lender or the Administrative
Agent and a party to a Swap Contract, or (c) within 30 days after the time it
enters into the applicable Swap Contract, becomes a Lender, the Administrative
Agent or an Affiliate of a Lender or the Administrative Agent, in each case, in
its capacity as a party to such Swap Contract.

Swap Contract has the meaning given to it in the Credit Agreement.

3

--------------------------------------------------------------------------------

 

Swap Obligation means with respect to any Grantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

Treasury Management Agreement has the meaning given to it in the Credit
Agreement.

Treasury Management Banks means any Person that (a) at the time it enters into a
Treasury Management Agreement, is a Lender or the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent, (b) in the case of any
Treasury Management Agreement in effect on or prior to the Closing Date (as
defined in the Credit Agreement), is, as of the Closing Date (as defined in the
Credit Agreement) or within 30 days thereafter, a Lender or the Administrative
Agent or an Affiliate of a Lender or the Administrative Agent and a party to a
Treasury Management Agreement, or (c) within 30 days after the time it enters
into the applicable Treasury Management Agreement, becomes a Lender, the
Administrative Agent or an Affiliate of a Lender or the Administrative Agent, in
each case, in its capacity as a party to such Treasury Management Agreement.

1.2

Definitions

 

(a)

Where the context so admits, the singular includes the plural and vice versa.

 

(b)

The headings in this Agreement are for convenience only and are to be ignored in
construing this Agreement.

 

(c)

Unless a contrary indication appears, any reference in this Agreement to:

 

(i)

a Clause, a Sub-Clause, a paragraph or a Schedule is a reference to a clause,
sub-clause or paragraph of, or schedule to, this Agreement; and

 

(ii)

promptly is to be construed as “unverzüglich” (without undue delay) within the
meaning of section 121 (1) of the German Civil Code (Bürgerliches Gesetzbuch).

 

(d)

Any reference in this Agreement to a defined document is a reference to that
defined document as amended, restated, varied, novated or supplemented from time
to time.

 

(e)

Any reference to a Party or other person or entity (including to a Grantor, a
Loan Party or a Secured Party) includes its respective successor(s) in law
(including any universal successor (Gesamtrechtsnachfolger) of that person by
way of merger (Verschmelzung), any other reorganisation contemplated in the
German Transformation Act (Umwandlungsgesetz) or otherwise) and any assign(s)
and transferee(s) of that person and, to the extent legally possible, any legal
provision to the contrary is waived.

 

(f)

Unless otherwise defined herein or unless the context otherwise requires, terms
defined or referred to in the Credit Agreement shall have the same meaning when
used herein.

 

(g)

This Agreement is made in the English language. For the avoidance of doubt, the
English language version of this Agreement shall prevail over any translation of
this Agreement. However, where a German translation of a word or phrase appears
in the text of this Agreement, that translation shall prevail.

2.

PARALLEL DEBT (COVENANT TO PAY THE ADMINISTRATIVE AGENT)

(a)

Each Grantor hereby irrevocably and unconditionally undertakes to pay to the
Administrative Agent as creditor in its own right and not as a representative of
the other Secured Parties an amount equal to all Obligations owing from time to
time by that Grantor to any Secured Party when due (the Parallel Debt).

(b)

Each Grantor and the Administrative Agent acknowledge and agree that the
obligations of each Grantor under paragraph (a) above are separate and
independent from, and shall not in any way limit or affect, the corresponding
obligations of that Grantor to any Secured Party under the relevant Loan
Document (the Corresponding Debt) nor shall the amounts for which each Grantor
is liable under paragraph (a) above be limited or affected in any way by its
Corresponding Debt provided that the Parallel Debt of each Grantor shall be
decreased to the extent that its Corresponding Debt has been finally paid or
discharged and such discharge of Corresponding Debt shall constitute good
discharge of the Parallel Debt in the same amount.

(c)

Any transfer of rights and obligations shall only be affected by way of
assignment and assumption and under no circumstances by way of novation.

(d)

The Administrative Agent may enforce performance of the Parallel Debt (or any
part thereof) in its own name as an independent and separate right.  This
includes any suit, execution, enforcement of security, recovery of guarantees
and applications for and voting in respect of any kind of insolvency proceeding.

(e)



4

--------------------------------------------------------------------------------

 

 

(i)

The Administrative Agent shall distribute (A) any payment received by it from a
Grantor on the Parallel Debt and (B) any proceeds resulting from the enforcement
of any security interest granted to secure the Parallel Debt which the
Administrative Agent has received, to any Secured Party which is a creditor of
Corresponding Debt in order to decrease the Corresponding Debt whereby all such
moneys shall be applied in accordance with the provisions of the Credit
Agreement. For the avoidance of doubt, no Corresponding Debt shall be discharged
if and to the extent that the Parallel Debt was void or voidable (or any similar
defence invoked by a Grantor) and each Grantor agrees not to invoke any
counterclaim against the Parallel Debt. 

 

(ii)

The amount of the Parallel Debt of a Grantor shall at all times be equal to the
amount of its Corresponding Debt taking into account that each payment or
discharge which is made with respect to the Corresponding Debt (including the
payments made by the Administrative Agent set out in paragraph (e)(i) above)
decreases the Corresponding Debt and, therefore, decreases the Parallel Debt in
a corresponding amount.

(f)

Without limiting or affecting the Administrative Agent’s rights against the
Grantors or any of them (whether under this Agreement or under any other
provision of a Loan Document), each Grantor acknowledges that, for the avoidance
of doubt:

 

(i)

nothing in this Agreement shall impose any obligation on the Administrative
Agent (in that capacity) to advance any sum to any Grantor or otherwise under
any Loan Document; and

 

(ii)

for the purpose of this Agreement or any other purpose, the Administrative Agent
(in that capacity) shall not be regarded as having any participation or
commitment.

(g)

The maximum amount which the Administrative Agent shall be entitled to claim
under this Agreement shall at no time exceed the aggregate of all Obligations
owed to the Secured Parties.

(h)

The Security granted under the Collateral Documents to the Administrative Agent
to secure the Parallel Debt is granted to the Administrative Agent in its
capacity as creditor of the Parallel Debt and not as agent or trustee for any
third party.

3.

ASSIGNMENT AND TRANSFER

3.1

Assignment of claims by Administrative Agent

 

(a)

The Administrative Agent may only assign any claim under the Parallel Debt if it
resigns or its appointment is terminated under the Credit Agreement.

 

(b)

Any assignment of a claim under the Parallel Debt may only be made in favour of
the successor agent.

 

(c)

The Administrative Agent may assign, transfer or otherwise dispose of all or any
part of its rights or obligations in the Corresponding Debt in accordance with
the Loan Documents.

3.2

Assignment of claims - Grantors

 

(a)

Each Grantor must enter into any agreement reasonably required by the
Administrative Agent and otherwise do whatever is reasonably required by the
Administrative Agent if the Administrative Agent wholly or partially transfers
its rights and obligations under the Loan Documents in accordance with the terms
thereof or this Agreement to a third party, including but not limited to the
delivery of an abstract acknowledgement of debt in favour of any successor
administrative agent so that a debt equal to the Parallel Debt is created.

 

(b)

The provisions of this Agreement shall be binding upon and inure to the benefit
of the Parties and their respective successors and assigns, except that the
Grantors may not assign, transfer or otherwise dispose of all or any part of
their rights or obligations under this Agreement without the prior written
consent of each Lender.

4.

FURTHER ASSURANCE

If the Administrative Agent so requires, each Grantor must promptly do any act,
make any declaration or enter into any further document which the Administrative
Agent deems reasonably necessary in order to create the Parallel Debt
contemplated by this Agreement.

5.

ADDITIONAL GRANTORS

With effect from the date of acceptance by the Administrative Agent of an
Accession Letter which is duly completed and signed by a person or entity, such
person or entity becomes an Additional Grantor according to this Agreement.

5

--------------------------------------------------------------------------------

 

6.

INDEMNITY 

6.1

Liability for Damages

The Administrative Agent shall not be liable for any loss or damage suffered by
any Grantor, save in respect of such loss or damage which is suffered as a
result of the gross negligence (grobe Fahrlässigkeit) or wilful misconduct
(Vorsatz) of the Administrative Agent.

6.2

Indemnification

Each Grantor shall indemnify the Administrative Agent and keep the
Administrative Agent indemnified against any and all losses, actions, claims,
expenses, demands and liabilities which may be incurred by or made against the
Administrative Agent for anything done or omitted in the exercise or purported
exercise of the powers contained in this Agreement, other than to the extent
that such losses, actions, claims, expenses, demands and liabilities are
incurred or made against the Administrative Agent as a result of the gross
negligence (grobe Fahrlässigkeit) or wilful misconduct (Vorsatz) of the
Administrative Agent.

Any reference in this paragraph to the Administrative Agent includes any of its
Affiliates and any of its or its Affiliates’ attorneys, managers, agents,
directors, officers, employees or other persons appointed by the Administrative
Agent or any of its Affiliates in accordance with the provisions of this
Agreement and the other Loan Documents.

7.

COSTS AND EXPENSES

Each Grantor shall promptly on demand pay (or procure payment) to the
Administrative Agent the amount of any and all costs, charges, fees and expenses
(including fees for legal advisers) incurred by it in connection with the
preparation, execution, performance, amendment or enforcement of, or the
monitoring of the Grantors' compliance with their respective obligations under,
this Agreement, or any waiver in relation thereto, together in each case with
any applicable value added tax or other taxes.

8.

DURATION

This Agreement shall remain in full force and effect until the full and final
satisfaction and discharge of the Obligations and the Secured Claims.  This
Agreement shall not cease to exist if any payments made in satisfaction of the
Obligations and/or the Secured Claims have only temporarily discharged the
Obligations and/or the Secured Claims.

9.

PARTIAL INVALIDITY; WAIVER

9.1

Invalidity

The Parties agree that, should at any time any provision of this Agreement be or
become void (nichtig), invalid or due to any reason ineffective (unwirksam) this
will not affect the validity or effectiveness of the remaining provisions and
this Agreement will remain valid and effective, save for the void, invalid or
ineffective provisions, without any Party having to argue (darlegen) and prove
(beweisen) the Parties’ intent to uphold this letter even without the void,
invalid or ineffective provision(s), which intent shall be indisputable
(unwiderlegbar). The invalid or unenforceable provision shall be deemed replaced
by such valid and effective provision which in legal and economic terms best
meets the intent of the replaced provision. This shall apply analogously with
respect to anything which is accidentally not regulated in this Agreement
(Vertragslücke).

9.2

Waiver

No failure to exercise, nor any delay in exercising, on the part of the
Administrative Agent, any right or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise thereof or the exercise of any other right or
remedy. The rights and remedies provided hereunder are cumulative and not
exclusive of any rights or remedies provided by law.

10.

AMENDMENTS

Changes to and amendments of this Agreement, including this Clause 10, must be
made in writing.

6

--------------------------------------------------------------------------------

 

11.

SUCCESSORS, ASSIGNMENTS AND TRANSFERS 

The provisions of this Agreement shall be binding upon and inure to the benefit
of the Parties and, to the extent legally possible, their respective successors
and assigns. The Administrative Agent shall be entitled to assign or otherwise
transfer any and all of its rights and duties pursuant to this Agreement to
third parties. Each Grantor is entitled to any such assignment or transfer with
the prior written consent of the Administrative Agent only.

12.

NOTICES AND THEIR LANGUAGE

12.1

Notices

 

(a)

Any notice or other communication under or in connection with this Agreement to
any Grantor or the Administrative Agent shall be in writing and shall be
delivered personally, by post, email or fax and shall be sent to the address,
email address or fax number of the party, and for the attention of the
individual or department, applying for the purposes of this Agreement, as set
forth in Schedule 3 (Addresses for Notices) or such other address, email address
or fax number as is notified in writing by that party for this purpose to the
Administrative Agent or, as the case may be, the Grantors, from time to time.

 

(b)

Any communication or document by the Administrative Agent to the Grantors may be
made or delivered to the German Borrower for its own account and for the account
of the other Grantors.  For that purpose, each other Grantor hereby appoints the
German Borrower as its agent of receipt (Empfangsvertreter).

12.2

Language

Unless otherwise required by statutory German law or unless otherwise agreed in
writing from time to time, any notice or other communication under or in
connection with this Agreement shall be made in the English language or, if in
any other language, accompanied by a translation into English. In the event of
any conflict between the English text and the text in any other language, the
English text shall prevail (unless the document is a statutory or other official
document), except that where a German translation of a legal term appears in
such text, the German translation shall prevail.

13.

APPLICABLE LAW; JURISDICTION

13.1

Governing law

This Agreement and any non-contractual obligations arising out of or in
connection with it shall be governed by and construed in accordance with the
laws of the Federal Republic of Germany.

13.2

Jurisdiction

The place of jurisdiction for all Parties shall be Frankfurt am Main, Federal
Republic of Germany.

14.

SERVICE OF PROCESS

(a)

Without prejudice to any other mode of service allowed under any relevant law,
each Grantor (other than the German Borrower):

 

(i)

irrevocably appoints the German Borrower (the Process Agent) as its agent for
service of process in relation to any proceedings before the German courts in
connection with any Loan Document governed by German law;

 

(ii)

agrees that failure by the Process Agent to notify the relevant Grantor of the
process will not invalidate the proceedings concerned; and

 

(iii)

undertakes to deliver to the Process Agent a process agent appointment letter
(the Process Agent Appointment Letter) substantially in the form of Schedule 4
(Form of Process Agent Appointment Letter) and to send a copy of the executed
Process Agent Appointment Letter to the Administrative Agent.

(b)

The Process Agent hereby accepts and acknowledges its appointment. The Process
Agent shall ensure that documents to be served on a Grantor may validly be
served by delivery to the Process Agent.  In particular, the Process Agent shall
notify the Administrative Agent of any change of address, accept any documents
delivered to it on behalf of a Grantor and fulfil any requirements of section
171 Code of Civil Procedure (Zivilprozessordnung).

(c)

In case that the appointment of the German Borrower as process agent in the
meaning of this Clause 14 is revoked, rescinded or otherwise ceased to exist,
the other Grantors undertake to promptly appoint another person or entity
resident in Germany as their process agent according to this Clause 14 (for the
avoidance of doubt including the delivery of a Process Agent Appointment Letter
substantially in the form of Schedule 4 (Form of Process Agent Appointment
Letter) and to the Administrative Agent).

15.

DESIGNATION

This Agreement is a Loan Document.

7

--------------------------------------------------------------------------------

 

SCHEDULE 1

ORIGINAL GRANTORS

[to be updated upon execution]

GENTHERM INCORPORATED

GENTHERM (TEXAS), INC.

GENTHERM CANADA LTD.

GLOBAL THERMOELECTRIC INC.

GENTHERM GMBH

GENTHERM HOLDING (MALTA) LIMITED

GENTHERM AUTOMOTIVE SYSTEMS (MALTA) LIMITED

GENTHERM HUNGARY KFT.

WESTRIDGE HAGGERTY LLC

8

--------------------------------------------------------------------------------

 

SCHEDULE 2

FORM OF ACCESSION LETTER

To:

Bank of America, N.A. as Administrative Agent for itself and the other Secured
Parties

From:

[insert name of company] (the Company)

Date:

[●]

Dear Sirs

Gentherm – Parallel debt agreement dated [●] 2014
(the Parallel Debt Agreement)

1.

We refer to the Parallel Debt Agreement.  This is an Accession Letter.  Terms
defined in the Parallel Debt Agreement shall have the same meaning in this
Accession Letter unless given a different meaning in this Accession Letter.

2.

The Company hereby declares and agrees to become an Additional Grantor and to be
bound by the terms of the Parallel Debt Agreement as an Additional Grantor
pursuant to Clause 5 of the Parallel Debt Agreement as if it had been an
original party thereto in that capacity.

3.

The Company is a company duly incorporated under the laws of [insert relevant
jurisdiction] and is a [limited liability company] [corporation] with registered
number [                ].

4.

The administrative details of the Company are as follows:

Address:

Fax No.:

Attention:

5.

This Accession Letter and any non-contractual obligations arising out of or in
connection with it shall be governed by and construed in accordance with the
laws of the Federal Republic of Germany.

Sincerely,

[insert name of company]

By:

Acknowledged, agreed and accepted by the Administrative Agent:

BANK OF AMERICA, N.A.

By:

Date: __________________

9

--------------------------------------------------------------------------------

 

SCHEDULE 3

ADDRESSES FOR NOTICES

 

To the German Borrower and the other Grantors:

Gentherm GmbH

Rudolf-Diesel Straβe 12

D-85235

Odelzhausen

Germany

 

Attn.:Mr. Barry Gordon Steele

Fax:+49 8134-933-401

Email: Barry.Steele@gentherm.com

 

To the Administrative Agent:

Bank of America, N.A.

Agency Management

135 S. La Salle St.

Mail Code IL4-135-09-61

Chicago, IL 60603

 

 

Attn.: Felicia Brinson

Fax:877-216-2432

Email:Felicia.brinson@baml.com

 

 

10

--------------------------------------------------------------------------------

 

SCHEDULE 4

FORM OF PROCESS AGENT APPOINTMENT LETTER

To:

[Gentherm GmbH] as process agent (the Process Agent)

From:

[insert name of company]

Date:

[●] 2014

Dear Sirs

Gentherm – Parallel debt agreement dated [●] 2014
(the Parallel Debt Agreement)

We refer to the Parallel Debt Agreement and hereby irrevocably appoint you as
our agent for service of process (Zustellungsbevollmächtigter) in relation to
any proceeding before any German court in connection with the above mentioned
Parallel Debt Agreement and any other Loan Document (as defined therein)
governed or expressed to be governed by German law.

This Accession Letter and any non-contractual obligations arising out of or in
connection with it shall be governed by and construed in accordance with the
laws of the Federal Republic of Germany.

Sincerely,

[insert name of company]

By:

Acknowledged and agreed by the Process Agent:

[insert name of process agent]

By:

Date: __________________

11

--------------------------------------------------------------------------------

 

SIGNATORIES

[to be updated upon execution in accordance with Schedule 1]

The Original Grantors

 

GENTHERM INCORPORATED

By:

 

GENTHERM (TEXAS), INC.

By:

 

GENTHERM CANADA LTD.

By:

 

GLOBAL THERMOELECTRIC INC.

By:

 

GENTHERM GMBH

By:

 

GENTHERM HOLDING (MALTA) LIMITED

By:

 

GENTHERM AUTOMOTIVE SYSTEMS (MALTA) LIMITED

By:

 

GENTHERM HUNGARY KFT.

By:

 

WESTRIDGE HAGGERTYLLC

By:

12

--------------------------------------------------------------------------------

 

The Administrative Agent

 

BANK OF AMERICA, N.A.

By:

 

 

13

--------------------------------------------------------------------------------

 

EXHIBIT K

FORM OF NOTICE OF LOAN PREPAYMENT

Date: ___________, 20__

 

TO:

 

Bank of America, N.A., as [Administrative Agent][Swing Line Lender]

 

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August 7, 2014
(as amended, restated amended and restated, modified, supplemented, increased or
extended from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among Gentherm Incorporated, a Michigan
corporation, Gentherm (Texas), Inc., a Texas corporation, Gentherm Licensing,
Limited Partnership, a Michigan limited partnership, Gentherm GmbH, a German
limited liability company, Gentherm Enterprises GmbH, a German limited liability
company, Gentherm Licensing GmbH, a German limited liability company, Gentherm
Global Power Technologies Inc., an Alberta corporation, Gentherm Canada ULC, an
Alberta unlimited liability company, the Designated Borrowers party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

The [insert Borrower] (the “Borrower”) hereby notifies [the Administrative
Agent][and the Swing Line Lender] that on _____________________ pursuant to the
terms of Section 2.05 of the Agreement, the Borrower intends to prepay/repay the
following Loans as more specifically set forth below:

 

ð

Optional prepayment of Revolving Credit Loans in the following amount(s):

 

ð

Eurocurrency Rate Loans: $                  

Currency:                          

Applicable Interest Period(s):                     

 

ð

Base Rate Loans:  $                           

 

ð

Optional prepayment of Swing Line Loans in the following amount:
$                   

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Loan Prepayment
as of the date first above written.

 

[INSERT APPLICABLE BORROWER]

 

 

 

By:

 

 

Name:

 

[Insert Name of Responsible Officer]

Title:

 

[Insert Title of Responsible Officer]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT L

FORM OF DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT

Date: ___________, 20__

 

TO:

 

Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August 7, 2014
(as amended, restated amended and restated, modified, supplemented, increased or
extended from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among Gentherm Incorporated, a Michigan
corporation, Gentherm (Texas), Inc., a Texas corporation, Gentherm Licensing,
Limited Partnership, a Michigan limited partnership, Gentherm GmbH, a German
limited liability company, Gentherm Enterprises GmbH, a German limited liability
company, Gentherm Licensing GmbH, a German limited liability company, Gentherm
Global Power Technologies Inc., an Alberta corporation, Gentherm Canada ULC, an
Alberta unlimited liability company, the Designated Borrowers party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

Each of ______________________ (the “Designated Borrower”) and the Company
hereby confirms, represents and warrants to the Administrative Agent and the
Lenders that the Designated Borrower is a Subsidiary of the Company.

The Designated Borrower Requirements under Section 2.19 of the Credit Agreement
shall have been met in accordance with the requirements of the Credit Agreement.

The parties hereto hereby confirm that, with effect from the date of the
Designated Borrower Notice for the Designated Borrower, except as expressly set
forth in the Credit Agreement, the Designated Borrower shall have obligations,
duties and liabilities toward each of the other parties to the Credit Agreement
and other Loan Documents identical to those which the Designated Borrower would
have had if the Designated Borrower had been an original party to the Loan
Documents as a Borrower.  Effective as of the date of the Designated Borrower
Notice for the Designated Borrower, the Designated Borrower hereby ratifies, and
agrees to be bound by, all representations and warranties, covenants, and other
terms, conditions and provisions of the Credit Agreement and the other
applicable Loan Documents.

The parties hereto hereby request that the Designated Borrower be entitled to
receive [Revolving Credit Loans][Loans] under the Credit Agreement, and
understand, acknowledge and agree that the Designated Borrower shall not have
any right to request any [Revolving Credit Loans][Loans] for its account unless
and until the date five (5) Business Days after the effective date designated by
the Administrative Agent in a Designated Borrower Notice delivered to the
Company and the Lenders pursuant to Section 2.19 of the Credit Agreement.

In connection with the foregoing, the Designated Borrower and the Company hereby
agree as follows with the Administrative Agent, for the benefit of the Secured
Parties:

1.By execution hereof, the Designated Borrower hereby irrevocably agrees to
become a party to the Guaranty under the Credit Agreement with the same force
and effect as if it were an original signatory to the Credit Agreement and
agrees to be bound by and comply with all of the terms and provisions of the
Guaranty contained in Article X of the Credit Agreement applicable to it as a
party to the Guaranty.

[2.By execution hereof, the Designated Borrower hereby irrevocably agrees to
become a Grantor (as defined in the Security Agreement) under the Security
Agreement with the same force and effect as if it were an original signatory
thereto and the Designated Borrower hereby (a) creates and grants to the
Administrative Agent, its successors and assigns, a security interest in all of
the Designated Borrower’s right, title and interest in and to the Collateral to
secure the payment and performance of the Obligations, (b) agrees to be bound by
and comply with all of the terms and provisions of the Security Agreement
applicable to it as a Grantor and (c) represents and warrants that the
representations and warranties made by it as a Grantor under the Security
Agreement are true and correct in all material respects (and in all respects if
any such representation or warranty is already qualified by materiality) as of
the date hereof, unless stated to relate solely to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects (and in all respects if any such representation or warranty is
already qualified by materiality) as of such earlier date.  In furtherance of
the foregoing, each reference to a “Grantor” and/or “Grantors” in the Security
Agreement shall be deemed to include the Designated Borrower.

 

--------------------------------------------------------------------------------

 

As of the date hereof, the Designated Borrower has no Subsidiaries or Material
Subsidiaries other than those specifically disclosed as a Subsidiary or Material
Subsidiary in Part (a) of Schedule 1 attached hereto, and all of the outstanding
Equity Interests (including, as reflected on Part (a) of Schedule 1, as to
percentage of issued and outstanding Equity Interests of each Subsidiary owned
by the Designated Borrower) in such Subsidiaries have been validly issued, are
fully paid and non-assessable and are owned by the Designated Borrower in the
amounts specified on Part (a) of Schedule 1 attached hereto free and clear of
all Liens except those created under the Collateral Documents.  As of the date
hereof, the Designated Borrower has no equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 1 attached hereto.  Set forth on Part (c) of Schedule 1 attached hereto
is, as of the date hereof, the Designated Borrower’s jurisdiction of
organization (and, if different, the jurisdiction of the Designated Borrower for
purposes of Sections 9-301 and 9-307 of the UCC), address of its principal place
of business and U.S. taxpayer identification number.

Each location as to which a secured party would have filed a UCC financing
statement in the five years prior to the date hereof to perfect a security
interest in equipment, inventory and general intangibles owned by the Designated
Borrower is set forth on Schedule 2 attached hereto.

The Designated Borrower does not have any trade names other than those set forth
in on Schedule 3 attached hereto.

During the twelve months preceding the date hereof, the Designated Borrower has
not been known by any legal name different from the one set forth on the
signature page hereto, nor has the Designated Borrower been the subject of any
merger or other corporate reorganization or otherwise acquired assets outside of
the ordinary course of business, except as set forth on Schedule 4 attached
hereto.

The Designated Borrower is not a party to any federal, state or local government
contract that is material to its business except as set forth on Schedule 5
attached hereto.

The Designated Borrower does not maintain any deposit accounts, securities
accounts or commodity accounts with any Person, in each case, except as set
forth on Schedule 6 attached hereto.

The Designated Borrower is not the beneficiary of any Letters of Credit, except
as set forth on Schedule 7 attached hereto.

The Designated Borrower does not have any commercial tort claims in which a suit
has been filed by the Designated Borrower in excess of $500,000, except as set
forth on Schedule 8 attached hereto.

The address of the Designated Borrower for purposes of all notices and other
communications is the address designated for the Borrowers in Section 11.02 of
the Credit Agreement or such other address as the Designated Borrower may from
time to time notify the Administrative Agent in writing.]17

3.The Designated Borrower acknowledges and confirms that it has received a copy
of the Credit Agreement and the schedules and exhibits thereto and each
Collateral Document and the schedules and exhibits thereto.

4.The Company confirms that the Credit Agreement is, and upon the Designated
Borrower becoming a party thereto, shall continue to be, in full force and
effect.

5.Each of the Company and the Designated Borrower agrees that at any time and
from time to time, upon the written request of the Administrative Agent, it will
execute and deliver such further documents and do such further acts as the
Administrative Agent may reasonably request in accordance with the terms and
conditions of the Credit Agreement and the other Loan Documents in order to
effect the purposes of this Designated Borrower Request and Assumption
Agreement.

This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.  The terms of Sections 11.14 and 11.15 of the Credit Agreement are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

17 

To be included if the Designated Borrower is a U.S. Borrower.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

[DESIGNATED BORROWER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

GENTHERM INCORPORATED

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT M

FORM OF DESIGNATED BORROWER NOTICE

Date: ___________, 20__

 

TO:

 

Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August 7, 2014
(as amended, restated amended and restated, modified, supplemented, increased or
extended from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among Gentherm Incorporated, a Michigan
corporation, Gentherm (Texas), Inc., a Texas corporation, Gentherm Licensing,
Limited Partnership, a Michigan limited partnership, Gentherm GmbH, a German
limited liability company, Gentherm Enterprises GmbH, a German limited liability
company, Gentherm Licensing GmbH, a German limited liability company, Gentherm
Global Power Technologies Inc., an Alberta corporation, Gentherm Canada ULC, an
Alberta unlimited liability company, the Designated Borrowers party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

The Administrative Agent hereby notifies the Company and the Lenders that
effective as of the date hereof [__] shall be a Designated Borrower and may
receive [Revolving Credit Loans][Loans] for its account on the terms and
conditions set forth in the Credit Agreement.

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule C

Subsidiaries of New Borrowers

Part (a)

 

Entity

 

Ownership

 

 

 

Gentherm Equity, LLC (“Gentherm Equity”)

 

100% by Gentherm Licensing

 

 

GmbH (“Licensing GmbH”)

 

 

 

Gentherm Licensing, Limited Partnership

 

99.9% by Licensing GmbH

 

 

0.1% by Gentherm Equity

 

 

--------------------------------------------------------------------------------

 

Part (b)

The equity investments in the Subsidiaries set forth in Part (a) are
incorporated herein by reference; the Borrowers have no other equity
investments.

 

 

 

 

--------------------------------------------------------------------------------

 

Part (c)

 

Legal Name

Entity Type

Jurisdiction

Tax ID Number

Organizational ID

Chief Executive Office Address

Gentherm Licensing, Limited Partnership

Limited Partnership

USA (Michigan)

47-5670971

L23269

21680 Haggerty Road, Suite 101, Northville, MI 48167, USA

Gentherm Enterprises GmbH

Limited Liability Company

Germany

DE115/116/90422

98-1272986 (U.S.)

 

HRB221572

Rudolf-Diesel-Str. 12, 85235 Odelzhausen, Germany

Gentherm Licensing GmbH

Limited Liability Company

Germany

Applied for in Germany

98-1278127 (U.S.)

 

HRB221229

Rudolf-Diesel-Str. 12, 85235 Odelzhausen, Germany

 

 

 

--------------------------------------------------------------------------------

 

Schedule D

Subsidiaries of New Subsidiary

Part (a)

None.

Part (b)

None.

Part (c)

 

Legal Name

Entity Type

Jurisdiction

Tax ID Number

Organizational ID

Chief Executive Office Address

Gentherm Properties III, LLC

Limited Partnership

USA (Michigan)

Not applicable.

E8084P

21680 Haggerty Road, Suite 101, Northville, MI 48167, USA

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule E

Filing Locations for New Subsidiary

None.

 

--------------------------------------------------------------------------------

 

Schedule F

Trade Names of New Subsidiary

None.

 

--------------------------------------------------------------------------------

 

Schedule G

New Subsidiary Changes in Name; Merger or Other Reorganization

None.

 

--------------------------------------------------------------------------------

 

Schedule H

Government Contracts of New Subsidiary

None.

 

--------------------------------------------------------------------------------

 

Schedule I

New Subsidiary Deposit Accounts; Securities Accounts; Commodity Accounts

None.

 

--------------------------------------------------------------------------------

 

Schedule J

Letter of Credit Rights of New Subsidiary

None.

 

--------------------------------------------------------------------------------

 

Schedule K

Commercial Tort Claims of New Subsidiary

None.

 

 